Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT dated as of August 22, 2016 (this “First Amendment”) to the
Credit Agreement referred to below by and among Builders FirstSource, Inc., a
Delaware corporation (the “Borrower”), the Lenders party hereto (as defined
below) and Deutsche Bank AG New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the several Lenders (as defined in the Credit Agreement)
from time to time parties thereto and the Administrative Agent, have entered
into that certain Credit Agreement dated as of July 31, 2015 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);

WHEREAS, pursuant to and in accordance with Section 2.21 of the Credit
Agreement, the Borrower has requested that the Credit Agreement be amended and
restated into the form of the Amended and Restated Credit Agreement (as defined
below) so as to, among other things, provide for a new tranche of term loans
thereunder (the “Refinancing Term Loans”), which term loans would refinance the
Term Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this First Amendment (the “Existing Term Loans”), in part
through an exchange, and which, except as modified hereby, would have the same
terms as the Existing Term Loans under the Credit Agreement;

WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this First Amendment in
the form of the “Lender Consent” attached hereto as Annex I (a “Lender Consent”)
(collectively, the “Exchanging Term Lenders”) will be deemed (i) to have agreed
to the terms of this First Amendment, (ii) to have agreed to exchange (as
further described in the Lender Consent) an aggregate principal amount of its
Existing Term Loans with Refinancing Term Loans in a principal amount equal to
the amount of such Exchanging Term Lenders or such lesser amount notified to
such Exchanging Term Lender by the Administrative Agent and (iii) upon the First
Amendment Effective Date to have exchanged (as further described in the Lender
Consent) such amount of its Existing Term Loans with New Terms Loans in an equal
principal amount;

WHEREAS, each Existing Term Lender that makes the appropriate election in its
Lender Consent (collectively, the “Increasing Term Lenders”) will be also deemed
to have agreed to make, on the First Amendment Effective Date, Refinancing Term
Loans in addition to the Refinancing Term Loans that are exchanged for its
Existing Term Loans (such additional Refinancing Term Loans, collectively, the
“Increased Term Loans”) in the amount notified to such Existing Term Lender by
the Administrative Agent (but in no event greater than the amount such Person
committed to make as Refinancing Term Loans);

WHEREAS, each Person that executes and delivers a joinder to this First
Amendment in the form of the “Joinder” attached hereto as Annex II (a “Joinder”)
(each, an “Additional Term Lender” and, together with the Increasing Term Lender
and Exchanging Term Lender, the “New Term Lenders”) will be deemed (i) to have
agreed to the terms of this First Amendment and (ii) to have committed to make
Refinancing Term Loans to the Borrower on the First Amendment



--------------------------------------------------------------------------------

Effective Date (the “Additional Term Loans”), in the amount notified to such
Additional Term Lender by the Administrative Agent (but in no event greater than
the amount such Person committed to make as Additional Term Loans);

WHEREAS, the Net Proceeds of the Refinancing Term Loans will be used by the
Borrower, together with cash on hand of the Borrower, to prepay in full the
outstanding principal amount of the Existing Term Loans that are not exchanged
for Refinancing Term Loans by the Existing Term Lenders; and

WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to the amendment and restatement of the
Credit Agreement into the Amended and Restated Credit Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this First Amendment:

“Additional Term Lenders” is defined in the fifth recital hereto.

“Additional Term Loans” is defined in the fifth recital hereto.

“Credit Agreement” is defined in the first recital hereto.

“Exchanged Term Loan” is defined in Section 3.1 hereof.

“Exchanging Term Lenders” is defined in the third recital hereto.

“Existing Term Lenders” is defined in the third recital hereto.

“Existing Term Loans” is defined in the second recital hereto.

“First Amendment” is defined in the preamble hereto.

“First Amendment Effective Date” shall mean the date on which the conditions set
forth in Article IV of this First Amendment are satisfied or waived.

“Increased Term Loans” is defined in the fourth recital hereto.

“Increasing Term Lenders” is defined in the fourth recital hereto.

“Joinder” is defined in the fifth recital hereto.

 

2



--------------------------------------------------------------------------------

“Lender Consent” is defined in the third recital hereto.

“New Term Lenders” is defined in the fifth recital hereto.

“Non-Exchanging Term Lenders” shall mean each Existing Term Lender that is not
an Exchanging Term Lender.

“Refinancing Term Loans” is defined in the second recital hereto.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendment and Restatement of Existing Credit Agreement. The
Borrower, the Lenders party hereto, the Administrative Agent and other parties
party hereto agree that on the First Amendment Effective Date, the Credit
Agreement shall be amended and restated in the form of the Amended and Restated
Credit Agreement attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”) and any term or provision of the Credit Agreement which is different
from that set forth in the Amended and Restated Credit Agreement shall be
replaced and superseded in all respects by the terms and provisions of the
Amended and Restated Credit Agreement.

SECTION 2.2 Acknowledgement. On and after the First Amendment Effective Date,
unless the context shall otherwise require, each reference in the Amended and
Restated Credit Agreement or any other Loan Document to (a) “Loans” shall be
deemed a reference to the Refinancing Term Loans contemplated hereby, and (b)
“Lenders” shall be deemed a reference to the New Term Lenders. As of the First
Amendment Effective Date, after giving effect to the First Amendment (after
giving effect to any principal amortization payments made on or prior to the
First Amendment Effective Date), the aggregate outstanding principal of amount
of “Loans” is $470,000,000.

ARTICLE III

EXCHANGE OF EXISTING TERM LOANS; AGREEMENT TO MAKE INCREASED TERM LOANS AND
ADDITIONAL TERM LOANS

SECTION 3.1 Exchange of Existing Term Loans. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Article IV hereof, each
Exchanging Term Lender agrees that an aggregate principal amount of its Existing
Term Loans (the “Exchanged Term Loans”) equal to the amount of such Exchanging
Term Lender’s Existing Term Loans (or such lesser amount notified to such
Exchanging Term Lender by the Administrative Agent) will be exchanged with
Refinancing Term Loans, as further described in such Exchanging Term Lender’s
Lender Consent, as of the First Amendment Effective Date.

SECTION 3.2 Agreement to Make Increased Term Loans and Additional Term Loans. On
the terms and subject to the satisfaction (or waiver) of the conditions set
forth in Article IV hereof, each Increasing Term Lender and each Additional Term
Lender agrees to make Increased Term Loans or Additional Term Loans, as the case
may be, equal to the amount

 

3



--------------------------------------------------------------------------------

notified to such Increasing Term Lender or Additional Term Lender by the
Administrative Agent (but in no event greater than the amount such Person
committed to make as Increased Term Loans or Additional Term Loans, as the case
may be), in each case on the First Amendment Effective Date, and each Additional
Term Lender shall be a “Lender” under the Credit Agreement as of such
date. Amounts paid or prepaid in respect of Increased Term Loans or Additional
Term Loans may not be reborrowed.

SECTION 3.3 Other Provisions Regarding Term Loans. On the First Amendment
Effective Date, the Borrower shall apply the Net Proceeds of the Refinancing
Term Loans (if any), together with cash on hand, to prepay in full the principal
amount of all Existing Term Loans, other than Exchanged Term Loans. The exchange
of Exchanged Term Loans with Refinancing Term Loans and the repayment of
Existing Term Loans (other than the Exchanged Term Loans) with the proceeds of
the Increased Term Loans and Additional Term Loans contemplated hereby
collectively constitute a voluntary prepayment of the Existing Term Loans by the
Borrower pursuant to Section 2.11 of the Credit Agreement and shall be subject
to the provisions of Section 2.11 of the Credit Agreement. The commitments of
the Increased Term Lenders and the Additional Term Lenders and the refinancing
undertakings of the Exchanging Term Lenders are several and no such New Term
Lender will be responsible for any other New Term Lender’s failure to make or
acquire by refinancing Refinancing Term Loans. Each of the parties hereto
acknowledges and agrees that the terms of this First Amendment do not constitute
a novation but, rather, an amendment of the terms of a pre-existing Indebtedness
and related agreement, as evidenced by the Amended and Restated Credit
Agreement.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The effectiveness of this First Amendment (including the amendments contained in
Article II, the acknowledgement contained in Section 2.1 and agreements
contained in Article III but excluding this Article IV, which is effective as of
the date hereof) are subject to the satisfaction (or waiver) of the following
conditions:

SECTION 4.1 This First Amendment shall have been duly executed by the Borrower,
each Loan Party, the Administrative Agent and the New Term Lenders (whether
pursuant to the execution and delivery of a Lender Consent, a Joinder or
counterparts to this First Amendment, as applicable) and delivered to the
Administrative Agent.

SECTION 4.2 At the time of and immediately after the First Amendment Effective
Date and the making of Refinancing Term Loans, no Default or Event of Default
shall have occurred and be continuing.

SECTION 4.3 The representations and warranties set forth in ARTICLE III of the
Credit Agreement and those set forth in Article V of this First Amendment shall
be true and correct in all material respects on and as of the date of the making
of Refinancing Term Loans and the First Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material

 

4



--------------------------------------------------------------------------------

respects as of such earlier date; provided, however, that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on such respective dates.

SECTION 4.4 The Administrative Agent shall have received a notice of Borrowing
from the Borrower pursuant to Section 2.03 of the Amended and Restated Credit
Agreement with respect to the Refinancing Term Loans.

SECTION 4.5 The Administrative Agent shall have received, on behalf of itself
and the New Term Lenders, satisfactory written opinions of Kirkland & Ellis LLP,
counsel for the Loan Parties, in each case (i) dated the First Amendment
Effective Date and (ii) addressed to the Administrative Agent and the New Term
Lenders, and in each case, each of their permitted assigns. The Loan Parties
hereby request such counsel to deliver such opinions.

SECTION 4.6 All fees required to be paid on the First Amendment Effective Date
pursuant to that certain Engagement Letter dated as of August 10, 2016 by and
between the Borrower, Deutsche Bank Securities, Inc. and Credit Suisse
Securities (USA) LLC (the “Engagement Letter”) and reasonable and documented
out-of-pocket expenses required to be paid on the First Amendment Effective Date
pursuant to the Engagement Letter, to the extent invoiced at least three (3)
Business Days prior to the First Amendment Effective Date, shall, upon the First
Amendment Effective Date, have been paid.

SECTION 4.7 The Borrower shall have applied, concurrently with the exchange of
the Exchanged Term Loans with Refinancing Term Loans and the making of the
Increased Term Loans and Additional Term Loans (if any), the Net Proceeds of the
Refinancing Term Loans (if any), together with cash on hand, to prepay in full
the principal amount of all Existing Term Loans other than Exchanged Term Loans.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AMENDMENT, THE BORROWER REPRESENTS AND WARRANTS TO EACH OF
THE LENDERS AND THE ADMINISTRATIVE AGENT THAT, AS OF THE FIRST AMENDMENT
EFFECTIVE DATE THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY THE BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

EFFECTS ON LOAN DOCUMENTS

SECTION 6.1 Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(a) The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.

(b) The Borrower and the other parties hereto acknowledge and agree that, on and
after the First Amendment Effective Date, this First Amendment, the Joinders,
the Acknowledgements and each of the other Loan Documents to be executed and
delivered by a Loan Party shall constitute a Loan Document for all purposes of
the Amended and Restated Credit Agreement.

(c) On and after the First Amendment Effective Date, each reference in the
Amended and Restated Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Amended and Restated Credit
Agreement, and this First Amendment and the Amended and Restated Credit
Agreement shall be read together and construed as a single instrument.

(d) Nothing herein shall be deemed to entitle the Borrower to a further consent
to, or a further waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
and Restated Credit Agreement or any other Loan Document in similar or different
circumstances.

(e) Section headings used herein are for convenience of reference only, are not
part of this First Amendment and are not to affect the construction of, or to be
taken into consideration in interpreting, this First Amendment.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 APPLICABLE LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.2 Execution in Counterparts; Severability. This First Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart

 

6



--------------------------------------------------------------------------------

of a signature page of this First Amendment by facsimile transmission or other
electronic transmission (e.g., a “.pdf” or “.tif” file) shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 7.3 Reaffirmation. Each of the Loan Parties party to the Guarantee
Agreement, the Security Agreement and the other Collateral Documents, in each
case as amended, supplemented or otherwise modified from time to time, hereby
(i) acknowledges and agrees that the Refinancing Term Loans are Loans and the
New Term Lenders are Lenders, and that all of its obligations under the Term
Guarantee Agreement and the Term Security Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms each Lien granted by each Loan Party to the Term Collateral Agent for
the benefit of the Administrative Agent and the Secured Parties (including the
New Term Lenders) and reaffirms the guaranties made pursuant to the Term
Guarantee Agreement, (iii) acknowledges and agrees that the grants of security
interests by and the guaranties of the Loan Parties contained in the Term
Guarantee Agreement and the Term Security Documents are, and shall remain, in
full force and effect after giving effect to the First Amendment, and (iv)
agrees that the Loan Document Obligations include, among other things and
without limitation, the prompt and complete payment and performance by the
Borrower when due and payable (whether at the stated maturity, by acceleration
or otherwise) of principal and interest on, and premium (if any) on, the
Refinancing Term Loans under the Amended and Restated Credit Agreement.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

BUILDERS FIRSTSOURCE, INC., as Borrower By:  

/s/ Donald F. McAleenan

Name:   Donald F. McAleenan Title:   Senior Vice President, General Counsel and
Secretary

[Signature Page to First Amendment]



 

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director



 

DEUTSCHE BANK AG NEW YORK BRANCH

as Lender

By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director By:  

/s/ Benjamin Souh

Name:   Benjamin Souh Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

LENDER CONSENT TO FIRST AMENDMENT

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of [            ], 2016, among the Borrower (as defined
below), the New Term Lenders referred to therein (whether pursuant to the
execution and delivery of a Lender Consent, a Joinder or counterparts to the
First Amendment, as applicable) and the Administrative Agent (as defined below),
to the Credit Agreement dated as of July 31, 2015 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) by and among Builders FirstSource, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”). All capitalized terms used but not defined herein shall
have the meaning ascribed thereto in the Credit Agreement or the First
Amendment, as applicable.

Term Lenders

[Check one or more of the two boxes below]

 

  ¨ The undersigned Lender hereby irrevocably and unconditionally approves of
and consents to the First Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a Refinancing Term Loan in a like principal amount.

 

  ¨ The undersigned Lender hereby requests to purchase Increased Term Loans up
to an aggregate principal amount no greater than $[        ], or such lesser
amount as notified to such Lender by the Administrative Agent. Such Lender
agrees that its signature hereto shall constitute its signature as Assignee to
the Assignment and Assumption Agreement attached to the Credit Agreement
reflecting such purchase and that it shall be bound by such Assignment and
Assumption in all respects.



--------------------------------------------------------------------------------

ANNEX II

JOINDER

JOINDER, dated as of [            ] 2016 (this “Joinder”), by and among
                                         (the “New Term Lender”), Builders
FirstSource, Inc., a Delaware corporation (the “Borrower”), and Deutsche Bank AG
New York Branch (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the First Amendment to Credit Agreement
dated as of [            ], 2016 (the “First Amendment”) among the Borrower, the
New Term Lenders referred to therein (whether pursuant to the execution and
delivery of a Lender Consent, a Joinder or counterparts to the First Amendment,
as applicable) and the Administrative Agent, to the Credit Agreement dated as of
July 31, 2015 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders (as defined in the
Credit Agreement) and the Administrative Agent. All capitalized terms used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement or the First Amendment, as applicable.

WHEREAS, pursuant to the terms of the First Amendment, the Borrower has
established Refinancing Term Loans with Exchanging Term Lenders, Increasing Term
Lenders and/or Additional Term Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
First Amendment, Additional Term Lenders may become Lenders pursuant to one or
more Joinders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The New Term Lender hereby agrees to make Refinancing Term Loans in the amount
notified to such Additional Term Lender by the Administrative Agent, but not to
exceed the amount set forth on its signature page hereto, pursuant to and in
accordance with the Credit Agreement and the First Amendment. The Refinancing
Term Loans provided pursuant to this Joinder shall be subject to all of the
terms in the Credit Agreement and the First Amendment and to the conditions set
forth in the Credit Agreement and the First Amendment, and shall be entitled to
all the benefits afforded by the Credit Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Term Security Documents. The
New Term Lender, the Borrower and the Administrative Agent acknowledge and agree
that the Refinancing Term Loans provided pursuant to this Joinder shall
constitute Term Loans for all purposes of the Credit Agreement and the other
applicable Loan Documents.



--------------------------------------------------------------------------------

By executing and delivering this Joinder, the New Term Lender shall be deemed to
confirm to and agree with the other parties hereto as follows: (i) such New Term
Lender is legally authorized to enter into this Joinder and the Credit
Agreement; (ii) such New Term Lender confirms that it has received a copy of
this Joinder, the First Amendment and the Credit Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 5.01 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder, the First Amendment and the Credit Agreement; (iii) such New Term
Lender will independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Joinder, the First Amendment and the Credit
Agreement; (iv) such New Term Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Joinder, the First Amendment and the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent, respectively, by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (v) such New Term Lender agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Joinder, the First Amendment and the Credit Agreement are required to be
performed by it as an Additional Term Lender.

Upon (i) the execution of a counterpart of this Joinder by the New Term Lender,
the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the New Term Lender shall
become a Lender under the Credit Agreement, effective as of the First Amendment
Effective Date.

Delivered herewith by the New Term Lender to the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as the New Term Lender may be required to deliver
to the Administrative Agent pursuant to the Credit Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Loan Document.”

This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

In the event any one or more of the provisions contained in this Joinder should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of



--------------------------------------------------------------------------------

the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same
agreement. Delivery of an executed signature page to this Joinder by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Joinder.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

 

[NAME OF NEW TERM LENDER] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:   Maximum Amount of Additional Term Loans: $        



--------------------------------------------------------------------------------

BUILDERS FIRSTSOURCE, INC., as Borrower By  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED TERM LOAN

CREDIT AGREEMENT

amended and restated as of

August 22, 2016,

among

BUILDERS FIRSTSOURCE, INC.,

as Borrower,

The Lenders Party Hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

KEYBANK CAPITAL MARKETS INC.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

  

Defined Terms.

     1  

SECTION 1.02

  

Classification of Loans and Borrowings.

     68  

SECTION 1.03

  

Terms Generally.

     68  

SECTION 1.04

  

Accounting Terms; GAAP.

     69  

SECTION 1.05

  

Effectuation of Transactions.

     69  

SECTION 1.06

  

Limited Condition Acquisitions.

     69  

SECTION 1.07

  

Certain Determinations.

     70   ARTICLE II    THE CREDITS   

SECTION 2.01

  

Commitments.

     71  

SECTION 2.02

  

Loans and Borrowings.

     71  

SECTION 2.03

  

Requests for Borrowings.

     72  

SECTION 2.04

  

[Reserved].

     73  

SECTION 2.05

  

[Reserved].

     73  

SECTION 2.06

  

Funding of Borrowings.

     73  

SECTION 2.07

  

Interest Elections.

     74  

SECTION 2.08

  

Termination of Commitments.

     75  

SECTION 2.09

  

Repayment of Loans; Evidence of Debt.

     75  

SECTION 2.10

  

Amortization of Term Loans.

     76  

SECTION 2.11

  

Prepayment of Loans.

     77  

SECTION 2.12

  

Fees.

     87  

SECTION 2.13

  

Interest.

     87  

SECTION 2.14

  

Alternate Rate of Interest.

     88  

SECTION 2.15

  

Increased Costs.

     89  

SECTION 2.16

  

Break Funding Payments.

     90  

SECTION 2.17

  

Taxes.

     90  

SECTION 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

     94  

SECTION 2.19

  

Mitigation Obligations; Replacement of Lenders.

     96  

SECTION 2.20

  

Incremental Credit Extensions.

     96  

SECTION 2.21

  

Refinancing Amendments.

     99  

SECTION 2.22

  

Defaulting Lenders.

     100  

SECTION 2.23

  

Illegality.

     101  

SECTION 2.24

  

Loan Modification Offers.

     102  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

  

Organization; Powers.

     103  

SECTION 3.02

  

Authorization; Enforceability.

     103  

SECTION 3.03

  

Governmental Approvals; No Conflicts.

     103  

SECTION 3.04

  

Financial Condition; No Material Adverse Effect.

     104  

SECTION 3.05

  

Properties.

     104  

SECTION 3.06

  

Litigation and Environmental Matters.

     105  

SECTION 3.07

  

Compliance with Laws.

     105  

SECTION 3.08

  

Investment Company Status.

     105  

SECTION 3.09

  

Taxes.

     105  

SECTION 3.10

  

ERISA.

     105  

SECTION 3.11

  

Disclosure.

     106  

SECTION 3.12

  

Subsidiaries.

     106  

SECTION 3.13

  

Intellectual Property; Licenses, Etc.

     106  

SECTION 3.14

  

Solvency.

     107  

SECTION 3.15

  

Senior Indebtedness.

     107  

SECTION 3.16

  

Federal Reserve Regulations.

     107  

SECTION 3.17

  

Use of Proceeds.

     107   ARTICLE IV    CONDITIONS   

SECTION 4.01

  

Effective Date.

     108   ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

  

Financial Statements and Other Information.

     111  

SECTION 5.02

  

Notices of Material Events.

     114  

SECTION 5.03

  

Information Regarding Collateral.

     114  

SECTION 5.04

  

Existence; Conduct of Business.

     115  

SECTION 5.05

  

Payment of Taxes, etc.

     115  

SECTION 5.06

  

Maintenance of Properties.

     115  

SECTION 5.07

  

Insurance.

     115  

SECTION 5.08

  

Books and Records; Inspection and Audit Rights.

     116  

SECTION 5.09

  

Compliance with Laws.

     117  

SECTION 5.10

  

Use of Proceeds.

     117  

SECTION 5.11

  

Additional Subsidiaries.

     117  

SECTION 5.12

  

Further Assurances.

     118  

SECTION 5.13

  

Designation of Subsidiaries.

     118  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.14

  

Certain Post-Closing Obligations.

     119  

SECTION 5.15

  

Maintenance of Rating of the Borrower and the Facilities.

     119  

SECTION 5.16

  

Lines of Business.

     119  

SECTION 5.17

  

Transactions with Affiliates.

     119   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

  

Indebtedness; Certain Equity Securities.

     120  

SECTION 6.02

  

Liens.

     127  

SECTION 6.03

  

Fundamental Changes.

     131  

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions.

     132  

SECTION 6.05

  

Asset Sales.

     135  

SECTION 6.06

  

[Reserved].

     138  

SECTION 6.07

  

Restricted Payments; Certain Payments of Indebtedness.

     138  

SECTION 6.08

  

[Reserved].

     143  

SECTION 6.09

  

Restrictive Agreements.

     143  

SECTION 6.10

  

Amendment of Junior Financing.

     145  

SECTION 6.11

  

[Reserved].

     145  

SECTION 6.12

  

Changes in Fiscal Periods.

     145   ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01

  

Events of Default.

     145  

SECTION 7.02

  

Application of Proceeds.

     148   ARTICLE VIII    ADMINISTRATIVE AGENT   

SECTION 8.01

  

Appointment and Authority.

     149  

SECTION 8.02

  

Rights as a Lender.

     149  

SECTION 8.03

  

Exculpatory Provisions.

     149  

SECTION 8.04

  

Reliance by Administrative Agent.

     150  

SECTION 8.05

  

Delegation of Duties.

     151  

SECTION 8.06

  

Resignation of Administrative Agent.

     151  

SECTION 8.07

  

Non-Reliance on Term Administrative Agent and Other Lenders.

     152  

SECTION 8.08

  

No Other Duties, Etc.

     153  

SECTION 8.09

  

Term Administrative Agent May File Proofs of Claim.

     153  

SECTION 8.10

  

No Waiver; Cumulative Remedies; Enforcement.

     154  

SECTION 8.11

  

Withholding Taxes.

     155  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

  

Notices.

     155  

SECTION 9.02

  

Waivers; Amendments.

     157  

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver.

     160  

SECTION 9.04

  

Successors and Assigns.

     163  

SECTION 9.05

  

Survival.

     170  

SECTION 9.06

  

Counterparts; Integration; Effectiveness.

     171  

SECTION 9.07

  

Severability.

     171  

SECTION 9.08

  

Right of Setoff.

     171  

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process.

     172  

SECTION 9.10

  

WAIVER OF JURY TRIAL.

     173  

SECTION 9.11

  

Headings.

     173  

SECTION 9.12

  

Confidentiality.

     173  

SECTION 9.13

  

USA PATRIOT Act.

     175  

SECTION 9.14

  

Release of Liens and Guarantees.

     175  

SECTION 9.15

  

No Advisory or Fiduciary Responsibility.

     176  

SECTION 9.16

  

Interest Rate Limitation.

     176  

SECTION 9.17

  

Intercreditor Agreements.

     177  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

   —     

Commitments and Loans

Schedule 3.03

   —     

Government Approvals; No Conflicts

Schedule 3.06

   —     

Litigation and Environmental Matters

Schedule 3.12

   —     

Subsidiaries

Schedule 5.14

   —     

Certain Post-Closing Obligations

Schedule 5.17

   —     

Existing Affiliate Transactions

Schedule 6.01

   —     

Existing Indebtedness

Schedule 6.02

   —     

Existing Liens

Schedule 6.04(e)

   —     

Existing Investments

Schedule 6.09

   —     

Existing Restrictions

Schedule 9.01

   —     

Notices

EXHIBITS:

 

Exhibit A

   —     

Form of Assignment and Assumption

Exhibit B

   —     

Form of Term Guarantee Agreement

Exhibit C

   —     

Form of Perfection Certificate

Exhibit D

   —     

Form of Term Collateral Agreement

Exhibit E

   —     

[Reserved]

Exhibit F

   —     

Form of Pari Passu Intercreditor Agreement

Exhibit G

   —     

Form of Second Lien Intercreditor Agreement

Exhibit H

   —     

Form of Closing Certificate

Exhibit I

   —     

Form of Intercompany Note

Exhibit J

   —     

Form of Specified Discount Prepayment Notice

Exhibit K

   —     

Form of Specified Discount Prepayment Response

Exhibit L

   —     

Form of Discount Range Prepayment Notice

Exhibit M

   —     

Form of Discount Range Prepayment Offer

Exhibit N

   —     

Form of Solicited Discounted Prepayment Notice

Exhibit O

   —     

Form of Solicited Discounted Prepayment Offer

Exhibit P

   —     

Form of Acceptance and Prepayment Notice

Exhibit Q-1

   —     

Form of United States Tax Compliance Certificate 1

Exhibit Q-2

   —     

Form of United States Tax Compliance Certificate 2

Exhibit Q-3

   —     

Form of United States Tax Compliance Certificate 3

Exhibit Q-4

   —     

Form of United States Tax Compliance Certificate 4

Exhibit R

   —     

Form of Term Note

Exhibit S

   —     

Form of Solvency Certificate

Exhibit T

   —     

Form of Notice of Borrowing

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of August 22, 2016
(this “Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto and DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), as Term Administrative Agent.

WHEREAS, the Borrower is party to that certain Credit Agreement dated as of July
31, 2015, by and among the Borrower, each lender from time to time party thereto
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified prior to the First Amendment Effective Date, the “Existing Credit
Agreement”);

WHEREAS, the requisite parties to the Existing Credit Agreement have agreed to
amend and restate the Existing Credit Agreement as provided in this Agreement,
effective upon the satisfaction of the conditions precedent set forth in the
First Amendment.

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL/Bond Intercreditor Agreement” means the ABL/Bond Intercreditor Agreement,
dated as of May 29, 2013, by and among, inter alios, SunTrust Bank, Wilmington
Trust, National Association and each additional representative party thereto
from time to time, as amended, modified, supplemented, substituted, replaced or
restated, in whole or in part, from time to time.

“ABL Credit Agreement” means the Credit Agreement dated as of the Effective Date
among the Borrower, the Subsidiaries of the Borrower party thereto, SunTrust
Bank, as administrative and collateral agent and the lenders party thereto from
time to time, as amended, modified, supplemented, substituted, replaced,
restated or refinanced, in whole or in part, from time to time (whether with the
original administrative agent and lenders or other agents and lenders or
otherwise and whether provided under the original ABL Credit Agreement or
another credit agreement, indenture, instrument, other document or otherwise,
unless such credit agreement, indenture, instrument or document expressly
provides that it is not an ABL Credit Agreement).

“ABL Facility” means the senior secured revolving loan facility under the ABL
Credit Agreement or any amendment, supplement, modification, substitution,
replacement, restatement or refinancing thereof, in whole or in part, from time
to time, including in connection with a Permitted Refinancing of the ABL Credit
Agreement.

 

-1-



--------------------------------------------------------------------------------

“ABL Financing Transactions” means the ABL Financing Transactions as such term
is defined in the ABL Credit Agreement.

“ABL Loan Documents” means, collectively, (i) the ABL Credit Agreement and (ii)
the security documents, intercreditor agreements (including the ABL/Bond
Intercreditor Agreement), guarantees, joinders and other agreements or
instruments executed in connection with the ABL Credit Agreement or such other
agreements, in each case, as amended, modified, supplemented, substituted,
replaced, restated or refinanced, in whole or in part, from time to time
including in connection with a Permitted Refinancing of the ABL Credit
Agreement.

“ABL Obligations” means all Indebtedness and other obligations of the Borrower
and any other Loan Parties outstanding under or pursuant to the ABL Loan
Documents, together with guarantees thereof that are secured, or intended to be
secured, under the ABL Loan Documents, including any direct or indirect,
absolute or contingent, interest and fees that accrue after the commencement by
or against the Borrower, any other Loan Party or any guarantor of ABL
Obligations of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and any obligations under a Designated Hedge
Agreement or a Cash Management Agreement (or equivalent terms) that are secured
pursuant to the ABL Loan Documents.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit P.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Acquired Company” means ProBuild Holdings LLC, a Delaware limited liability
company.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

 

-2-



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Acquired Companies (as defined in the
Acquisition Agreement) pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that securities purchase agreement (together with
all exhibits, schedules, annexes and disclosure schedules thereto) dated as of
April 13, 2015 among the Borrower, as purchaser, the sellers identified therein
and the Acquired Company.

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into between or among the Acquired Company or its Affiliates and the
Borrower or its Affiliates in connection with the Acquisition and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.

“Acquisition Transaction” means any acquisition by the Borrower or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrower and its Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of any Incremental Revolving Loans pursuant to an Incremental Facility
Amendment in accordance with Section 2.20; provided that each Additional
Revolving Lender shall be subject to the approval of the Term Administrative
Agent if such consent would be required under Section 9.04(b) for an assignment
of Revolving Loans, as applicable, to such bank, financial institution or other
institutional lender or investor (such approval not to be unreasonably withheld,
conditioned or delayed) and the Borrower.

“Additional Term Lender” means, at any time, any bank, financial institution or
other institutional lender or investor that agrees to provide any portion of any
(a) Incremental Term Loans pursuant to an Incremental Facility Amendment in
accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender shall be subject to the approval of the Term
Administrative Agent if such consent would be required under Section 9.04(b) for
an assignment of Term Loans or Term Commitments, as applicable, to such bank,
financial institution or other institutional lender or investor (such approval
not to be unreasonably withheld, conditioned or delayed) and the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum equal to the product of (i) the LIBO Rate as
in effect at such time for such Interest Period and (ii) the Statutory Reserve
Rate; provided that the Adjusted LIBO Rate for any Interest Period shall not be
less than 1.00% per annum.

 

-3-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Term Administrative Agent.

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Fund” means any Affiliated Lender that is a bona fide
diversified debt fund primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course.

“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of an Investor (other than the Borrower or any of its Subsidiaries) at
such time, to the extent that such Investor or its Affiliates constitute an
Affiliate of the Borrower or its Subsidiaries.

“Agent” means the Term Administrative Agent, the Term Collateral Agent, each
Joint Lead Arranger and any successors and assigns in such capacity, and
“Agents” means two or more of them.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate for
the applicable Loan on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1.00%; provided that, solely for purposes of the foregoing, the
Adjusted LIBO Rate for any day shall be calculated using the LIBO Rate based on
the rate per annum determined by the Term Administrative Agent by reference to
the ICE Benchmark Administration Interest Settlement Rates (as set forth by any
service selected by the Term Administrative Agent that has been nominated by the
ICE Benchmark Administration Limited (or any Person which takes over the
administration of that rate) as an authorized information vendor for the purpose
of displaying such rates) (the “ICE LIBOR”) as published by Reuters (or such
other commercially available source providing quotations of ICE LIBOR as may be
designated by the Term Administrative Agent from time to time) on such day at
approximately 11:00 a.m. (London time) for deposits in dollars for a period
equal to one month. If the Term Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate
for any reason, including the inability or failure of the Term Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

-4-



--------------------------------------------------------------------------------

“Applicable Account” means, with respect to any payment to be made to the Term
Administrative Agent hereunder, the account specified by the Term Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Applicable Rate” means, for any day, (a) 2.75% per annum, in the case of an ABR
Loan, or (ii) 3.75% per annum, in the case of a Eurodollar Loan.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04(b)), substantially in the form of Exhibit A or any
other form reasonably approved by the Term Administrative Agent.

“Auction Agent” means (a) the Term Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Term Administrative Agent) to act as an arranger in connection
with any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii)(A);
provided that the Borrower shall not designate the Term Administrative Agent as
the Auction Agent without the written consent of the Term Administrative Agent
(it being understood that the Term Administrative Agent shall be under no
obligation to agree to act as the Auction Agent).

“Audited Financial Statements” means (a) the audited combined balance sheets of
the Acquired Company for the fiscal years ended December 31, 2013 and December
31, 2014, and the related consolidated statements of income and cash flows of
the Acquired Company for the fiscal years ended December 31, 2012, December 31,
2013 and December 31, 2014 and (b) the audited consolidated balance sheets of
the Borrower for the fiscal years ended December 31, 2013 and December 31, 2014,
and the related consolidated statements of income and cash flows of the Borrower
for the fiscal years ended December 31, 2012, December 31, 2013 and December 31,
2014.

 

-5-



--------------------------------------------------------------------------------

“Available Amount” means, as of any date of determination, a cumulative amount
equal to (without duplication):

(a) $75,000,000 (the “Starter Basket”), plus

(b) the sum of an amount (which amount shall not be less than zero) equal to the
greater of (A) 50% of Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for the period (treated as one accounting period) from the first
day of the first full fiscal quarter of the Borrower commencing after the
Effective Date to the end of the most recently ended Test Period as of such date
and (B) the sum of Excess Cash Flow (but not less than zero in any period) for
the fiscal year ending December 31, 2016 and Excess Cash Flow for each
succeeding completed fiscal year as of such date, in each case, that was not
required to prepay Term Borrowings pursuant to Section 2.11(d), plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and its Restricted Subsidiaries on
Investments made using the Available Amount (not to exceed the amount of such
Investments), plus

(d) Investments of the Borrower or any of its Restricted Subsidiaries in any
Unrestricted Subsidiary made using the Available Amount that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into the Borrower or any of its Restricted Subsidiaries (up to the
lesser of (i) the fair market value determined in good faith by the Borrower of
the Investments of the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the fair market value determined in good faith by the
Borrower of the original Investment by the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by the Borrower or any Restricted Subsidiary, plus

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary, plus

(g) the aggregate amount of any Retained Declined Proceeds since the Effective
Date.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests of any parent of the Borrower which are contributed to the Borrower,
plus

(b) capital contributions received by the Borrower after the Effective Date in
cash or Permitted Investments (other than (i) in respect of any Disqualified
Equity Interest, (ii) to the extent constituting a Specified Equity Contribution
(as defined in the ABL Credit Agreement) or (iii) amounts applied pursuant to
Section 6.01(a)(xiv)), plus

 

-6-



--------------------------------------------------------------------------------

(c) the net cash proceeds received by the Borrower or any Restricted Subsidiary
from Indebtedness and Disqualified Equity Interest issuances issued after the
Effective Date and which have been exchanged or converted into Qualified Equity
Interests, plus

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preliminary statements
hereto.

“Borrower Materials” has the meaning assigned to such term in the last paragraph
of Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

-7-



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $1,000,000
and (b) in the case of an ABR Borrowing, $500,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing, $1,000,000
and (b) in the case of an ABR Borrowing, $500,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a
Capitalized Lease or Capital Lease Obligation) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligation to be recharacterized as a Capital Lease
Obligation, to the extent that financial reporting shall not be affected
hereby. For purposes of Section 6.02, a Capital Lease Obligation shall be deemed
to be secured by a Lien on the property being leased and such property shall be
deemed to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Cash Management Obligations” means (a) obligations of the Borrower or any
Subsidiary in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services or
any automated clearing house transfers of funds and (b) other obligations in
respect of netting services, employee credit or purchase card programs and
similar arrangements.

 

-8-



--------------------------------------------------------------------------------

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary that is a disregarded entity for U.S.
federal income tax purposes with no material assets other than capital stock
(and debt securities, if any) of one or more Foreign Subsidiaries that are CFCs,
or of other CFC Holdcos.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group, other than the
Permitted Holders (directly or indirectly, including through one or more holding
companies), of Equity Interests representing 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower and the percentage of the aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests in the Borrower held by the Permitted
Holders, unless the Permitted Holders (directly or indirectly, including through
one of more holding companies) otherwise have the right (pursuant to contract,
proxy or otherwise), directly or indirectly, to designate, nominate or appoint
(and do so designate, nominate or appoint) a majority of the Board of Directors
of the Borrower or (b) the occurrence of a “Change of Control” (or similar
event, however denominated), as defined in the Secured Notes Indenture or the
Unsecured Notes Indenture.

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, (ii) the phrase Person or
“group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, and (iii) if any Person or “group”
includes one or more Permitted Holders, the issued and outstanding Equity
Interests of the Borrower directly or indirectly owned by the Permitted Holders
that are part of such Person or “group” shall not be treated as being owned by
such Person or “group” for purposes of determining whether clause (a) of this
definition is triggered).

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement, including, for the avoidance of doubt, (x) the
Dodd-Frank Wall Street

 

-9-



--------------------------------------------------------------------------------

Reform and Consumer Protection Act and all rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” to the extent enacted, adopted, promulgated or issued after the date of
this Agreement, but only to the extent such rules, regulations, or published
interpretations or directives are applied to the Borrower and its Subsidiaries
by the Term Administrative Agent or any Lender in substantially the same manner
as applied to other similarly situated borrowers under comparable syndicated
credit facilities, including, without limitation, for purposes of Section 2.15.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Incremental Revolving
Loans, Term Loans, Incremental Term Loans or Other Term Loans, (b) any
Commitment, refers to whether such Commitment is a Term Commitment or Other Term
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, Other Term Loans and Incremental Term Loans that have
different terms and conditions shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Term
Security Documents as security for the Secured Obligations.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Term Administrative Agent shall have received from (i) the Borrower and
each of the Restricted Subsidiaries (other than any Excluded Subsidiary) either
(x) a counterpart of the Term Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes a Loan Party
after the Effective Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the Term Guarantee Agreement, in substantially the form specified
therein, duly executed and delivered on behalf of such Person and (ii) the
Borrower and each Subsidiary Loan Party either (x) a counterpart of the Term
Collateral Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Subsidiary Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Term Collateral Agreement, in substantially the form specified therein,
duly executed and delivered on behalf of such Person, in each case under this
clause (a) together with, in the case of any such Loan Documents executed and
delivered after the Effective Date, to the extent reasonably requested by the
Term Administrative Agent, opinions and documents of the type referred to in
Sections 4.01(b) and 4.01(d);

(b) all outstanding Equity Interests of each Restricted Subsidiary that is a
Material Subsidiary (other than any Equity Interests constituting Excluded
Assets) owned by or on behalf of any Loan Party, shall have been pledged
pursuant to the Term Collateral Agreement, and, subject to the ABL/Bond
Intercreditor Agreement and the Pari Passu

 

-10-



--------------------------------------------------------------------------------

Intercreditor Agreement, the Term Administrative Agent shall have received
certificates, if any, or other instruments, if any, representing all such Equity
Interests to the extent constituting “certificated securities” (other than such
Equity Interests constituting Excluded Assets), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) if any Indebtedness for borrowed money of the Borrower or any Subsidiary in
a principal amount of $1,000,000 or more is owing by such obligor to any Loan
Party and such Indebtedness is evidenced by a promissory note, such promissory
note shall be pledged pursuant to the Term Collateral Agreement, and, subject to
the ABL/Bond Intercreditor Agreement and the Pari Passu Intercreditor Agreement,
the Term Administrative Agent shall have received all such promissory notes,
together with undated instruments of transfer with respect thereto endorsed in
blank; provided, however, the foregoing delivery requirement with respect to any
intercompany indebtedness may be satisfied by delivery of an omnibus or global
intercompany note executed by all Loan Parties as payees and all such obligors
as payors;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements and Intellectual Property security
agreements required by this Agreement, the Term Security Documents, Requirements
of Law and reasonably requested by the Term Administrative Agent to be filed,
delivered, registered or recorded to create the Liens intended to be created by
the Term Security Documents and perfect such Liens to the extent required by,
and with the priority required by, this Agreement, the Term Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Term
Administrative Agent for filing, registration or recording; and

(e) the Term Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property duly executed and delivered
by the record owner of such Mortgaged Property (if the Mortgaged Property is in
a jurisdiction that imposes a mortgage recording or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the book value of such Mortgaged Property, as reasonably
determined by the Borrower), (ii) a policy or policies of title insurance (or
marked unconditional commitment to issue such policy or policies) issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such customary lender’s endorsements (other than a creditor’s rights
endorsement) as the Term Administrative Agent may reasonably request to the
extent available in the applicable jurisdiction at commercially reasonable rates
(it being agreed that the Term Administrative Agent shall accept zoning reports
from a nationally recognized zoning company in lieu of zoning endorsements to
such title insurance policies), in an amount equal to the fair market value of
such Mortgaged Property or as otherwise reasonably agreed by the parties;
provided that in no event will the Borrower be required to obtain independent
appraisals of such Mortgaged Properties, unless required by FIRREA, (iii) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property, and if any
Mortgaged Property is located in an area

 

-11-



--------------------------------------------------------------------------------

determined by the Federal Emergency Management Agency (or any successor agency)
to be located in special flood hazard area, a duly executed notice about special
flood hazard area status and flood disaster assistance and evidence of such
flood insurance as provided in Section 5.07(b), (iv) opinions, addressed to the
Term Administrative Agent and the Secured Parties, from counsel qualified to
opine in each jurisdiction where a Mortgaged Property is located regarding the
enforceability of the Mortgage and such other matters as may be in form and
substance reasonably satisfactory to the Term Administrative Agent, (v) a survey
or existing survey together with a no change affidavit of such Mortgaged
Property, in compliance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys and otherwise reasonably satisfactory to the Term
Administrative Agent, and (vi) evidence of payment of title insurance premiums
and expenses and all recording, mortgage, transfer and stamp taxes and fees
payable in connection with recording the Mortgage, any amendments thereto and
any fixture filings in appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if the Term
Administrative Agent and the Borrower reasonably agree in writing that the cost,
burden, difficulty or consequence of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any adverse tax consequences to the Borrower and
its Affiliates (including the imposition of withholding or other material
taxes)), outweighs the benefits to be obtained by the Lenders therefrom;
(b) Liens required to be granted from time to time pursuant to the term
“Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Term Security Documents; (c) in no event shall
control agreements or other control or similar arrangements be required with
respect to cash, Permitted Investments, other deposit accounts, securities and
commodities accounts (including securities entitlements and related assets)
(other than any such control agreements or other control or similar agreements
as required by an ABL Facility and only for so long as such ABL Facility is in
effect), letter of credit rights or other assets requiring perfection by control
(but not, for avoidance of doubt, possession); (d) in no event shall any Loan
Party be required to complete any filings or other action with respect to the
perfection of security interests in any jurisdiction outside of the United
States, and no actions in any non-U.S. jurisdiction or required by the laws of
any non-U.S. jurisdiction shall be required to be taken to create any security
interests in assets located or titled outside of the United States (including
any Equity Interests of Foreign Subsidiaries and any Intellectual Property
governed by or arising or existing under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia) or
to perfect or make enforceable any security interests in any such assets (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction); (e) in no event shall any
Loan Party be required to complete any filings or other action with respect to
perfection of security interests in assets subject to certificates of title
beyond the filing of UCC financing statements; (f) other than the filing of UCC
financing statements, no perfection shall be required with respect to promissory
notes evidencing debt for borrowed money in a principal amount of less than
$1,000,000; (g) in no event shall any Loan Party be required to complete any
filings or other action with respect to

 

-12-



--------------------------------------------------------------------------------

security interests in Intellectual Property beyond the filing of Intellectual
Property security agreements with the United States Patent and Trademark Office
or the United States Copyright Office; (h) no actions shall be required to
perfect a security interest in letter of credit rights (other than the filing of
UCC financing statements); and (i) in no event shall the Collateral include any
Excluded Assets. The Term Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) and any other obligations under
this definition where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Term Security Documents.

“Commitment” means with respect to any Lender, its Term Commitment, Incremental
Revolving Commitment, Other Term Commitment of any Class or any combination
thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 5.01(d).

“Consolidated Cash Interest Expense” means, as of any date for the applicable
period ending on such date with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, the amount payable with respect to such
period in respect of (a) total interest expense payable in cash with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including the interest component under Capitalized Leases, but excluding, to
the extent included in interest expense, (i) fees and expenses (including any
penalties and interest relating to Taxes) associated with the consummation of
the Transactions, (ii) annual agency fees paid to the administrative agents and
collateral agents under any credit facilities or other debt instruments or
documents, (iii) costs associated with obtaining Swap Agreements and any
interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Agreements or other derivative instruments, and any
one-time cash costs associated with breakage in respect of Swap Agreements for
interest rates, (iv) fees and expenses (including any penalties and interest
relating to Taxes) associated with any Investment not prohibited by Section
6.04, the issuance of Equity Interests or Indebtedness, (v) any interest
component relating to accretion or accrual of discounted liabilities, (vi) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, (vii) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses or
expensing of any financing fees or prepayment or redemption premiums or penalty
and any other amounts of non-cash interest (including as a result of the effects
of acquisition method accounting or pushdown accounting), and (viii) any
interest expense attributable to the exercise of appraisal rights and the
settlement of any claims or actions (whether actual, contingent or potential)
with respect thereto and with respect to any Permitted Acquisition or other
Investment, all as calculated on a consolidated basis in accordance with GAAP
minus (b) cash interest income of the Borrower and its Restricted Subsidiaries
earned during such period, in each case as determined in accordance with GAAP.

 

-13-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) any commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility plus (G) amortization or write-off of deferred
financing fees, debt issuance costs, debt discount or premium, terminated
hedging obligations and other commissions, financing fees and expenses and,
adjusted, to the extent included, to exclude any refunds or similar credits
received in connection with the purchasing or procurement of goods or services
under any purchasing card or similar program;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, provincial, territorial, foreign, state, local, franchise,
excise, and similar taxes and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto);

(iii) Non-Cash Charges;

(iv) operating expenses incurred on or prior to the Effective Date attributable
to (A) salary obligations paid to employees terminated prior to the Effective
Date and (B) wages paid to executives in excess of the amounts the Borrower
and/or any of its Restricted Subsidiaries are required to pay pursuant to their
respective employment agreements;

(v) extraordinary losses or charges in accordance with GAAP;

 

-14-



--------------------------------------------------------------------------------

(vi) unusual, non-recurring or exceptional expenses, losses or charges
(including any unusual, non-recurring or exceptional operating expenses, losses
or charges directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses and operating improvements
(including related to new product introductions), systems development and
establishment costs, recruiting fees, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing;

(vii) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements;

(viii) the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

(ix) (A) the amount of board of directors, management, monitoring, consulting
and advisory fees, indemnities and related expenses paid or accrued in such
period (including any termination fees payable in connection with the early
termination of management and monitoring agreements) and (B) the amount of
expenses relating to payments made to option holders of the Borrower or any of
its direct or indirect parent companies in connection with, or as a result of,
any distribution being made to shareholders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted in the Loan
Documents;

(x) losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (B) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith by a
Financial Officer;

(xi) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

 

-15-



--------------------------------------------------------------------------------

(xii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;

(xiii) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(vi) and (c)(vii) below;

(xiv) any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of the Borrower or Net Proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Equity Interests);

(xv) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

(xvi) the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a Qualified
Securitization Facility;

(xvii) other add-backs and adjustments reflected in the Information Memorandum
and the Model;

(xviii) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or
Investments;

(xix) charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, disposition or any Casualty
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to Consolidated EBITDA pursuant to this clause
(xix) (and if not so reimbursed within one year, such amount shall be deducted
from Consolidated EBITDA during the next measurement period);

 

-16-



--------------------------------------------------------------------------------

(xx) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back; and

(xxi) Public Company Costs; plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions, other operating improvements, and synergies related to any
Specified Transaction, the Transactions, any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized as a result of actions taken, committed to be taken or planned to be
taken, in each case on or prior to the date that is 24 months after the end of
the relevant Test Period (including actions initiated prior to the Effective
Date) (which cost savings, operating expense reductions, other operating
improvements and synergies shall be added to Consolidated EBITDA until fully
realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable and quantifiable and (B) no cost savings, operating
expense reductions, other operating improvements or synergies shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
relating to such cost savings, operating expense reductions, other operating
improvements or synergies that are included in clauses (a)(vi) and
(a)(vii) above or in the definition of “Pro Forma Adjustment” (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken); less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period); and

(iii) (A) gains (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by a Financial Officer
and (B) gains or income (including all reasonable fees and expenses or charges
relating thereto) from abandoned, closed, disposed or discontinued operations
and any gains on disposal of abandoned, closed or discontinued operations;

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

-17-



--------------------------------------------------------------------------------

(v) any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income in such period;

(vi) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xii) and (a)(xiii) above; and

(vii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Non Wholly Owned Subsidiary
added (and not deducted in such period) to Consolidated Net Income; plus

(d) any income from investments recorded using the equity method of accounting
or the cost method of accounting, without duplication and to the extent not
included in arriving at Consolidated Net Income, except to the extent such
income was attributable to income that would be deducted pursuant to clause (c)
if it were income of the Borrower or its Restricted Subsidiaries; minus

(e) any losses from investments recorded using the equity method of accounting
or the cost method of accounting, without duplication and to the extent not
deducted in arriving at Consolidated Net Income, except to the extent such loss
was attributable to losses that would be added back pursuant to clause (a) and
(b) above if it were a loss of the Borrower or a Restricted Subsidiary; plus

(f) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts added pursuant to clause (d) above, equal to the amount attributable to
each such investment that would be added to Consolidated EBITDA pursuant to
clauses (a) and (b) above if instead attributable to the Borrower or a
Restricted Subsidiary, pro-rated according to the Borrower’s or the applicable
Subsidiary’s percentage ownership in such investment; minus

(g) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts deducted pursuant to clause (e) above, equal to the amount attributable
to each such investment that would be deducted from Consolidated EBITDA pursuant
to clause (c) above if instead attributable to the Borrower or a Restricted
Subsidiary, pro-rated according to the Borrower’s or the applicable Subsidiary’s
percentage ownership in such investment;

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances);

 

-18-



--------------------------------------------------------------------------------

(II) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) to the extent not included in Consolidated Net Income,
the Acquired EBITDA of any Person, property, business or asset or attributable
to any Person, property, business or asset acquired by the Borrower or any
Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis and (B) an adjustment in
respect of each Pro Forma Entity equal to the amount of the Pro Forma Adjustment
with respect to such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition or conversion) as specified in the
Pro Forma Adjustment certificate delivered to the Term Administrative Agent (for
further delivery to the Lenders); provided that, with respect to any
determination to be made on a Pro Forma Basis, at the election of the Borrower,
such Acquired EBITDA or such adjustment shall not be required to be included for
any Pro Forma Entity to the extent the aggregate consideration paid in
connection with the acquisition of such Acquired Entity or Business or the fair
market value of such Converted Restricted Subsidiary, in the aggregate, is less
than $50,000,000;

(III) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations in accordance with GAAP (other than (x) if so classified
on the basis that it is being held for sale unless such sale has actually
occurred during such period and (y) for periods prior to the applicable sale,
transfer or other disposition, if the Disposed EBITDA of such Person, property,
business or asset is positive (i.e., if such Disposed EBITDA is negative, it
shall be added back in determining Consolidated EBITDA for any period)) by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold, transferred or otherwise disposed of,
closed or classified, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), in each case
based on the Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a

 

-19-



--------------------------------------------------------------------------------

historical Pro Forma Basis and (B) to the extent not included in Consolidated
Net Income, included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed, an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Term Administrative Agent (for
further delivery to the Lenders); and

(IV) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder).

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal
(a) $49,709,000 for the fiscal quarter ended March 31, 2015, (b) $96,173,000 for
the fiscal quarter ended December 31, 2014, (c) $125,683,000 for the fiscal
quarter ended September 30, 2014 and (d) $120,146,000 for the fiscal quarter
ended June 30, 2014 (it being understood that such amounts are subject to
adjustments, as and to the extent otherwise contemplated in this Agreement, in
connection with any Pro Forma Adjustment or any calculation on a Pro Forma
Basis); provided that such amounts of Consolidated EBITDA for any such fiscal
quarter shall be adjusted to include, without duplication, any cost savings that
would otherwise be included pursuant to clause (b) of this definition.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) extraordinary items for such period,

(b) the cumulative effect of a change in accounting principles during such
period,

(c) any Transaction Costs incurred during such period,

(d) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

 

-20-



--------------------------------------------------------------------------------

(e) any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

(f) accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(g) stock-based award compensation expenses,

(h) any income (loss) attributable to deferred compensation plans or trusts,

(i) any income (loss) from Investments recorded using the equity method,

(j) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

(k) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,
and

(l) (i) the net income of any Person that is not a Subsidiary of such Person or
is an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (i) above.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory, property and equipment,
loans and leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries), as a result of the Transactions, any acquisition or Investment
consummated prior to the Effective Date and any Permitted Acquisitions (or other
Investment not prohibited hereunder) or the amortization or write-off of any
amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

 

-21-



--------------------------------------------------------------------------------

“Consolidated Senior Secured First Lien Indebtedness” means, as of any date of
determination, Consolidated Total Indebtedness as of such date that is not
subordinated in right of payment to the Loan Document Obligations and that is
secured by a Lien on the Collateral on an equal priority basis with Liens on the
Collateral securing the Loan Document Obligations (including, for the avoidance
of doubt, the Loan Document Obligations).

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, Consolidated Total Indebtedness as of such date that is not
subordinated in right of payment to the Secured Obligations and is secured by a
Lien on the Collateral securing the Loan Document Obligations.

“Consolidated Senior Secured First Lien Net Leverage Ratio” means, as of any
date of determination, the ratio, on a Pro Forma Basis, of (a) Consolidated
Senior Secured First Lien Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Test Period.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio, on a Pro Forma Basis, of (a) Consolidated Senior
Secured Indebtedness as of such date to (b) Consolidated EBITDA for the most
recently completed Test Period.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of the acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment not prohibited
hereunder)) consisting only of Indebtedness for borrowed money, drawn but
unreimbursed obligations under letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, but excluding any obligations under or in respect of Qualified
Securitization Facilities and excluding Indebtedness outstanding under the ABL
Facility that was used to finance seasonal working capital needs of the Borrower
and its Subsidiaries (as reasonably determined by the Borrower in its reasonable
discretion), minus the aggregate amount of cash and Permitted Investments (in
each case, free and clear of all liens, other than Liens permitted pursuant to
Section 6.02), excluding cash and Permitted Investments that are listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of deferred
income taxes and deferred rent balances over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
letters of credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow,

 

-22-



--------------------------------------------------------------------------------

increases or decreases in working capital (A) arising from acquisitions or
dispositions by the Borrower and its Restricted Subsidiaries shall be measured
from the date on which such acquisition or disposition occurred until the first
anniversary of such acquisition or disposition with respect to the Person
subject to such acquisition or disposition and (B) shall exclude (I) the impact
of non-cash adjustments contemplated in the Excess Cash Flow calculation, (II)
the impact of adjusting items in the definition of Consolidated Net Income and
(III) any changes in current assets or current liabilities as a result of (x)
the effect of fluctuations in the amount of accrued or contingent obligations,
assets or liabilities under hedging agreements or other derivative obligations,
(y) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Covered Jurisdiction” means the United States (or any state or commonwealth
thereof or the District of Columbia).

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (plus any premium, accrued interest and
fees and expenses incurred in connection with such exchange, extension, renewal,
replacement or refinancing), (b) does not mature earlier than or have a Weighted
Average Life to Maturity shorter than the Refinanced Debt, (c) shall not be
guaranteed by any entity that is not a Loan Party, (d) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations and (ii) if not comprising Other Term Loans hereunder, is subject to
a Customary Intercreditor Agreement(s) and (e) otherwise has terms and
conditions that shall be reasonably satisfactory to the Borrower and the lenders
providing such Credit Agreement Refinancing Indebtedness. For the avoidance of
doubt, such Credit Agreement Refinancing Indebtedness shall not be subject to
any “most favored nation” pricing provisions.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations

 

-23-



--------------------------------------------------------------------------------

(but without regard to the control of remedies) at the option of the Borrower,
either (i) an intercreditor agreement substantially in the form of the Pari
Passu Intercreditor Agreement (with such modifications as may be necessary or
appropriate in light of prevailing market conditions and reasonably acceptable
to the Term Administrative Agent) or (ii) a customary intercreditor agreement in
form and substance reasonably acceptable to the Term Administrative Agent and
the Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank equal in priority to the Liens on the
Collateral securing the Secured Obligations (but without regard to the control
of remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Secured Obligations, at the
option of the Borrower, either (i) an intercreditor agreement substantially in
the form of the Second Lien Intercreditor Agreement (with such modifications as
may be necessary or appropriate in light of prevailing market conditions and
reasonably acceptable to the Term Administrative Agent) or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the Term
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Secured Obligations. With regard to any
changes in light of prevailing market conditions as set forth above in clauses
(a)(i) or (b)(i) or with regard to clauses (a)(ii) or (b)(ii), such changes or
agreement, as applicable, shall be posted to the Lenders not less than five (5)
Business Days before execution thereof and, if the Required Lenders shall not
have objected to such changes within three (3) Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Term Administrative
Agent’s entry into such intercreditor agreement (including with such changes) is
reasonable and to have consented to such intercreditor agreement (including with
such changes) and to the Term Administrative Agent’s execution thereof.

“DBNY” has the meaning given to such term in the preliminary statements hereto.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within two (2) Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrower, the Term Administrative Agent or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement or provided any written notification to any Person to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Term Administrative Agent (whether acting
on its own behalf or at the reasonable request of the Borrower (it being
understood that the Term Administrative Agent shall comply with any such
reasonable request)) to confirm in a manner satisfactory to the Term
Administrative Agent and the Borrower that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the

 

-24-



--------------------------------------------------------------------------------

Term Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has (i) become or is insolvent, (ii) become the
subject of a proceeding under any Debtor Relief Law, (iii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority where
such ownership interest or proceeding does not result in or provide such Lender
or Person with immunity from the jurisdiction of courts within the United States
of America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender or Person (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender or Person.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

 

-25-



--------------------------------------------------------------------------------

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable
unless a shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Dispose” and “Disposition” each has the meaning assigned to such term in
Section 6.05.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and its Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Sold Entity or Business and its
subsidiaries or to such Converted Unrestricted Subsidiary and its subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes

 

-26-



--------------------------------------------------------------------------------

operative only after the Termination Date and (ii) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of its subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Term Administrative Agent in writing prior to April 13, 2015 as being
“Disqualified Lenders,” (ii) those Persons who are competitors of the Borrower
and its Subsidiaries (other than any bona fide diversified debt investment fund)
identified by the Borrower to the Term Administrative Agent from time to time in
writing (including by email) which designation shall become effective two (2)
days after delivery of each such written supplement to the Term Administrative
Agent, but which shall not apply retroactively to disqualify any persons that
have previously acquired an assignment or participation interest in any Loan,
(iii) in the case of each Person identified pursuant to clauses (i) and (ii)
above, any of their Affiliates that are either (x) identified in writing by the
Borrower from time to time or (y) known or reasonably identifiable as Affiliates
and (iv) any Affiliate of a Lead Arranger that is engaged as a principal
primarily in private equity, mezzanine financing or venture capital (other than
such Affiliate engaged by the Borrower or its Affiliate as part of the
Acquisition). Upon inquiry by any Term Lender to the Term Administrative Agent
as to whether a specified potential assignee or prospective participant is on
the list of Disqualified Lenders, the Term Administrative Agent shall be
permitted to disclose to such Term Lender whether such specific potential
assignee or prospective participant is on the list of Disqualified Lenders.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the law of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the
Consolidated Senior Secured First Lien Net Leverage Ratio (prior to giving
effect to the applicable prepayment pursuant to Section 2.11(d), but after
giving effect to any voluntary prepayments made pursuant to Section 2.11(a)
prior to the date of such prepayment) as of the end of such fiscal year is
(a) greater than 3.50 to 1.00, 50% of Excess Cash Flow for such fiscal year, (b)
greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00, 25% of Excess
Cash Flow for such fiscal year and (c) less than or equal to 3.00 to 1.00, 0% of
Excess Cash Flow for such fiscal year.

“Effective Date” means July 31, 2015.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Term Administrative Agent
and the Borrower and consistent with generally accepted financial practices,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence

 

-27-



--------------------------------------------------------------------------------

thereof) payable generally to lenders or other institutions providing such
Indebtedness, but excluding any arrangement, syndication, commitment,
prepayment, structuring, ticking or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders (and, if
applicable, consent fees for an amendment paid generally to consenting Lenders
and, solely for purposes of determining the effective yield for purposes of
Section 2.11(a)(i) any original issue discount or upfront fees payable in
connection with the Loans issued on the Closing Date; provided that with respect
to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,” (i) to
the extent that the LIBO Rate or Alternate Base Rate (without giving effect to
any floors in such definitions), as applicable, on the date that the Effective
Yield is being calculated is less than such floor, the amount of such difference
shall be deemed added to the interest rate margin for such Indebtedness for the
purpose of calculating the Effective Yield and (ii) to the extent that the LIBO
Rate or Alternate Base Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower or any of its
Affiliates), other than, in each case, (i) a natural person, (ii) a Defaulting
Lender or (iii) a Disqualified Lender. Notwithstanding the foregoing, each Loan
Party and the Lenders acknowledge and agree that the Term Administrative Agent
shall have no liability with respect to any assignment made to a Disqualified
Lender unless (i) (A) the Term Administrative Agent has acted with gross
negligence, bad faith or willful misconduct (in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or (B)
such assignment resulted from a material breach of the Loan Documents by the
Term Administrative Agent (as determined by a court of competent jurisdiction in
a final and non-appealable judgment) and (ii) the Borrower has not consented to
such assignment or is not deemed to have consented to such assignment to the
extent required by Section 9.04(b).

“Environmental Laws” means all applicable Requirements of Law relating to the
protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or, to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

-28-



--------------------------------------------------------------------------------

“Equity Issuance” means the issuance of equity by the Borrower in the form of
common equity or “qualified preferred” equity reasonably acceptable to the Joint
Lead Arrangers having a gross aggregate amount not less than $100,000,000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

-29-



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term accounts
receivable for such period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income of proceeds received or due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted under this Agreement to the
extent such amounts are due but not received during such period) and cash
charges included in clauses (a) through (j) of the definition of “Consolidated
Net Income” (other than cash charges in respect of Transaction Costs paid on or
about the Effective Date to the extent financed with the proceeds of
Indebtedness incurred on the Effective Date or an equity investment on the
Effective Date),

(ii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of capital expenditures made in cash or accrued
during such period, except to the extent that such capital expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness (including
(1) the principal component of payments in respect of Capitalized Leases and (2)
the amount of any mandatory prepayment of Loans to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding all other prepayments of
Term Loans and all prepayments of revolving loans and swingline loans) made
during such period, other than (A) in respect of any revolving credit facility
except to the extent there is an equivalent permanent reduction in commitments
thereunder and (B) to the extent financed with the proceeds of other
Indebtedness of the Borrower or its Restricted Subsidiaries,

 

-30-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term accounts receivable
for such period,

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of Investments (other than Investments in
Permitted Investments) and acquisitions not prohibited by this Agreement to the
extent that such Investments and acquisitions were financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries,

(viii) the amount of dividends and other Restricted Payments (including the
amount of Tax Distributions made by the Borrower during such period, to the
extent not deducted in arriving at Consolidated Net Income) paid in cash during
such period, to the extent such dividends and Restricted Payments were financed
with internally generated cash flow of the Borrower and its Restricted
Subsidiaries,

(ix) the aggregate amount of payments and expenditures actually made by the
Borrower and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such payments
and expenditures are not expensed during such period,

(x) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xii) at the option of the Borrower, and without duplication of amounts deducted
from Excess Cash Flow in prior periods, (1) the aggregate consideration required
to be paid in cash by the Borrower or any of the Restricted Subsidiaries
pursuant to binding contracts, commitments, letters of intent or purchase orders
(the “Contract Consideration”), in each case, entered into prior to or during
such period and (2) to the extent set forth in a certificate of a Financial
Officer delivered to the Term Administrative Agent at or before the time the
Compliance Certificate for the period ending simultaneously with such Test
Period is required to be delivered pursuant to Section 5.01(d), the aggregate
amount of cash that is reasonably expected to be paid in respect of planned cash
expenditures by the

 

-31-



--------------------------------------------------------------------------------

Borrower or any of the Restricted Subsidiaries (the “Planned Expenditures”), in
the case of each of clauses (1) and (2), relating to Permitted Acquisitions,
other Investments (other than Investments in Permitted Investments) or capital
expenditures (including Capitalized Software Expenditures or other purchases of
Intellectual Property) to be consummated or made during a subsequent Test Period
(and in the case of Planned Expenditures, the subsequent Test Period); provided,
that to the extent the aggregate amount of internally generated cash actually
utilized to finance such Permitted Acquisitions, Investments or capital
expenditures during such Test Period is less than the Contract Consideration and
Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such Test Period, and

(xiii) the amount of taxes (including penalties and interest) paid in cash
and/or tax reserves set aside or payable (without duplication) in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Affiliates” means (a) Affiliates of the Joint Lead Arrangers that are
engaged as principals primarily in private equity, mezzanine financing or
venture capital and (b) employees of the Joint Lead Arrangers engaged directly
or indirectly in the sale of the Acquired Company as representatives of the
Acquired Company (other than, in each case, such Persons engaged by the Borrower
or its Affiliates as part of the Transactions and such senior employees who are
required, in accordance with industry regulations or such Joint Lead Arranger’s
(or its Affiliate’s) internal policies and procedures, to act in a supervisory
capacity and such Joint Lead Arranger’s internal legal, compliance, risk
management, credit or investment committee members).

“Excluded Assets” has the meaning assigned to such term in the Term Collateral
Agreement.

“Excluded Information” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

“Excluded Real Property” means (a) any fee-owned real property with a purchase
price (in the case of real property acquired after the Effective Date) or Fair
Market Value (in the case of real property owned as of the Effective Date, with
Fair Market Value determined as of the Effective Date) of less than $3,500,000
individually, (b) any real property that is subject to a Lien permitted by
Sections 6.02(iv), (xix), (xxii), (xxiii), (xxviii) or (xxxi), (c) any real
property with respect to which, in the reasonable judgment of the Term
Administrative Agent (confirmed by notice to the Borrower) the cost (including
as a result of adverse tax consequences) of providing a Mortgage shall be
excessive in view of the benefits to be obtained by the Lenders, (d) any real
property to the extent providing a mortgage on such real property would (i) be
prohibited or limited by any applicable law, rule or regulation (but only so
long as such prohibition or limitation is in effect), (ii) violate a contractual
obligation to the owners of such real property (other than any

 

-32-



--------------------------------------------------------------------------------

such owners that are the Borrower or Affiliates of the Borrower) that is binding
on or relating to such real property (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code) but only to
the extent such contractual obligation was not incurred in anticipation of this
provision or (iii) give any other party (other than the Borrower or a
wholly-owned Restricted Subsidiary of the Borrower) to any contract, agreement,
instrument or indenture governing such real property the right to terminate its
obligations thereunder (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law) and (e)
any Leasehold.

“Excluded Subsidiary” has the meaning assigned to such term in the Term
Guarantee Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor at any
time, any Secured Swap Obligation under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Secured Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act (determined after giving effect to any
“Keepwell”, support or other agreement for the benefit of such Loan Guarantor,
at the time such guarantee or grant of a security interest becomes effective
with respect to such related Secured Swap Obligation). If a Secured Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Secured Swap Obligation that
is attributable to swaps that are or would be rendered illegal due to such
guarantee or security interest.

“Excluded Taxes” means, with respect to the Term Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on (or measured by) such recipient’s net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction (i) as a result of such recipient being organized or having its
principal office or, in the case of any Lender, its applicable lending office in
such jurisdiction, or (ii) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient (x) having executed, delivered,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under or enforced any Loan Documents
or engaged in any other transaction pursuant to this Agreement or (y) with
respect to any Taxes imposed as a result of any Loan Party’s connection with the
taxing jurisdiction, having sold or assigned an interest in any Loan Documents),
(b) any branch profits tax imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a) above, (c) any
U.S. federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.17(e) and
(e) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19 hereto, any U.S. federal withholding Taxes imposed on amounts
payable to a Lender pursuant to a Requirement of Law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that

 

-33-



--------------------------------------------------------------------------------

such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a).

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith (which determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Term
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the fee letter among the Borrower, the Joint Lead Arrangers
and the Lenders party thereto, dated as of April 13, 2015.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Borrower.

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party and (b) the
borrowing of Initial Loans hereunder and the use of the proceeds thereof.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Amendment” shall mean that certain First Amendment to Credit Agreement
dated as of August 22, 2016 by and among the Borrower, the lenders party thereto
and the Administrative Agent.

“First Amendment Effective Date” shall mean the date on which the conditions set
forth in Article IV of the First Amendment have been satisfied or waived.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster

 

-34-



--------------------------------------------------------------------------------

Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or any successor statute thereto.

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Form Intercreditor Agreements” means (a) an intercreditor agreement
substantially in the form of the Pari Passu Intercreditor Agreement and/or (b)
an intercreditor agreement substantially in the form of the Second Lien
Intercreditor Agreement, as applicable.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Term Administrative Agent that the Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Term Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB Accounting Standards Codification 825-Financial Instruments, or any
successor thereto (including pursuant to the FASB Accounting Standards
Codification), to value any Indebtedness of any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of Capital Lease Obligations.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial,

 

-35-



--------------------------------------------------------------------------------

local or otherwise, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
dangerous or deleterious substances, wastes, chemicals, pollutants or
contaminants of any nature and in any form regulated pursuant to any
Environmental Law.

“ICE LIBOR” has the meaning assigned to such term in the definition of
“Alternate Base Rate.”

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Incremental Cap” means, as of any date of determination, (I)(a) $300,000,000
plus (b) (i) the aggregate principal amount of all Term Loans voluntarily
prepaid pursuant to Section 2.11(a)(i) and (ii) the aggregate amount of all Term
Loans repurchased and prepaid

 

-36-



--------------------------------------------------------------------------------

pursuant to Section 2.11(a)(ii) or otherwise in a manner not prohibited by
Section 9.04(g), in each case prior to such date (other than, in each case,
prepayments, repurchases and commitment reductions with the proceeds of the
incurrence of long-term Indebtedness), minus (c) the amount of all Incremental
Facilities and all Incremental Equivalent Debt outstanding at such time that was
incurred in reliance on the foregoing clauses (a) and/or (b) plus (II) the
maximum aggregate principal amount that can be incurred without causing (a) in
the case of any Incremental Facilities secured by the Collateral on a pari passu
basis with the Secured Obligations, after giving effect to such incurrence of
any such Incremental Facility or Incremental Equivalent Debt (deducting in
calculating the numerator of such Consolidated Senior Secured First Lien Net
Leverage Ratio any cash proceeds thereof to the extent such proceeds are not
promptly applied to the transaction financed in connection therewith) and the
use of proceeds thereof, on a Pro Forma Basis and, in the case of an Incremental
Revolving Facility, assuming a full draw on such Incremental Revolving Facility
(but without giving effect to any simultaneous incurrence of any Incremental
Facility or Incremental Equivalent Debt made pursuant to the foregoing clause
(I)), the Consolidated Senior Secured First Lien Net Leverage Ratio to exceed
either (x) 3.75 to 1.00 for the most recently ended four fiscal quarter period
for which financial statements are available or (y) in the case of any
Incremental Facility incurred to consummate a Permitted Acquisition or other
Investment not prohibited by the Loan Documents, either (i) 3.75 to 1.00 on a
Pro Forma Basis for the most recently ended four fiscal quarter period for which
financial statements are available or (ii) the Consolidated Senior Secured First
Lien Net Leverage Ratio immediately prior to the incurrence of such Incremental
Facility, (b) in the case of any Incremental Facilities secured by the
Collateral on a junior basis with the Secured Obligations, after giving effect
to such incurrence of any such Incremental Facility (deducting in calculating
the numerator of such Consolidated Senior Secured Net Leverage Ratio any cash
proceeds thereof to the extent such proceeds are not promptly applied to the
transaction financed in connection therewith) and the use of proceeds thereof,
on a Pro Forma Basis (but without giving effect to any simultaneous incurrence
of any Incremental Facility made pursuant to the foregoing clause (I)), the
Consolidated Senior Secured Net Leverage Ratio to exceed either (x) 4.50 to 1.00
for the most recently ended four fiscal quarter period for which financial
statements are available or (y) in the case of any Incremental Facility incurred
to consummate a Permitted Acquisition or other Investment not prohibited by the
Loan Documents, either (i) 4.50 to 1.00 on a Pro Forma Basis for the most
recently ended four fiscal quarter period for which financial statements are
available or (ii) the Consolidated Senior Secured Net Leverage Ratio immediately
prior to the incurrence of such Incremental Facility and (c) in the case of any
unsecured Incremental Facilities or Incremental Equivalent Debt, after giving
effect to such incurrence of any such Incremental Facility (deducting in
calculating the numerator of such Total Net Leverage Ratio any cash proceeds
thereof to the extent such proceeds are not promptly applied to the transaction
financed in connection therewith) and the use of proceeds thereof, on a Pro
Forma Basis (but without giving effect to any simultaneous incurrence of any
Incremental Facility made pursuant to the foregoing clause (I)), either (x) the
Total Net Leverage Ratio to exceed either (i) 6.00 to 1.00 for the most recently
ended four fiscal quarter period for which financial statements are available or
(ii) in the case of any Incremental Facility incurred to consummate a Permitted
Acquisition or other Investment not prohibited by the Loan Documents, either (A)
6.00 to 1.00 on a Pro Forma Basis for the most recently ended four fiscal
quarter period for which financial statements are available or (B) the Total Net
Leverage Ratio immediately prior to the incurrence of such Incremental Facility
or (y) the Interest Coverage Ratio to be less than either (i) 2.00:1.00 for the
most recently ended four fiscal quarter period for which financial statements
are available or

 

-37-



--------------------------------------------------------------------------------

(ii) in the case of any Incremental Facility incurred to consummate a Permitted
Acquisition or other Investment not prohibited by the Loan Documents, either (A)
2.00 to 1.00 on a Pro Forma Basis for the most recently ended four fiscal
quarter period for which financial statements are available or (B) the Interest
Coverage Ratio immediately prior to the incurrence of such Incremental Facility.
Any ratio calculated for purposes of determining the “Incremental Cap” shall be
calculated on a Pro Forma Basis for the most recent for the most recently ended
four fiscal quarter period for which financial statements are available, at the
Borrower’s option, either at the time (A) of the effectiveness of such
Incremental Facility or Incremental Equivalent Debt or (B) a definitive
agreement is entered into with respect to the transaction to be financed by such
Incremental Facility or Incremental Equivalent Debt; provided that in connection
with any subsequent calculation of the Incremental Cap prior to the earlier of
the date on which such transaction to be financed by such Incremental Facility
or Incremental Equivalent Debt is consummated or the date that the definitive
agreement for such transaction to be financed by such Incremental Facility or
Incremental Equivalent Debt is terminated or expires without consummation of
such transaction, the Incremental Cap shall be calculated on a Pro Forma Basis
assuming such transaction and the other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. Loans may be incurred under both clauses (I) and (II), and
proceeds from any such incurrence may be utilized in a single transaction by
first calculating the incurrence under clause (II) above and then calculating
the incurrence under clause (I) above); provided that the Borrower may
redesignate any such Indebtedness originally designated as incurred pursuant to
clause (I) above if, at the time of such redesignation, the Borrower would be
permitted to incur under clause (II) of the Incremental Cap the aggregate
principal amount of Indebtedness being so redesignated (for purposes of clarity,
with any such redesignation having the effect of increasing the Borrower’s
ability to incur indebtedness under clause (I) above as of the date of such
redesignation by the amount of such Indebtedness so redesignated).

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(a)(xx).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Revolving Facilities” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Increase” has the meaning assigned to such term is
Section 2.20(a).

“Incremental Revolving Lender” has the meaning assigned to such term is Section
2.20(a).

“Incremental Revolving Loan” means a Loan provided under any Incremental
Revolving Facility.

 

-38-



--------------------------------------------------------------------------------

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Increase” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan” means a Loan provided under any Incremental Term
Facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until after 30 days of becoming due and payable, has not been paid and such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (z) taxes and other accrued expenses), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (iii) any obligations attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (iv) Indebtedness of any Person that is a
direct or indirect parent of the Borrower appearing on the balance sheet of the
Borrower, or solely by reason of push down accounting under GAAP, (v) for the
avoidance of doubt, any Qualified Equity Interests issued by the Borrower, (vi)
obligations in respect of any residual value guarantees on equipment leases,
(vii) any earn-out, take-or-pay or similar obligation to the extent such
obligation is not shown as a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable and (viii)
asset retirement obligations and obligations in respect of reclamation and
workers’ compensation (including pensions and retiree medical care). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of the
Borrower and its Restricted Subsidiaries shall exclude intercompany liabilities
arising from their cash management, tax, and accounting operations and
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any rollover or extensions of terms).

 

-39-



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
July 14, 2015, relating to the Borrower and the Transactions.

“Initial Incremental Revolving Facility” has the meaning assigned to such term
in Section 2.20(a).

“Initial Revolving Loans” means the Loans made pursuant to the Initial
Incremental Revolving Facility.

“Initial Term Loans” means the Loans made pursuant to Section 2.01 on the
Effective Date.

“Insignificant Subsidiary” means, at any time, any Subsidiary of the Borrower
that is not a “significant subsidiary” within the meaning of Rule 405 of the
Securities Act of 1933, as amended, in each case determined as of the most
recently ended Test Period as of such time.

“Intellectual Property” has the meaning assigned to such term in the Term
Collateral Agreement.

“Intercreditor Agreements” means the Pari Passu Intercreditor Agreement, the
Second Lien Intercreditor Agreement, the ABL/Bond Intercreditor Agreement and
any Customary Intercreditor Agreement, collectively, in each case to the extent
in effect.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash Interest
Expense for such Test Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
consented to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect);

 

-40-



--------------------------------------------------------------------------------

provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond the Term Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, in relation to the “LIBO Rate” for any Loan, the rate
which results from interpolating on a linear basis between: (i) the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service) for the longest period (for which that rate is available) which
is less than the Interest Period and (ii) the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service) for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 A.M., London, England time, two Business
Days prior to the commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries (i) intercompany advances arising from their
cash management, tax, and accounting operations and (ii) intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, minus any cash payments actually received by
such investor representing interest in respect of such Investment (to the extent
any such payment to be deducted does not exceed the remaining principal amount
of such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by a Financial Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or dividends or

 

-41-



--------------------------------------------------------------------------------

other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment and
without duplication of amounts increasing the Available Amount or the Available
Equity Amount), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

“Investor” means Warburg Pincus LLC and JLL Partners, Inc. and any funds,
partnerships or other investment vehicles managed or directly or indirectly
controlled by either of them, but not including, however, any portfolio
companies of the foregoing.

“Joint Lead Arrangers” means each of Deutsche Bank Securities Inc., Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, KeyBank Capital Markets
Inc. and SunTrust Robinson Humphrey, Inc. and any permitted successors and
assigns thereof, in their respective capacities as joint lead arrangers and
joint bookrunners hereunder.

“Junior Financing” means (a) any Indebtedness (other than (i) any permitted
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary or
any Permitted Unsecured Refinancing Debt or (ii) any Indebtedness in an
aggregate principal amount not exceeding $125,000,000) that is subordinated in
right of payment to the Loan Document Obligations, and (b) any Permitted
Refinancing in respect of the foregoing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan or any
Other Term Commitment, in each case as extended in accordance with this
Agreement from time to time.

“LCA Election” has the meaning assigned to such term in Section 1.06.

“LCA Test Date” has the meaning assigned to such term in Section 1.06.

 

-42-



--------------------------------------------------------------------------------

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum equal to (i) the ICE Benchmark Administration
LIBOR Rate or the successor thereto if the ICE Benchmark Administration is no
longer making a LIBOR rate available, as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Term Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the commencement
of such Interest Period, for dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (ii) if
such published rate is not available at such time for any reason, then the “LIBO
Rate” for such Interest Period shall be the Interpolated Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security assignment, security
transfer of title or security interest in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of the Loans and all accrued and unpaid interest
thereon at the applicable rate or rates provided in this Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of the Borrower under or pursuant to this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expenses, reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including interest and monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

-43-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Fee Letter, any Refinancing
Amendment, any Modification Agreement, any Incremental Facility Amendment, the
Term Guarantee Agreement, the Term Collateral Agreement, the other Term Security
Documents, the Pari Passu Intercreditor Agreement, the Second Lien Intercreditor
Agreement (if applicable), the ABL/Bond Intercreditor Agreement, any Customary
Intercreditor Agreement and, except for purposes of Section 9.02, any Term Note
delivered pursuant to Section 2.09(e).

“Loan Guarantors” means the Borrower and the Subsidiary Loan Parties.

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Term Administrative Agent, among the Borrower,
the Term Administrative Agent and one or more Accepting Lenders, effecting one
or more Permitted Amendments and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time; provided
that whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans of each Defaulting Lender shall be excluded for purposes of making a
determination of the Majority in Interest.

“Management Investors” means the members of the Board of Directors, officers and
employees of the Borrower and/or its Subsidiaries who are (directly or
indirectly through one or more investment vehicles) investors in the Borrower
(or any direct or indirect parent thereof).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
materially adverse effect on (a) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (b) the material rights and remedies of the Term Administrative
Agent and the Lenders under the Loan Documents.

 

-44-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings and financial guarantees (other than ordinary
course of business contingent reimbursement obligations) or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Non-Public Information” means (a) if the Borrower is a public
reporting company, material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing for
purposes of United States Federal and state securities laws and (b) if the
Borrower is not a public reporting company, information that is (i) of the type
that would be required to be made publicly available if the Borrower or any of
its Subsidiaries were a public reporting company and (ii) material with respect
to the Borrower and its Subsidiaries or any of their respective securities for
purposes of United States Federal or state securities laws.

“Material Real Property” means real property (including fixtures) located in the
United States and owned by any Loan Party with a Fair Market Value, as
reasonably determined by the Borrower in good faith, greater than or equal to
$3,500,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
net revenues or total assets for such quarter in excess of 5.0% of the
consolidated net revenues or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for such quarter; provided that in the event that
the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of the Borrower most recently ended net revenues or total assets
in excess of 10.0 % of the consolidated revenues or total assets, as applicable,
of the Borrower and its Restricted Subsidiaries for such quarter, the Borrower
shall designate one or more Immaterial Subsidiaries to be a Material Subsidiary
as may be necessary such that the foregoing 10.0% limit shall not be exceeded,
and any such Subsidiary shall thereafter be deemed to be an Material Subsidiary
hereunder; provided further that the Borrower may re-designate Material
Subsidiaries as Immaterial Subsidiaries so long as Borrower is in compliance
with the foregoing.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Model” means that certain financial model delivered by the Borrower to the Term
Administrative Agent on March 30, 2015 (together with any updates or
modifications thereto reasonably agreed between the Borrower and the Term
Administrative Agent and/or necessary to reflect any exercise of “market flex”
pursuant to the Fee Letter).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

-45-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, hypothecation, assignment of leases
and rents, leasehold mortgage, debenture, legal charge or other security
document granting a Lien on any Mortgaged Property in favor of the Term
Collateral Agent for the benefit of the Secured Parties to secure the Secured
Obligations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time. Each Mortgage shall be in form and
substance reasonably satisfactory to the Term Administrative Agent and the
Borrower. For the avoidance of doubt, no Mortgage shall be required with respect
to any Excluded Real Property.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted pursuant to the Collateral and Guarantee Requirement,
Section 5.11, Section 5.12 or Section 5.14 (if any).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by the Borrower and its Restricted Subsidiaries in
connection with such event (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and its Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or its Restricted Subsidiaries as a result thereof and (z) the
amount of any liabilities directly associated with such asset and retained by
the Borrower or any Restricted Subsidiary and (iii) the amount of all taxes paid
(or reasonably estimated to be payable), the amount of Tax Distributions,
dividends and other restricted payments that the Borrower and/or the Restricted
Subsidiaries may make pursuant to Section 6.07(a)(vii)(A) or (B) as a result of
such event, and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event, provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction.

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility,

 

-46-



--------------------------------------------------------------------------------

branch or office owned by the Borrower or its Subsidiaries which in fact
commences operations and (b) each creation (in one or a series of related
transactions) of a business unit to the extent such business unit commences
operations or each expansion (in one or a series of related transactions) of
business into a new market.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from Investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including, without limitation, as they relate
to acquisition accounting, amortization of deferred financing fees or costs,
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pension and other
post-employment benefits) and (f) other non-cash charges (including non-cash
charges related to deferred rent) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that such amount was not previously
applied pursuant to Sections 6.04(m), 6.07(a)(viii) and 6.07(b)(iv).

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

-47-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Commitments” means one or more Classes of term loan commitments that
result from a Refinancing Amendment or a Loan Modification Agreement.

“Other Term Loans” means one or more Classes of Term Loans hereunder that result
from a Refinancing Amendment or a Loan Modification Agreement.

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement in the form of Exhibit F among the Term Administrative Agent and one
or more Senior Representatives for holders of Indebtedness permitted by this
Agreement to be secured by the Collateral on a pari passu basis (but without
regard to the control of remedies).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted ABL Debt” means the ABL Obligations (including any additional
Indebtedness permitted to be incurred under any incremental facilities
potentially available under the ABL Credit Agreement as in effect on the
Effective Date) permitted to be incurred and secured pursuant to the terms of
the ABL Credit Agreement as in effect on the Effective Date (as may be amended
in accordance with the express terms of the ABL/Bond Intercreditor Agreement)
and any Permitted Refinancing thereof. For the avoidance of doubt, the aggregate
principal amount of ABL Facilities on the Effective Date shall not exceed
$800,000,000.

“Permitted Acquisition” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Borrower or any Subsidiary of any Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, (i) such Person, upon the
consummation of such purchase or acquisition, will be a Subsidiary (including as
a result of a merger, amalgamation or consolidation between any Subsidiary and
such Person), or (ii) such Person is merged or amalgamated into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger,
amalgamation or consolidation, (b) the business of such Person, or such assets,
as the case may be, constitute a business permitted by Section 5.16, (c) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to

 

-48-



--------------------------------------------------------------------------------

satisfy the requirements set forth in clauses (a), (b), (c) and (d) of the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
after the consummation of the Permitted Acquisition shall have been made that
are reasonably satisfactory to the Term Administrative Agent) (unless such newly
created or acquired Subsidiary is designated as an Unrestricted Subsidiary
pursuant to Section 5.13 or is otherwise an Excluded Subsidiary) and (d) after
giving Pro Forma Effect to any such purchase or other acquisition, no Event of
Default shall have occurred and be continuing (except this clause (d) shall not
apply with respect to any Limited Condition Acquisition).

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders and/or (c) additional covenants, events of default, and guarantees or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Term
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments or
only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer).

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments or governmental charges that are (i) not
overdue for a period of the greater of (x) 30 days and (y) any applicable grace
period related thereto, or otherwise not at such time required to be paid
pursuant to Section 5.05 or (ii) being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or
other applicable accounting principles);

(b) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, such as carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (i), whether pursuant to statutory requirements, common
law or consensual arrangements;

 

-49-



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, return-of-money bonds,
bankers acceptance facilities and other obligations of a like nature (including
those to secure health, safety and environmental obligations) and obligations in
respect of letters of credit, bank guarantees or similar instruments that have
been posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practice, whether pursuant to statutory
requirements, common law or consensual arrangements;

(e) (i) survey exceptions, encumbrances, charges, easements, rights-of-way,
restrictions, encroachments, protrusions, by-law, regulation or zoning
restrictions, reservations of or rights of other Persons and other similar
encumbrances and title defects or irregularities affecting real property, that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (ii) any exception on the title policies issued in connection with
any Mortgaged Property;

(f) Liens securing, or otherwise arising from, judgments, decrees or attachments
not constituting an Event of Default under Section 7.01(j);

(g) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01 and (ii) specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i) rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

(j) Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

(k) Liens in favor of obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

-50-



--------------------------------------------------------------------------------

(l) Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(m) rights of setoff, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

(n) Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised or except where the exercise of such Liens
would not reasonably be expected to have a Material Adverse Effect;

(o) Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries;

(p) servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same do not result in (i) a substantial and
prolonged interruption or disruption of the business activities of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a Material Adverse
Effect;

(q) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(r) the rights reserved to or vested in any Person or Governmental Authority by
the terms of any lease, license, franchise, grant or permit held by the Borrower
or any of its Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(s) restrictive covenants affecting the use to which real property may be put;

(t) operating leases of vehicles or equipment which are entered into in the
ordinary course of business;

(u) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

 

-51-



--------------------------------------------------------------------------------

(v) statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrower or any Restricted Subsidiary under
Environmental Laws to which any such Person is subject;

(w) Liens on cash collateral that are required to be granted by the Borrower or
any Restricted Subsidiary in connection with swap arrangements for gas or
electricity used in the business of such Person;

(x) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(y) Liens securing Priority Obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clauses
(d) and (k) above securing obligations under letters of credit or bank
guarantees or similar instruments related thereto and in clause (g) above, in
each case to the extent any such Lien would constitute a Lien securing
Indebtedness for borrowed money.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Loan Party in the form of one or more series
of senior secured notes or senior secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Loan Document Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, change of control offers
or events of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt and (iv) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Loan Document Obligations (but without regard to the
control of remedies). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means (a) the Investors, (b) the Management Investors and
(c) any other holder of a direct or indirect equity interest in the Borrower (or
any direct or indirect parent thereof) that becomes a holder of such interest
prior to the ninetieth (90th) day after the Effective Date that was identified
in writing to the Joint Lead Arrangers prior to the Effective Date.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) dollars, euro, Canadian dollars, or such other currencies held by it from
time to time in the ordinary course of business;

 

-52-



--------------------------------------------------------------------------------

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom, (iii) Canada, (iv) Switzerland or (v) any
member nation of the European Union, having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of such country or such member nation of the European Union is pledged in
support thereof;

(c) time deposits and Eurodollar time deposits with, or certificates of deposit
or bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) has
combined capital and surplus of at least $250,000,000 in the case of U.S. banks
and $100,000,000 (or the U.S. dollar equivalent as of the date of determination)
in the case of foreign banks (any such bank in the foregoing clauses (i) or (ii)
being an “Approved Bank”), in each case with average maturities of not more than
12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any commercial paper and variable or fixed
rate note issued by, or guaranteed by, a corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer covering securities described in clauses (b) and (c) above;

(f) marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above;

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, Switzerland, a member of the European Union or by any
political subdivision or taxing authority of any such state, member,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

 

-53-



--------------------------------------------------------------------------------

(k) with respect to any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia: (i) obligations of the national government of the country
in which such Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, in each case maturing within one year
after the date of investment therein, (ii) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
“A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition and
(iii) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank;

(l) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Bank;

(m) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and (iii)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank;

(n) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (m);

(o) Sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialized equivalent); and

(p) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 6.01(a)(ii), the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness

 

-54-



--------------------------------------------------------------------------------

resulting from such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is permitted pursuant
to Section 6.01(a)(xviii) or (a)(xix), such Indebtedness complies with the
Required Additional Debt Terms, (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (i) the other terms and conditions of any such Permitted
Refinancing shall be as agreed between the Borrower and the lenders providing
any such Permitted Refinancing, (ii) the primary obligor in respect of, and/or
the Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (iii) the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended does not exceed the original
principal amount (or accreted value, if applicable) of such Indebtedness, except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(vii) or (a)(viii), the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is (x) unsecured if the Indebtedness being modified, refinanced, refunded,
renewed or extended is unsecured or (y) not secured on a more favorable basis
than the Indebtedness being modified, refinanced, refunded, renewed or extended
if such Indebtedness being modified, refinanced, refunded, renewed or extended
is secured. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 6.01. For the avoidance of
doubt, it is understood and agreed that a Permitted Refinancing includes
successive Permitted Refinancings of the same Indebtedness.

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Loan Party in the form of one or more series
of junior lien secured notes or junior lien secured loans; provided that
(i) such Indebtedness is secured by the Collateral on a junior lien,
subordinated basis to the Secured Obligations and the obligations in respect of
any Permitted First Priority Refinancing Debt, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers or events
of default) that could result in redemptions of such Indebtedness prior to the
maturity of the Refinanced Debt, and (iv) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to a
Customary Intercreditor Agreement. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

-55-



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower and/or any Loan Party in the form of one or more series of
senior unsecured notes or senior unsecured loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (ii) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance and condemnation proceeds events, change of control offers
or events of default) that could result in redemptions of such Indebtedness
prior to the maturity of the Refinanced Debt, and (iii) such Indebtedness is not
secured by any Lien on any property or assets of the Borrower or any Restricted
Subsidiary. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow.”

“Platform” has the meaning assigned to such term in the last paragraph of
Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer or other disposition of any property
or asset of the Borrower or any of its Restricted Subsidiaries permitted by
Section 6.05(j) and (k) other than dispositions resulting in aggregate Net
Proceeds not exceeding (A) $37,500,000 in the case of any single transaction or
series of related transactions and (B) $75,000,000 for all such transactions
during any fiscal year of the Borrower; or

(b) the incurrence by the Borrower or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt and Other Term Loans which shall
constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”) or permitted by the Required
Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum announced from time to time by
DBNY (or any successor to DBNY in its capacity as Term Administrative Agent) as
its prime commercial lending rate in effect at its principal office in New York
City and notified to the Borrower. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.

 

-56-



--------------------------------------------------------------------------------

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens created thereon by the
applicable Term Security Documents, including any such Lien securing amounts
owing for wages, vacation pay, severance pay, employee deductions, sales tax,
excise tax, other Taxes, workers compensation, governmental royalties and
stumpage or pension fund obligations.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be certified by a Financial Officer, the
chief executive officer or president of the Borrower and (C) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such

 

-57-



--------------------------------------------------------------------------------

Indebtedness as at the relevant date of determination and interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period; provided that, without limiting the application of
the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower or any of its Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent Test Period prior to its disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Public Lender” has the meaning assigned to such term in the last paragraph of
Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Qualified Securitization Facility” means any Securitization Facility that meets
the following conditions: (a) the Borrower shall have determined in good faith
that such Securitization Facility (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the applicable Securitization Subsidiary and
(b) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).

 

-58-



--------------------------------------------------------------------------------

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing” means the refinancing, repayment, redemption, satisfaction and
discharge, or defeasance of all the existing third party Indebtedness for
borrowed money of the Acquired Company and its Restricted Subsidiaries under (x)
that certain amended and restated credit agreement dated as of March 12, 2012,
among, inter alios, the Acquired Company, as borrower, the lenders and issuing
bank from time to time party thereto and Wells Fargo Capital Finance, LLC as
administrative agent and (y) those certain unsecured subordinated notes, due
January 27, 2017.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Term Administrative Agent and the
Borrower executed by each of (a) the Borrower, (b) the Term Administrative Agent
and (c) each Additional Term Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates and permitted successors and assigns of each of the
foregoing.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including the environment within any building or any
occupied structure, facility or fixture.

“Removal Effective Date” has the meaning assigned to such term in Section 8.05.

“Repricing Transaction” means (a) the incurrence by the Borrower or any
Guarantor of any Indebtedness in the form of long-term bank debt financing (i)
for the primary purpose (as reasonably determined by the Borrower) of reducing
the Effective Yield for the respective Type of such Indebtedness to less than
the Effective Yield for the Term Loans of the respective equivalent Type, but
excluding Indebtedness incurred in connection with (A) a Change of Control or
(B) any amendment, waiver, refinancing or other reduction that involves an
upsizing

 

-59-



--------------------------------------------------------------------------------

in connection with an Acquisition Transaction and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term Loans or (b) any effective
reduction in the Effective Yield for the Term Loans (e.g., by way of amendment,
waiver or otherwise), except for a reduction in connection with (A) a Change of
Control or (B) any amendment, waiver, refinancing or other reduction that
involves an upsizing in connection with an Acquisition Transaction. Any
determination by the Term Administrative Agent with respect to whether a
Repricing Transaction shall have occurred shall be conclusive and binding on all
Lenders holding the Term Loans.

“Required Additional Debt Terms” means with respect to any Indebtedness, (a)
such Indebtedness does not mature earlier than the Latest Maturity Date (except
in the case of customary bridge loans which subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date ), (b)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date,
(c) such Indebtedness is not guaranteed by any entity that is not a Loan Party,
(d) if secured, such Indebtedness (i) is not secured by any assets not securing
the Secured Obligations and (ii) is subject to a Customary Intercreditor
Agreement(s) and (e) the other terms and conditions of such Indebtedness shall
be as agreed between the Borrower and the lenders providing any such
Indebtedness.

“Required Lenders” means, at any time, Lenders having Term Loans representing
more than 50% of the outstanding Term Loans at such time; provided that to the
extent set forth in Section 9.02 or Section 9.04 whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans of each Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Loan Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Effective Date or thereafter
pursuant to paragraph (a)(i) of the definition of the term “Collateral and
Guarantee Requirement,” any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

-60-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement in the form of Exhibit G among the Term Administrative Agent and one
or more Senior Representatives for holders of Indebtedness permitted by this
Agreement to be secured by the Collateral.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and its Restricted Subsidiaries
in respect of any overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services, corporate
credit and purchasing cards and related programs or any automated clearing house
transfers of funds (collectively, “Cash Management Services”) provided to the
Borrower or any Restricted Subsidiary (whether absolute or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)) that
are (a) owed to the Term Administrative Agent, a Lender or any of their
respective Affiliates, (b) owed on the Effective Date to a Person that is a
Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to a
Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time such obligations are incurred.

“Secured Notes” means those 7.625% Senior Secured Notes due 2021 issued by the
Borrower pursuant to the Senior Notes Indenture.

“Secured Notes Indenture” means the Indenture, dated as of May 29, 2013, among
the Borrower, the subsidiary guarantors party thereto from time to time and
Wilmington Trust, National Association, as trustee, governing the Secured Notes,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

-61-



--------------------------------------------------------------------------------

“Secured Obligations” means the Loan Document Obligations, the Secured Cash
Management Obligations and the Secured Swap Obligations (excluding with respect
to any Loan Guarantor, Excluded Swap Obligations of such Loan Guarantor).

“Secured Parties” has the meaning assigned to such term in the Term Collateral
Agreement.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of the Borrower and its Restricted Subsidiaries under each Swap
Agreement that (a) is with a counterparty that is the Term Administrative Agent,
a Lender or any of their respective Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender, an Agent or an Affiliate of
a Lender or an Agent as of the Effective Date or (c) is entered into after the
Effective Date with any counterparty that is a Lender, an Agent or an Affiliate
of a Lender or an Agent at the time such Swap Agreement is entered into.

“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a Qualified
Securitization Facility that are customarily sold or pledged in connection with
securitization transactions and the proceeds thereof.

“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to the Borrower or any Restricted
Subsidiary (other than a Securitization Subsidiary) pursuant to which the
Borrower or any Restricted Subsidiary sells or grants a security interest in its
accounts receivable or assets related thereto that are customarily sold or
pledged in connection with securitization transactions to either (a) a Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured on the Collateral on a pari passu or
junior or subordinated basis, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

-62-



--------------------------------------------------------------------------------

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Term Administrative Agent’s receipt of a Solicited Discounted Prepayment
Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

“Specified Acquisition Agreement Representations” means such of the
representations and warranties in the Acquisition Agreement made by the Acquired
Company with respect to the Acquired Company and its subsidiaries as are
material to the interests of the Lenders, but only to the extent that the
Borrower (and/or its applicable Affiliate) has the right to terminate its and/or
such Affiliate’s obligations under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement.

 

-63-



--------------------------------------------------------------------------------

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit J.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

“Specified Event of Default” means an Event of Default under Section 7.01(a),
(b), (h) or (i).

“Specified Representations” means the representations and warranties of the
Borrower, and to the extent applicable, the other Subsidiary Loan Parties (other
than any Subsidiary Loan Party that is an Insignificant Subsidiary), set forth
in (i) Section 3.01, Section 3.02, Section 3.03(b)(i) (with respect to the
entering into and performance of the Term Loan Documents), Section 3.08,
Section 3.14 and Section 3.16 (only with respect to the second sentence thereof)
and (ii) Sections 2.03(f) and 3.02(c) of the Term Collateral Agreement.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect thereto.

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of
Governors. Eurodollar Loans shall be deemed

 

-64-



--------------------------------------------------------------------------------

to be subject to such reserve, liquid asset or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D of the Board of Governors or
any other applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity), or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Term Guarantee Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Tax Distributions” has the meaning assigned to such term in Section
6.07(a)(vii)(A).

 

-65-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Administrative Agent” means DBNY, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Term Collateral Agent” has the meaning given to such term in Section 8.01(b)
and its successors in such capacity as provided in Article VIII.

“Term Collateral Agreement” means the Term Collateral Agreement among the
Borrower, each other Loan Party and the Term Collateral Agent, substantially in
the form of Exhibit D.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder, expressed as an amount representing
the maximum principal amount of the Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment, (iii) an Incremental Facility Amendment in respect
of any Term Loans or (iv) a Loan Modification Agreement. The amount of each
Lender’s Term Commitment as of the Effective Date is set forth on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Term Commitment, Loan Modification Agreement or Refinancing
Amendment, as the case may be. As of the Effective Date, the total Term
Commitment is $600,000,000.

“Term Guarantee Agreement” means the Term Guarantee Agreement among the Loan
Parties and the Term Administrative Agent, substantially in the form of
Exhibit B.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means Initial Term Loans, Other Term Loans and Incremental Term
Loans, as the context requires.

“Term Maturity Date” means July 31, 2022 (or, with respect to any Term Lender
that has the maturity date of its Term Loans pursuant to a Permitted Amendment,
the extended maturity date set forth in any such Loan Modification Agreement
with respect thereto).

“Term Note” means a promissory note of the Borrower, substantially in the form
of Exhibit R, payable to a Lender in a principal amount equal to the principal
amount of the Term Loans of such Lender.

“Term Security Documents” means the Term Collateral Agreement, the Mortgages and
each other security agreement or pledge agreement executed and delivered
pursuant to the Collateral and Guarantee Requirement, Sections 5.11, 5.12 or
5.14 to secure any of the Secured Obligations.

 

-66-



--------------------------------------------------------------------------------

“Termination Date” means the date on which all Commitments have expired or been
terminated, all Secured Obligations have been paid in full in cash (other than
(x) Secured Swap Obligations not yet due and payable, (y) Secured Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable).

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Test Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means (a) the Financing Transactions, (b) the ABL Financing
Transactions, (c) the issuance of the Unsecured Notes, (d) the Acquisition and
the other transactions contemplated by the Acquisition Documents, (e) the Equity
Issuance, (f) the Refinancing and (g) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Term Collateral Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheet of the Acquired Company dated March 31, 2015, and the related consolidated
statements of income and cash flows of the Acquired Company for the fiscal
quarter ended on that date and (b) the unaudited consolidated balance sheet of
the Borrower dated March 31, 2015, and the related consolidated statements of
income and cash flows of the Borrower for the fiscal quarter ended on that date.

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).

 

-67-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (i) as of the Effective Date, Dixieline Builders
Fund Control, Inc. and (ii) thereafter, any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.13.

“Unsecured Notes” means the Borrower’s $700,000,000 10.75% Senior Notes due 2023
issued pursuant to the Unsecured Notes Indenture on July 31, 2015.

“Unsecured Notes Indenture” means the indenture, dated as of July 31, 2015, by
and among the Borrower and Wilmington Trust, National Association, as trustee.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings.

For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”
or “ABR Loan”) or by Class and Type (e.g., a “Eurodollar Term Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Term Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Term Borrowing”).

SECTION 1.03 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

 

-68-



--------------------------------------------------------------------------------

“including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement (including this Agreement and the
other Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio, the Consolidated
Senior Secured First Lien Net Leverage Ratio, the Interest Coverage Ratio and
any other financial ratio or test shall be calculated on a Pro Forma Basis,
including to give effect to all Specified Transactions that have been made
during the applicable period of measurement or subsequent to such period and
prior to or simultaneously with the event for which the calculation is made, and
in making any determination on a Pro Forma Basis, such calculations shall be
made in good faith by a Financial Officer and shall be conclusive absent
manifest error.

SECTION 1.05 Effectuation of Transactions.

All references herein to the Borrower and the other Subsidiaries shall be deemed
to be references to such Persons, and all the representations and warranties the
Borrower and the other Loan Parties contained in this Agreement and the other
Loan Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

SECTION 1.06 Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio, the amount or availability of the
Available

 

-69-



--------------------------------------------------------------------------------

Amount or any other basket based on Consolidated EBITDA or total assets, or
determining other compliance with this Agreement (including the determination of
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom) in
connection with a Specified Transaction undertaken in connection with the
consummation of a Limited Condition Acquisition, the date of determination of
such ratio, the amount or availability of the Available Amount or any other
basket based on Consolidated EBITDA or total assets, and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Borrower and its Subsidiaries) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

SECTION 1.07 Certain Determinations.

(a) For purposes of determining compliance with any of the covenants set forth
in Article V or Article VI (including in connection with any Incremental
Facility) at any time (whether at the time of incurrence or thereafter), any
Lien, Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the categories
permitted pursuant to Article V or Article VI (including in connection with any
Incremental Facility), the Borrower (i) shall in its sole discretion determine
under which category such Lien (other than Liens with respect to the Initial
Term Loans), Investment, Indebtedness (other than Indebtedness consisting of the
Initial Term Loans), Disposition, Restricted Payment or Affiliate transaction
(or, in each case, any portion there) is permitted and (ii) shall be permitted,
in its sole discretion, to make any redetermination and/or to divide, classify
or reclassify under which category or categories such Lien, Investment,
Indebtedness, Disposition, Restricted Payment or Affiliate transaction is
permitted from time to time as it may determine and without notice to the

 

-70-



--------------------------------------------------------------------------------

Term Administrative Agent or any Lender. For the avoidance of doubt, if the
applicable date for meeting any requirement hereunder or under any other Loan
Document falls on a day that is not a Business Day, compliance with such
requirement shall not be required until noon on the first Business Day following
such applicable date.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Total Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio, Consolidated Senior Secured
First Lien Net Leverage Ratio and/or Interest Coverage Ratio) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of Incurrence Based Amounts other than Incurrence
Based Amounts contained in Section 6.01 or Section 6.02.

(c) Notwithstanding anything to the contrary herein, the Form Intercreditor
Agreements shall be deemed to be reasonable and acceptable to the Term
Administrative Agent and the Lenders, and the Term Administrative Agent and the
Lenders shall be deemed to have consented to the use of each such Form
Intercreditor Agreement (and to the Term Administrative Agent’s execution
thereof) in connection with any Indebtedness permitted to be incurred, issued
and/or assumed by the Borrower or any of its Subsidiaries pursuant to Section
6.01.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

Subject to the terms and conditions set forth herein, each Term Lender agrees to
make Initial Term Loans to the Borrower on the Effective Date denominated in
dollars in a principal amount not exceeding such Term Lender’s Term
Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereby.

 

-71-



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six Eurodollar Borrowings
outstanding.

SECTION 2.03 Requests for Borrowings.

To request a Borrowing, the Borrower shall notify the Term Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Effective Date, one (1) Business Day) or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the Term
Administrative Agent of a written Borrowing Request signed by the Borrower
substantially in the form of Exhibit T. Each such telephonic and written
Borrowing Request shall specify the following information:

(i) specifying the Class of the requested Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance

 

-72-



--------------------------------------------------------------------------------

with this Section 2.03, the Term Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the Applicable Account of the Term Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The Term
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Term Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Term Administrative Agent such Lender’s share of such
Borrowing, the Term Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Term Administrative Agent, then the applicable Lender agrees to pay to the
Term Administrative Agent an amount equal to such share on demand of the Term
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Term Administrative Agent therefor, the Term
Administrative Agent shall promptly notify the Borrower, and the Borrower agrees
to pay such corresponding amount to the Term Administrative Agent forthwith on
demand. If such Lender pays such amount to the Term Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. The
Term Administrative Agent shall also be entitled to recover from such Lender or
from the Borrower interest on such corresponding amount, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Term Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Term Administrative Agent in accordance with banking industry
rules on interbank compensation, or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.13.

(c) The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
9.03(c).

 

-73-



--------------------------------------------------------------------------------

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Term Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Term Administrative Agent of a
written Interest Election Request signed by a Responsible Officer of the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section 2.07, the Term Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

-74-



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Term Administrative Agent, at the request
of the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Termination of Commitments.

(a) Unless previously terminated, the Term Commitments shall terminate at 5:00
p.m., New York City time, on the Effective Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 unless such amount represents all of the remaining
Commitments of such Class.

(c) The Borrower shall notify the Term Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Term Administrative Agent shall advise
the Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section 2.08 shall be irrevocable. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Term
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Term Administrative Agent shall, in connection with maintenance of the
Register in accordance with Section 9.04(b)(iv) maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal, premium, interest or fees due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Term Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

-75-



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Term Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement. In the event of
any inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section 2.09, the accounts maintained by the Term Administrative Agent
pursuant to paragraph (c) of this Section 2.09 shall control.

(e) Any Lender may request through the Term Administrative Agent that Loans of
any Class made by it be evidenced by a Term Note. In such event, the Borrower
shall execute and deliver to such Lender a Term Note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay Borrowings of Term Loans on the last day of each March,
June, September and December (commencing September 30, 2016) in the principal
amount of Term Loans equal to 0.25% of the original aggregate principal amount
of the Term Loans outstanding on the First Amendment Effective Date; provided
that if any such date is not a Business Day, such payment shall be due on the
immediately preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

(c) Any prepayment of a Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section 2.10 as directed by the Borrower (and absent such direction, in
direct order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall
be applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section 2.10, or,
except as otherwise provided in any Refinancing Amendment or Loan Modification
Agreement, pursuant to the corresponding section of such Refinancing Amendment
or Loan Modification Agreement, as applicable, as directed by the Borrower (and
absent such direction, in direct order of maturity).

(d) Prior to any repayment of any Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Term Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of such election not later than 2:00 p.m., New York
City time, one (1) Business Day before the scheduled date of such repayment. In
the absence of a designation by the Borrower as described in the preceding
sentence, the Term Administrative Agent shall make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing. Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

 

-76-



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty; provided
that in the event that, on or prior to the date that is six months after the
First Amendment Effective Date, the Borrower (x) makes any prepayment of Term
Loans in connection with any Repricing Transaction for the primary purpose of
reducing the Effective Yield on such Term Loans or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction for the primary purpose of
reducing the Effective Yield on the Term Loans, the Borrower shall pay to the
Term Administrative Agent, for the ratable account of each of the applicable
Term Lenders, (I) a prepayment premium of 1.00% of the principal amount of the
Term Loans being prepaid in connection with such Repricing Transaction and (II)
in the case of clause (y), an amount equal to 1.00% of the aggregate amount of
the applicable Term Loans outstanding immediately prior to such amendment that
are subject to an effective pricing reduction pursuant to such Repricing
Transaction.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower or
any of its Subsidiaries may offer to prepay all or a portion of the outstanding
Term Loans on the following basis:

(A) the Borrower or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that the Borrower or any of
its Subsidiaries shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten (10)
Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
or any of its Subsidiaries on the applicable Discounted Prepayment Effective
Date; or (II) at least three (3) Business Days shall have passed since the date
the Borrower or any of its Subsidiaries were notified that no Term Lender was
willing to accept any prepayment of any Term Loan and/or Other Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s or any of its Subsidiaries’ election not to
accept any Solicited Discounted Prepayment Offers and (z) each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender has
independently and, without reliance on the Borrower, any of its Subsidiaries,
the Term Administrative Agent or any of their respective Affiliates, made its
own analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the

 

-77-



--------------------------------------------------------------------------------

Borrower, its Subsidiaries, the Term Administrative Agent, or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by Requirements of Law, any
claims such Lender may have against the Borrower, its Subsidiaries, the Term
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information;
provided further that any Term Loan that is prepaid will be automatically and
irrevocably cancelled.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower or any of
its Subsidiaries may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (I) any
such offer shall be made available, at the sole discretion of the Borrower or
any of its Subsidiaries, to each Term Lender and/or each Lender with respect to
any Class of Term Loans on an individual tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
or any of its Subsidiaries will make prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection

 

-78-



--------------------------------------------------------------------------------

(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower or any
of its Subsidiaries and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower or any of its Subsidiaries of the respective Term
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Loans of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Borrower or any of its Subsidiaries and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower or any of its Subsidiaries shall be due and payable by
the Borrower or any of its Subsidiaries on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower or any of
its Subsidiaries may from time to time solicit Discount Range Prepayment Offers
by providing the Auction Agent with three (3) Business Days’ notice in the form
of a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower or any of its
Subsidiaries, to each Term Lender and/or each Lender with respect to any Class
of Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the tranche or tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
tranche of Term Loans willing to be prepaid by the Borrower or any of its
Subsidiaries (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such an event, each such offer will be treated as a separate
offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower or any of its Subsidiaries shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Discount Range Prepayment Notice
and a form of the Discount Range Prepayment Offer to be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the third Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Discount
Range Prepayment Response Date”).

 

-79-



--------------------------------------------------------------------------------

Each relevant Term Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable tranche or tranches and
the maximum aggregate principal amount and tranches of such Lender’s Term Loans
(the “Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower or any of its Subsidiaries and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (C) the Borrower or
any of its Subsidiaries agree to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by the Auction Agent
by the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(3) If there is at least one Participating Lender, the Borrower or any of its
Subsidiaries will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower or any of its Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower or any of its

 

-80-



--------------------------------------------------------------------------------

Subsidiaries of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower or any of its Subsidiaries and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower or any of its Subsidiaries shall
be due and payable by such Borrower on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower or any of
its Subsidiaries may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with three (3) Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower or any of
its Subsidiaries, to each Term Lender and/or each Lender with respect to any
Class of Term Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate dollar amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans, the
Borrower or any of its Subsidiaries is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower or any of its
Subsidiaries shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) such Term
Lender is willing to allow to be applied to the prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid subject to such Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount.

 

-81-



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the Borrower or any of its
Subsidiaries with a copy of all Solicited Discounted Prepayment Offers received
on or before the Solicited Discounted Prepayment Response Date. the Borrower or
any of its Subsidiaries shall review all such Solicited Discounted Prepayment
Offers and select the largest of the Offered Discounts specified by the relevant
responding Term Lenders in the Solicited Discounted Prepayment Offers that is
acceptable to the Borrower or any of its Subsidiaries (the “Acceptable
Discount”), if any. If the Borrower or any of its Subsidiaries elects to accept
any Offered Discount as the Acceptable Discount, then as soon as practicable
after the determination of the Acceptable Discount, but in no event later than
by the third Business Day after the date of receipt by the Borrower or any of
its Subsidiaries from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Borrower or any of its Subsidiaries shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower or any of its Subsidiaries by the
Acceptance Date, the Borrower or any of its Subsidiaries shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower or any of its
Subsidiaries and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
or any of its Subsidiaries at the Acceptable Discount in accordance with this
Section 2.11(a)(ii)(D). If the Borrower or any of its Subsidiaries elects to
accept any Acceptable Discount, then the Borrower or any of its Subsidiaries
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with a Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower or any of its Subsidiaries
will prepay outstanding Term Loans pursuant to this subsection (D) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower or any of its Subsidiaries and subject to rounding requirements of the

 

-82-



--------------------------------------------------------------------------------

Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower or any of its Subsidiaries of the Discounted Prepayment Effective Date
and Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment
and the tranches to be prepaid, (II) each Term Lender who made a Solicited
Discounted Prepayment Offer of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower or any
of its Subsidiaries and the Lenders acknowledge and agree that the Auction Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of reasonable and customary fees and expenses from the Borrower or any of its
Subsidiaries in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, the Borrower or any of its Subsidiaries shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The Borrower or any of its
Subsidiaries shall make such prepayment to the Auction Agent, for the account of
the Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Term Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York City time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Term Loans on a pro
rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11(a)(ii)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable. The aggregate principal amount of
the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower or any of
its Subsidiaries.

 

-83-



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower or any of its Subsidiaries and the Lenders acknowledges
and agrees that the Auction Agent may perform any and all of its duties under
this Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent
and expressly consents to any such delegation of duties by the Auction Agent to
such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant to this Agreement shall apply to
each Affiliate of the Auction Agent and its respective activities in connection
with any Discounted Term Loan Prepayment provided for in this
Section 2.11(a)(ii) as well as activities of the Auction Agent.

(J) The Borrower or any of its Subsidiaries shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date, as
applicable (and if such offer is revoked pursuant to the preceding clauses, any
failure by such Borrower to make any prepayment to a Term Lender, as applicable,
pursuant to this Section 2.11(a)(ii) shall not constitute a Default or Event of
Default under Section 7.01 or otherwise).

(b) [Reserved].

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five (5) Business Days after
such Net Proceeds are received (or, in the case of a Prepayment Event described
in clause (b) of the definition of the term “Prepayment Event,” on the date of
such Prepayment Event), prepay Term Loans in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term “Prepayment Event”, if the
Borrower or any of the Restricted Subsidiaries invest (or commit to invest) the
Net Proceeds from such event (or a portion thereof) within 12 months after
receipt of such Net Proceeds in the business of the Borrower and the
Subsidiaries (including any acquisitions permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so invested (or committed to be invested) by the end of such
12-month period (or if committed to be so invested within such 12-month period,
have not been so invested within 18 months after receipt thereof), at which time
a prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested); provided further that the
Borrower may use a portion of such Net Proceeds to prepay

 

-84-



--------------------------------------------------------------------------------

or repurchase any other Indebtedness that is secured by the Collateral on a pari
passu basis with the Loans to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2016, the Borrower shall prepay Term Loans in an
aggregate amount equal to the ECF Percentage of Excess Cash Flow for such fiscal
year; provided that such amount shall, at the option of the Borrower, be reduced
on a dollar-for-dollar basis for such fiscal year by the aggregate amount of
prepayments and repurchases of (i) Term Loans made pursuant to Section 2.11(a)
or otherwise in a manner not prohibited by Section 9.04(g) and (ii) other
Consolidated Senior Secured First Lien Indebtedness, in each case during such
fiscal year, subject to the immediately succeeding clause (w), or after such
fiscal year and prior to the 90th day after the end of such fiscal year;
provided further that (w) any such voluntary prepayments that have not been
applied to reduce the payments which may be due from time to time pursuant to
this Section 2.11(d) shall be carried over to subsequent periods, and may reduce
the payments due from time to time pursuant to this Section 2.11(d) during such
subsequent periods, until such time as such voluntary prepayments reduce such
payments which may be due from time to time, (x) such reduction as a result of
prepayments pursuant to Section 2.11(a)(ii) or Section 9.04(g) shall be limited
to the actual amount of such cash prepayment, (y) in the case of the prepayment
of any revolving commitments, there is a corresponding reduction in commitments
and (z) such reduction shall exclude all such prepayments funded with the
proceeds of other long-term Indebtedness). Each prepayment pursuant to this
paragraph shall be made on or before the date that is ten (10) days after the
date on which financial statements are required to be delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated.

(e) Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section 2.11. In the event of any mandatory prepayment of
Borrowings made at a time when Borrowings of more than one Class remain
outstanding, the Borrower shall select Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Borrowings (and, to the
extent provided in the Refinancing Amendment for any Class of Other Term Loans,
the Borrowings of such Class) pro rata based on the aggregate principal amount
of outstanding Borrowings of each such Class; provided that any Term Lender
(and, to the extent provided in the Refinancing Amendment or Loan Modification
Agreement for any Class of Other Term Loans, any Lender that holds Other Term
Loans of such Class) may elect, by notice to the Term Administrative Agent by
telephone (confirmed by facsimile) at least two (2) Business Days prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans or Other Term Loans of any such Class pursuant to this Section 2.11 (other
than an optional prepayment pursuant to paragraph (a)(i) of this Section 2.11 or
a mandatory prepayment as a result of the Prepayment Event set forth in clause
(b) of the definition thereof, which may not be declined), in which case the
aggregate amount of the prepayment that would have been applied to prepay Term
Loans or Other Term Loans of any such Class but was so declined (and not used
pursuant to the immediately following

 

-85-



--------------------------------------------------------------------------------

sentence) shall be retained by the Borrower (such amounts, “Retained Declined
Proceeds”). An amount equal to any portion of a mandatory prepayment of
Borrowings that is declined by the Lenders under this Section 2.11(e) may, to
the extent not prohibited hereunder or under the documentation governing the
Permitted First Priority Refinancing Debt or ABL/Bond Intercreditor Agreement,
be applied by the Borrower to prepay (at the Borrower’s election) Permitted
Second Priority Refinancing Debt. Optional prepayments of Borrowings shall be
allocated among the Classes of Borrowings as directed by the Borrower. In the
absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the Term
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.16 and shall be applied in direct order of maturity; provided that, in
connection with any mandatory prepayments by the Borrower of the Term Loans
pursuant to Section 2.11(c) or (d), such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurodollar Loans.

(f) The Borrower shall notify the Term Administrative Agent of any prepayment
hereunder by telephone (confirmed by facsimile) (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Term Administrative Agent on or
prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Term
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13, and subject to
Section 2.11(a)(i), shall be without premium or penalty. At the Borrower’s
election in connection with any prepayment pursuant to this Section 2.11, such
prepayment shall not be applied to any Term Loan of a Defaulting Lender (under
any of subclauses (a), (b) or (c) of the definition of “Defaulting Lender”) and
shall be allocated ratably among the relevant non-Defaulting Lenders.

(g) Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event by or Excess
Cash Flow of a Foreign Subsidiary of the Borrower giving rise to a prepayment
pursuant to Section 2.11(c) or (d) (a “Foreign Prepayment Event”) are prohibited
or delayed by applicable local law from being repatriated to the Borrower, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be taken into account in determining the amount to be applied to
repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by such Subsidiary, and once the
Borrower has determined in good faith that such

 

-86-



--------------------------------------------------------------------------------

repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, then the amount of such Net Proceeds
or Excess Cash Flow will be taken into account as soon as practicable in
determining the amount to be applied (net of additional taxes payable or
reserved if such amounts were repatriated) to the repayment of the Term Loans
pursuant to Section 2.11(c) or (d), as applicable, (B) to the extent that and
for so long as the Borrower has determined in good faith that repatriation of
any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow would have a material adverse tax or cost consequence with respect to such
Net Proceeds or Excess Cash Flow, the amount of Net Proceeds or Excess Cash Flow
so affected will not be required to be taken into account as soon as practicable
in determining the amount to be applied to repay Term Loans at the times
provided in Section 2.11(c) or Section 2.11(d), as the case may be, and such
amounts may be retained by such Subsidiary; provided that when the Borrower
determines in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Prepayment Event or Excess Cash Flow would no longer have a material
adverse tax consequence with respect to such Net Proceeds or Excess Cash Flow,
such Net Proceeds or Excess Cash Flow shall be taken into account in determining
the amount to be applied (net of additional taxes payable or reserved against if
such amounts were repatriated) to the repayment of the Term Loans pursuant to
Section 2.11(c) or Section 2.11(d), as applicable, and (C) to the extent that
and for so long as the Borrower has determined in good faith that repatriation
of any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow would give rise to a risk of liability for the directors of such
Subsidiary, the Net Proceeds or Excess Cash Flow so affected will not be
required to be taken into account in determining the amount to be applied to
repay Term Loans at the times provided in Section 2.11(c) or Section 2.11(d), as
the case may be, and such amounts may be retained by such Subsidiary.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Term Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Term Administrative Agent.

(b) The Borrower agrees to pay on the Effective Date to each Term Lender party
to this Agreement as a Term Lender on the Effective Date, as fee compensation
for the funding of such Term Lender’s Term Loan, a closing fee in an amount
equal to 1.00% of the stated principal amount of such Term Lender’s Term
Loan. Such fees shall be payable to each Lender out of the proceeds of such Term
Lender’s Term Loan as and when funded on the Effective Date and shall be treated
(and reported) by the Borrower and Term Lenders as a reduction in issue price of
the Term Loans for U.S. federal, state and local income tax purposes. Such
closing fee will be in all respects fully earned, due and payable on the
Effective Date and non-refundable and non-creditable thereafter.

(c) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

-87-



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if upon the occurrence and during the
continuance of any Specified Event of Default any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that no amount shall be payable
pursuant to this Section 2.13(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided, further that no amounts shall accrue
pursuant to this Section 2.13(c) on any overdue amount or other amount payable
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Term Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest.

If at least two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

(a) the Term Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Term Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”);

(c) the Term Administrative Agent shall give notice thereof to the Borrower and
the Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Term

 

-88-



--------------------------------------------------------------------------------

Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

(d) Notwithstanding the foregoing, if the Term Administrative Agent has made the
determination described in clause (a) of this Section 2.14 and/or is advised by
the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Term Administrative
Agent, the Required Lenders and the Borrower shall negotiate in good faith to
amend the definition of “LIBO Rate” and other applicable provisions to preserve
the original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such increased costs actually incurred or reduction actually
suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.15 delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

 

-89-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.15 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Term Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense (excluding
loss of profit) actually incurred by it as a result of such event. For purposes
of calculating amounts payable by the Borrowers to the Lenders under this
Section 2.16, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the applicable interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 and the reasons therefor delivered to the Borrower shall be prima
facie evidence of such amounts. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt of such
demand. Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern. Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 2.16 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the

 

-90-



--------------------------------------------------------------------------------

applicable withholding agent) to deduct any Taxes from such payments, then the
applicable withholding agent shall make such deductions and shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law, and if such Taxes are Indemnified Taxes or Other
Taxes, then the amount payable by the applicable Loan Party shall be increased
as necessary so that after all such required deductions have been made
(including such deductions applicable to additional amounts payable under this
Section 2.17), each Lender (or, in the case of a payment made to the Term
Administrative Agent for its own account, the Term Administrative Agent)
receives an amount equal to the sum it would have received had no such
deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Term Administrative Agent and each
Lender within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Term Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of any Loan Party under any Loan Document and any Other Taxes
paid by the Term Administrative Agent or such Lender, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Term Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority, the Borrower shall deliver to the Term Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Term
Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by Borrower or
the Term Administrative Agent, provide Borrower and the Term Administrative
Agent with any properly completed and executed documentation prescribed by any
Requirement of Law, or reasonably requested by Borrower or the Term
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation expired, obsolete or inaccurate in any respect (including any
specific documentation required below in this Section 2.17(e)), deliver promptly
to the Borrower and the Term Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the Term
Administrative Agent in writing of its legal ineligibility to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are

 

-91-



--------------------------------------------------------------------------------

subject to Tax at a rate reduced by an applicable tax treaty, the Borrower, the
Term Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable law from such payments at the
applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Term
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Term
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Term Administrative Agent) whichever of the following is
applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
Exhibit Q (any such certificate a “United States Tax Compliance Certificate”),
and (y) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 2.17 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E) two properly completed and duly signed copies of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption

 

-92-



--------------------------------------------------------------------------------

from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable Requirements
of Law to permit the Borrower and the Term Administrative Agent to determine the
withholding or deduction required to be made.

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Term Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Term Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Term Administrative Agent as may be necessary for the Borrower and the Term
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. Notwithstanding
any other provision of this clause (e), a Lender shall not be required to
deliver any form that such Lender is not legally eligible to deliver.

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Term Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower, provided that (a) the
Term Administrative Agent or such Lender determines in its reasonable discretion
that it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Term Administrative Agent or such Lender, as
applicable and (c) the Borrower indemnifies the Term Administrative Agent or
such Lender, as applicable, for any liabilities or other costs incurred by such
party in connection with such challenge. If the Term Administrative Agent or a
Lender receives a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.17, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Term Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Term Administrative Agent or such Lender, agrees
promptly to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Term Administrative Agent or such Lender in the event the Term Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. The Term Administrative Agent or such Lender, as the case may be,
shall, at the Borrower’s request, provide the Borrower with a copy of any notice
of assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Term Administrative Agent
or such

 

-93-



--------------------------------------------------------------------------------

Lender may delete any information therein that the Term Administrative Agent or
such Lender deems confidential). Notwithstanding anything to the contrary, this
Section 2.17(f) shall not be construed to require the Term Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to Taxes which it deems confidential) to any Loan Party or any other
person.

(g) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Term Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

(h) For purposes of this Section 2.17, the term “applicable Requirements of Law”
includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without condition or deduction
for any counterclaim, recoupment or setoff. Any amounts received after such time
on any date may, in the discretion of the Term Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such account as
may be specified by the Term Administrative Agent, except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Term Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan shall be made in dollars, all
payments of accrued interest payable on a Loan shall be made in dollars, and all
other payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the Term
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

-94-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans of that Class or any increase in the Applicable
Rate in respect of Loans of Lenders that have consented to any such
extension. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Term Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Term
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Term Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption and in its sole discretion, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Term
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Term
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Term Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(a) or Section 2.06(b), Section 2.18(d) or Section
9.03(c), then the Term Administrative Agent may, in its discretion and in the
order determined by the Term Administrative Agent (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the Term
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Section until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and to be applied to, any future funding obligations of such
Lender under any such Section.

 

-95-



--------------------------------------------------------------------------------

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17 or mitigate the applicability of Section 2.23, as the case may be,
and (ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not be inconsistent
with the internal policies of, or otherwise be disadvantageous in any material
economic, legal or regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Term Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Term Administrative Agent to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consents, in each case, shall not unreasonably
be withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid (unless waived) to the Term
Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii) and (D) in the case of any such assignment resulting from a claim
for compensation under Section 2.15, or payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.23, such assignment will result
in a material reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Term Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

SECTION 2.20 Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time on one or more occasions
after the Effective Date, by written notice delivered to the Term Administrative
Agent

 

-96-



--------------------------------------------------------------------------------

request (i) one or more additional Classes of term loans (each, an “Incremental
Term Facility”), (ii) one or more additional term loans of the same Class of any
existing Class of term loans (each, an “Incremental Term Increase”), (iii) one
or more tranches of cash-flow revolving credit facilities (the first of such
tranches, the “Initial Incremental Revolving Facility” and, together with each
such tranche thereafter, the “Incremental Revolving Facilities”) or (iv) one or
more increases in the amount of any existing Class of Incremental Revolving
Loans (each, an “Incremental Revolving Increase”, and together with any
Incremental Term Facility, Incremental Term Increase and Incremental Revolving
Facilities, the “Incremental Facilities”); provided that, after giving effect to
any Incremental Facility Amendment referred to below and at the time that any
such Incremental Term Loan or Incremental Revolving Loan is made or effected, no
Event of Default (except, in the case of the incurrence or provision of any
Incremental Facility in connection with a Permitted Acquisition or other
Investment not prohibited by the terms of this Agreement) shall have occurred
and be continuing. Notwithstanding anything to contrary herein, the aggregate
principal amount of the Incremental Facilities that can be incurred at any time
shall not exceed the Incremental Cap at such time. Each Incremental Facility
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof if such Incremental Facilities are denominated in
dollars (unless the Borrower and the Term Administrative Agent otherwise agree);
provided that such amount may be less than $10,000,000 if such amount represents
all the remaining availability under the aggregate principal amount of
Incremental Facilities set forth above.

(b) The Incremental Term Loans (a) shall (i) rank equal or junior in right of
payment with the Term Loans, (ii) if secured, be secured only by the Collateral
securing the Obligations and (iii) only be guaranteed by the Loan Parties, (b)
shall not mature earlier than the Term Maturity Date, (c) shall not have a
shorter Weighted Average Life to Maturity than the remaining Term Loans, (d)
shall have a maturity date (subject to clause (b)), an amortization schedule
(subject to clause (c)), interest rates (including through fixed interest
rates), “most favored nation” provisions, interest margins, rate floors, upfront
fees, funding discounts, original issue discounts, financial covenants,
prepayment terms and premiums and other terms and conditions as determined by
the Borrower and the Additional Term Lenders thereunder; provided that, for any
Incremental Term Loans that rank equal in right of payment with the Term Loans
and are secured on a pari passu basis with the Collateral securing the Loan
Document Obligations, in the event that the Effective Yield for any such
Incremental Term Loans is greater than the Effective Yield for the Term Loans by
more than 0.50% per annum, then the Effective Yield for the Term Loans shall be
increased to the extent necessary so that the Effective Yield for the Term Loans
is equal to the Effective Yield for such Incremental Term Loans minus 0.50% per
annum (provided that the “LIBOR floor” applicable to the outstanding Term Loans
shall be increased to an amount not to exceed the “LIBOR floor” applicable to
such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term Loans then outstanding); and (e) may otherwise have
terms and conditions different from those of the Term Loans (including currency
denomination); provided that (x) to the extent the terms and documentation with
respect to any Incremental Facility are not consistent with the existing Term
Loans (except with respect to matters contemplated by clauses (b), (c) and (d)
above) the terms, conditions and documentation of any such Incremental Facility
shall be as agreed between the Borrower and the Additional Term Lenders
providing such Incremental Facility and (y) in no event shall it be a condition
to the effectiveness of, or borrowing under, any such Incremental Term Loans
that any representation or warranty of any Loan Party set forth herein be true
and correct, except and solely to the extent

 

-97-



--------------------------------------------------------------------------------

required by the Additional Term Lenders providing such Incremental Term Loans.
Any Incremental Term Facility or Incremental Term Increase shall be pursuant to
documentation as determined by the Borrower and the Additional Term Lenders
providing such Incremental Term Facility or Incremental Term Increase, subject
to the restrictions and exceptions set forth above.

(c) The Incremental Revolving Facilities shall be on terms and documentation as
determined by the Borrower and the lenders providing such Incremental Revolving
Facility; provided that any Incremental Revolving Facility (a) shall (i) rank
equal or junior in right of payment with the Term Loans, (ii) if secured, be
secured only by the Collateral securing the Obligations and (iii) only be
guaranteed by the Loan Parties, (b) shall not provide for scheduled amortization
or mandatory commitment reductions prior to the final scheduled maturity date of
the Term Loans, (c) may provide for the ability to participate with respect to
borrowings and, subject to exceptions set forth in the Loan Documents,
repayments on a pro rata basis or less than pro rata basis (but not greater than
pro rata basis) with any other existing cash-flow revolving facility tranche,
(d) may not have a final scheduled maturity date earlier than the Term Loans,
(e) may provide for the ability to permanently repay and terminate the
Incremental Revolving Loans on a pro rata basis, less than a pro rata basis, or
greater than a pro rata basis with any existing cash-flow revolving facility
tranche and (f) may otherwise have terms and conditions different from those of
the Term Loans (including currency denomination); provided that (x) to the
extent the terms and documentation with respect to any Incremental Revolving
Facility are not consistent with the Term Loans, the terms, conditions and
documentation of any such Incremental Revolving Facility shall be as agreed
between the Borrower and the Additional Revolving Lenders providing such
Incremental Revolving Facility and (y) in no event shall it be a condition to
the effectiveness of, or borrowing under, any such Incremental Revolving
Facility that any representation or warranty of any Loan Party set forth herein
be true and correct, except and solely to the extent required by the Additional
Revolving Lenders providing such Incremental Revolving Loans. Any Incremental
Revolving Facility or Incremental Revolving Increase shall be pursuant to
documentation as determined by the Borrower and the Additional Revolving Lenders
providing such Incremental Revolving Facility or Incremental Revolving Increase,
subject to the restrictions and exceptions set forth above.

(d) The Incremental Revolving Increase shall be treated the same as the Class of
Incremental Revolving Loans being increased (including with respect to maturity
date thereof) and shall be considered to be part of the Class of Incremental
Revolving Loans being increased (it being understood that, if required to
consummate an Incremental Revolving Increase, the pricing, interest rate
margins, “most favored nation” provisions, rate floors and undrawn commitment
fees on the Class of Incremental Revolving Loans being increased may be
increased and additional upfront or similar fees may be payable to the lenders
providing the Incremental Revolving Increase (without any requirement to pay
such fees to any existing Incremental Revolving Lenders)). Any Incremental
Revolving Increase shall be on the same terms and pursuant to the same
documentation applicable to the Incremental Revolving Loans (excluding upfront
fees and customary arranger fees).

(e) Each notice from the Borrower pursuant to this Section 2.20 shall set forth
the requested amount of the relevant Incremental Term Loans or Incremental
Revolving Loans.

 

-98-



--------------------------------------------------------------------------------

(f) Commitments in respect of any Incremental Term Increase or Incremental
Revolving Increase shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Term Lender, if
any, and the Term Administrative Agent. An Incremental Facility may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld), by any existing Lender (it being understood that no existing Lender
shall have the right to participate in any Incremental Facility or, unless it
agrees, be obligated to provide any Incremental Term Loans or Incremental
Revolving Loans) or by any Additional Term Lender or Additional Revolving
Lender. Incremental Term Loans and Incremental Revolving Loans shall be a “Loan”
for all purposes of this Agreement and the other Loan Documents. The Incremental
Facility Amendment may, subject to Section 2.20(b), without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Term
Administrative Agent and the Borrower, to effect the provisions of this Section
2.20. The effectiveness of any Incremental Facility Amendment and the occurrence
of any credit event (including the making (but not the conversion or
continuation) of a Loan) pursuant to such Incremental Facility Amendment shall
be subject to the satisfaction of such conditions as the parties thereto shall
agree and as required by this Section 2.20. The Borrower will use the proceeds
of the Incremental Term Loans or Incremental Revolving Loans for any purpose not
prohibited by this Agreement.

(g) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Term Lender, Credit Agreement Refinancing Indebtedness
in respect of all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans) in the form of Other Term Loans or Other Term
Commitments pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will be unsecured or will rank pari passu
or junior in right of payment and of security with the other Loans and
Commitments hereunder, (ii) will have such pricing and optional prepayment terms
as may be agreed by the Borrower and the Lenders thereof, and (iii) the Net
Proceeds of such Credit Agreement Refinancing Indebtedness shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans being so refinanced. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of the
conditions as agreed between the lenders providing such Credit Agreement
Refinancing Indebtedness and the Borrower and, to the extent reasonably
requested by the Term Administrative Agent, receipt by the Term Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Term Administrative Agent). Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans and (y) an integral multiple of $1,000,000 in excess thereof
(in each case unless the

 

-99-



--------------------------------------------------------------------------------

Borrower and the Term Administrative Agent otherwise agree). The Term
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Term
Administrative Agent and the Borrower, to effect the provisions of this Section.

(b) This Section 2.21 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(f),
any payment of principal, interest, fees or other amounts received by the Term
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Term Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Term Administrative Agent as follows: first,
to the payment of any amounts owing by that Defaulting Lender to the Term
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Term Administrative Agent; third, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of the relevant non-Defaulting
Lenders on a pro rata basis prior to being applied pursuant to this Section
2.22(a)(ii).

 

-100-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower and the Term Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Term Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such actions as the Term Administrative Agent may
determine to be necessary, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23 Illegality.

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund Loans whose interest is determined by reference to the Adjusted
LIBO Rate, or to determine or charge interest rates based upon the Adjusted LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the Term
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans denominated in dollars or to convert ABR Loans denominated in
dollars to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on such ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Term Administrative
Agent without reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, in each case until such Lender notifies the Term Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon three
Business Days’ notice from such Lender (with a copy to the Term Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans denominated in
dollars of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Term Administrative Agent without reference to the Adjusted LIBO Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Term Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Term Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Term Administrative Agent and the Borrower in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

-101-



--------------------------------------------------------------------------------

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Term Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Term Administrative
Agent and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Term Administrative Agent; provided that no Permitted Amendment
shall become effective unless the Borrower shall have delivered to the Term
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall be reasonably
requested by the Term Administrative Agent in connection therewith. The Term
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Term Administrative Agent, to
give effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Term
Administrative Agent and the Non-Accepting Lender, (i) replace such
Non-Accepting Lender in whole or in part by causing such Lender to (and such
Lender shall be obligated to) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
or any part of its interests, rights and obligations under this Agreement in
respect of the Loans and Commitments of the Affected Class to one or more
Eligible Assignees (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that neither the Term Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that (a) the applicable assignee shall have agreed to
provide Loans and/or Commitments on the terms set forth in the applicable
Permitted Amendment, (b) such Non-Accepting Lender shall have received payment
of an amount equal to the outstanding principal of the Loans of the Affected
Class assigned by it pursuant to this Section 2.24(c), accrued interest thereon,
accrued fees and all other amounts (including any amounts under Section
2.11(a)(i)) payable to it hereunder from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) and (c) unless waived,
the Borrower or such Eligible Assignee shall have paid to the Term
Administrative Agent the processing and recordation fee specified in Section
9.04(b).

(d) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

-102-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that as of the Effective
Date; provided that on the Effective Date, such Person’s representations and
warranties shall be limited to the Specified Representations:

SECTION 3.01 Organization; Powers.

Each of the Borrower and its Restricted Subsidiaries is (a) duly organized or
incorporated, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdictions) under the laws of the jurisdiction of its
organization, (b) has the corporate or other organizational power and authority
to carry on its business as now conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except in each case where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability.

This Agreement has been duly authorized, executed and delivered by the Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party, as the case may
be, enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

Except as set forth on Schedule 3.03, the Financing Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate (i) the Organizational
Documents of, or (ii) any Requirements of Law applicable to, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Restricted

 

-103-



--------------------------------------------------------------------------------

Subsidiary, except Liens created under the Loan Documents or permitted by
Section 6.02, except to the extent that the failure to obtain or make such
consent, approval, registration, filing or action, or such violation, default or
right, or imposition of Lien, as the case may be, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Acquired Company and its Subsidiaries as of the
respective dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Acquired Company and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) The Borrower has heretofore furnished to the Joint Lead Arrangers the
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as of
March 31, 2015, and the related consolidated pro forma statement of operations
of the Borrower as of and for the twelve-month period then ended (such pro forma
balance sheet and statement of operations, the “Pro Forma Financial
Statements”), which have been prepared giving effect to the Transactions
(excluding the impact of purchase accounting effects required by GAAP) as if
such Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
operations). The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of the
Borrower and its Subsidiaries as of March 31, 2015, and their estimated results
of operations for the periods covered thereby, assuming that the Transactions
had actually occurred as of such date (in the case of such balance sheet) or at
the beginning of such period (in the case of such statement of operations).

(d) Since the Effective Date, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

Each of the Borrower and its Restricted Subsidiaries has good title to, or valid
interests in, all its real and personal property material to its business, if
any (including all of the Mortgaged Properties), (i) free and clear of all Liens
except for Liens permitted by Section 6.02 and (ii) except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted or to utilize such properties
for their intended purposes, in each case, except where the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

-104-



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except as set forth on Schedule 3.06, and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Borrower, become subject to
any Environmental Liability or (iii) has received written notice of any claim
with respect to any Environmental Liability.

SECTION 3.07 Compliance with Laws.

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status.

None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended from time to time.

SECTION 3.09 Taxes.

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Borrower and each Restricted Subsidiary
(a) have timely filed or caused to be filed all Tax returns and reports required
to have been filed and (b) have paid or caused to be paid all Taxes levied or
imposed on their properties, income or assets (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
that are being contested in good faith by appropriate proceedings, provided that
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves therefor in accordance with GAAP and applicable local
standards. There is no proposed Tax assessment, deficiency or other claim
against the Borrower or any Restricted Subsidiary that would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six

 

-105-



--------------------------------------------------------------------------------

year period prior to the date on which this representation is made or deemed
made or is reasonably expected to occur, and (ii) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that would reasonably be expected
to be subject to Section 4069 or 4212(c) of ERISA.

(c) Except as would not reasonably be expected, individually or in the aggregate
to result in a Material Adverse Effect: (i) each employee benefit plan (as
defined in Section 3(2) of ERISA) that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, (ii) to the knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status, and (iii) there are no pending or, to the knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any such plan.

SECTION 3.11 Disclosure.

As of the Effective Date (to the Borrower’s knowledge), all written factual
information and written factual data (other than projections and information of
a general economic or industry specific nature) furnished by or on behalf of any
Loan Party to the Term Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished), when taken as a whole when
furnished, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information, when taken as a whole, was prepared in
good faith based upon assumptions believed by them to be reasonable at the time
delivered, it being understood that (i) any such projected financial information
is merely a prediction as to future events and its not to be viewed as fact,
(ii) such projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or any of its Subsidiaries and (iii) no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results and such differences may be material.

SECTION 3.12 Subsidiaries.

As of the Effective Date, Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each of its subsidiaries in, each
subsidiary of the Borrower.

SECTION 3.13 Intellectual Property; Licenses, Etc.

Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and its Restricted Subsidiaries owns, licenses or possesses
the right to use all Intellectual Property that is reasonably necessary for the
operation of its business substantially as currently conducted. To the knowledge
of the Borrower, no Intellectual Property used by the

 

-106-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary in the operation of its business as
currently conducted infringes upon the Intellectual Property of any Person
except for such infringements that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No claim or
litigation regarding any of the Intellectual Property is pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 3.14 Solvency.

Immediately after the consummation of each of the Transactions to occur on the
Effective Date, after taking into account all applicable rights of indemnity and
contribution, (a) the sum of the debt (including contingent liabilities) of the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of the Borrower and its
Subsidiaries, on a consolidated basis, (b) the capital of the Borrower and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
their business as contemplated on the Effective Date, (c) the Borrower and its
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations,
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise) and (d) the Borrower and its Subsidiaries, on a consolidated
basis, are “solvent” within the meaning given to that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this Section 3.14, the amount of any contingent liability at any
time shall be computed as the amount that, in the light of all of the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual pursuant to Financial
Accounting Standards Board Statement No. 5).

SECTION 3.15 Senior Indebtedness.

The Loan Document Obligations constitute “Senior Indebtedness” (or any
comparable term) under and as defined in the documentation governing any other
Junior Financing.

SECTION 3.16 Federal Reserve Regulations.

None of the Borrower or any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of the Loans will be used, directly or
indirectly, to purchase or carry any margin stock or to refinance any
Indebtedness originally incurred for such purpose, or for any other purpose that
entails a violation (including on the part of any Lender) of the provisions of
Regulations U or X of the Board of Governors.

SECTION 3.17 Use of Proceeds.

The Borrower will use the proceeds of the Term Loans made on the Effective Date
to directly or indirectly finance the Transactions and otherwise for general
corporate purposes.

 

-107-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date.

The obligation of each Lender to make Loans hereunder on the Effective Date
shall be subject to satisfaction of the following conditions (or waiver thereof
in accordance with Section 9.02):

(a) The Term Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) otherwise, written evidence satisfactory to the Term
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The Term Administrative Agent shall have received a written opinion
(addressed to the Term Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Kirkland & Ellis LLP, Delaware, New York and
Texas counsel for the Loan Parties and (ii) Davis Wright Tremaine LLP, Alaska
and Washington counsel for the Loan Parties, in each case in form and substance
reasonably satisfactory to the Term Administrative Agent. The Borrower hereby
requests each such counsel to deliver such opinions.

(c) The Term Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit H with
appropriate insertions, or otherwise in form and substance reasonably
satisfactory to the Term Administrative Agent, executed by any Responsible
Officer of such Loan Party, and including or attaching the documents referred to
in paragraph (d) of this Section 4.01.

(d) The Term Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) copies of resolutions of the
board of directors and/or similar governing bodies of each Loan Party approving
and authorizing the execution, delivery and performance of Loan Documents to
which it is a party, certified as of the Effective Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

(e) The Term Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Lead Arrangers and the Borrower to be
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least three (3) Business Days prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document.

 

-108-



--------------------------------------------------------------------------------

(f) The Collateral and Guarantee Requirement (other than in accordance with
Section 5.14) shall have been satisfied and the Term Administrative Agent shall
have received a completed Perfection Certificate dated the Effective Date and
signed by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby; provided that if, notwithstanding the use by the Borrower
of commercially reasonable efforts without undue burden or expense to cause the
Collateral and Guarantee Requirement to be satisfied on the Effective Date, the
requirements thereof (other than (a) the execution and delivery of the Term
Guarantee Agreement and the Term Collateral Agreement by the Loan Parties,
(b) creation of and perfection of security interests in the Equity Interests of
wholly-owned Domestic Subsidiaries that are Restricted Subsidiaries of the
Borrower (provided that such Equity Interests are not Excluded Assets or owned
or held by an Excluded Subsidiary), to the extent received from the Acquired
Company and (c) delivery of Uniform Commercial Code financing statements with
respect to perfection of security interests in the assets of the Loan Parties
that may be perfected by the filing of a financing statement under the Uniform
Commercial Code) are not satisfied as of the Effective Date, the satisfaction of
such requirements shall not be a condition to the availability of the initial
Loans on the Effective Date (but shall be required to be satisfied as promptly
as practicable after the Effective Date and in any event within the period
specified therefor in Schedule 5.14 or such later date as the Term
Administrative Agent may otherwise reasonably agree).

(g) Since April 13, 2015, there shall not have occurred a Material Adverse
Effect (as defined in the Acquisition Agreement) with respect to the Acquired
Companies.

(h) The Joint Lead Arrangers shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

(i) (A) The Specified Acquisition Agreement Representations shall be true and
correct in all material respects on and as of the Effective Date and (B) the
Specified Representations shall be true and correct in all material respects on
and as of the Effective Date.

(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the terms of the Acquisition
Agreement, without giving effect to any modifications, amendments, consents or
waivers by the Acquired Company to or of the Acquisition Agreement that are
materially adverse to the Joint Lead Arrangers without the consent of each Joint
Lead Arranger (such consent not to be unreasonably withheld, delayed or
conditioned and provided that the Joint Lead Arrangers shall be deemed to have
consented to such amendment, waiver or consent unless they shall object thereto
within 48 hours after notice of such proposed amendment, waiver or consent) (it
being understood that (x) any substantive modification, amendment, consent or
waiver to the definition of Material Adverse Effect (as defined in the
Acquisition Agreement as in effect on April 13, 2015) shall be deemed to be
materially adverse to the

 

-109-



--------------------------------------------------------------------------------

interest of the Lenders and the Joint Lead Arrangers, (y) any increase in the
purchase price of the Acquisition shall be deemed not to be materially adverse
to the Joint Lead Arrangers so long as such increase is funded by an increase in
the Equity Issuance, and (z) any reduction in the purchase price of the
Acquisition shall not be deemed to be material and adverse to the interests of
the Joint Lead Arrangers but shall be allocated to reduce the Term Loans and the
Unsecured Notes pro rata).

(k) The Refinancing shall have been consummated, or substantially concurrently
with the initial funding of Loans on the Effective Date, shall be consummated.

(l) The Lenders shall have received a certificate from the chief financial
officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions,
substantially in the form of Exhibit S.

(m) The Term Administrative Agent and the Joint Lead Arrangers shall have
received, at least three (3) Business Days prior to the Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least ten (10) Business Days prior to the
Effective Date by the Term Administrative Agent or the Joint Lead Arrangers that
they shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.

(n) The Equity Issuance shall have been consummated, or substantially
concurrently with, or prior to, the initial funding of Loans on the Effective
Date, shall be consummated.

(o) The ABL Loan Documents shall have been executed and delivered by all of the
ABL Loan Parties stated to be party thereto and the Borrower shall have received
no less than $700,000,000 of gross proceeds from the issuance of the Unsecured
Notes in accordance with the Unsecured Notes Indenture.

(p) The Grantor Intercreditor Agreement Joinder to the ABL/Bond Intercreditor
Agreement and the Pari Passu Intercreditor Agreement shall have been duly
executed and delivered by all of the Loan Parties stated to be party thereto.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions
shall have been satisfied (or waived pursuant to Section 9.02) at or prior to
5:00 p.m., New York City time, on the Effective Date (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

For purposes of determining whether the conditions set forth in this Section
4.01 have been satisfied, by releasing its signature page hereto or to an
Assignment and Assumption, the Term Administrative Agent and each Lender party
hereto shall be deemed to have consented to, approved, accepted or be satisfied
with each document or other matter required hereunder to be consented to or
approved by, or acceptable or satisfactory to, the Term Administrative Agent or
such Lender, as the case may be.

 

-110-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Effective Date and until the Termination Date, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information.

The Borrower will furnish to the Term Administrative Agent, on behalf of each
Lender:

(a) on or before the date that is one hundred and twenty-five (125) days after
the end of each fiscal year of the Borrower (or, in the case of financial
statements for the fiscal year ending December 31, 2015, on or before the date
that is one hundred and fifty (150) days after the end of such fiscal year),
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, and related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
another independent public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than with
respect to, or resulting from, (A) an upcoming maturity date of any Indebtedness
occurring within one year from the time such opinion is delivered or (B) any
actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) commencing with the financial statements for the fiscal quarter ended June
30, 2015, on or before the date that is sixty (60) days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (or, in the
case of financial statements for the fiscal quarters ended June 30, 2015 and
ending September 30, 2015, on or before the date that is ninety (90) days after
the end of such fiscal quarter), unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

-111-



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related unaudited
consolidating financial information reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(d) not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default then exists and, if a Default does then exist,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) in the case of financial statements delivered under
paragraph (a) above, setting forth a reasonably detailed calculation of,
beginning with the financial statements for the fiscal year of the Borrower
ending December 31, 2016 of Excess Cash Flow for such fiscal year and (iii) in
the case of financial statements delivered under paragraph (a) above, setting
forth a reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of any event described in clause (a) of the definition
of the term “Prepayment Event” and the portion of such Net Proceeds that has
been invested or are intended to be reinvested in accordance with the proviso in
Section 2.11(c);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Term
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) filed by the Borrower or any
Restricted Subsidiary with the SEC or with any national securities exchange; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Term Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC within the applicable time periods required by applicable law and
regulations; provided that (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under Section 5.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally

 

-112-



--------------------------------------------------------------------------------

accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (other than with respect to, or resulting from, (i) an
upcoming maturity date of any Indebtedness occurring within one year from the
time such opinion is delivered or (ii) any actual failure to satisfy a financial
maintenance covenant or any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period).

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Term Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Term Administrative Agent). The Term Administrative
Agent shall have no obligation to request the delivery of or maintain paper
copies of the documents referred to above, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Term Administrative Agent and
maintaining its copies of such documents.

Notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Term Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product, (iv) with respect to which any Loan Party owes confidentiality
obligations (to the extent not created in contemplation of such Loan Party’s
Obligations under this Section 5.01) to any third party or (v) that relates to
any investigation by any Governmental Authority to the extent (x) such
information is identifiable to a particular individual and the Borrower in good
faith determines such information should remain confidential or (y) the
information requested is not factual in nature.

The Borrower hereby acknowledges that (a) the Term Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to the Borrower’s or its Affiliates’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Term Administrative Agent, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any

 

-113-



--------------------------------------------------------------------------------

Material Non-Public Information (although it may be sensitive and proprietary)
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the Term
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”;
provided that the Borrower’s failure to comply with this sentence shall not
constitute a Default or an Event of Default under this Agreement or the Loan
Documents. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials as “PUBLIC”. Each Loan Party hereby
acknowledges and agrees that, unless the Borrower notifies the Term
Administrative Agent in advance, all financial statements and certificates
furnished pursuant to Sections 5.01(a), (b), (c) and (d) above are hereby deemed
to be suitable for distribution, and to be made available, to all Lenders and
may be treated by the Term Administrative Agent and the Lenders as not
containing any Material Non-Public Information.

SECTION 5.02 Notices of Material Events.

Promptly after any Responsible Officer of the Borrower obtains actual knowledge
thereof, the Borrower will furnish to the Term Administrative Agent (for
distribution to each Lender through the Term Administrative Agent) written
notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by Requirements of Law, the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of the Borrower or any Subsidiary, affecting the Borrower or
any Subsidiary or the receipt of a written notice of an Environmental Liability,
in each case that would reasonably be expected to result in a Material Adverse
Effect; and

(c) the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) The Borrower will furnish to the Term Administrative Agent prompt (and in
any event within thirty (30) days or such longer period as reasonably agreed to
by the Term Administrative Agent) written notice of any change (i) in any Loan
Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification number to the extent that such Loan Party is
organized or owns Mortgaged Property in a jurisdiction where an organizational
identification number is required to be included in a UCC financing statement
for such jurisdiction.

 

-114-



--------------------------------------------------------------------------------

(b) Not later than five days after delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Term Administrative Agent a
certificate executed by a Responsible Officer of the Borrower (i) setting forth
the information required pursuant to Paragraphs 1, 6, 7, 8, 9 and 10 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section 5.03, (ii) identifying any Wholly Owned Restricted Subsidiary that
has become, or ceased to be, a Material Subsidiary or an Excluded Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by Section
5.03 have been given.

SECTION 5.04 Existence; Conduct of Business.

The Borrower will, and will cause each Restricted Subsidiary to, do or cause to
be done all things necessary to obtain, preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, Intellectual Property and Governmental Approvals material to the
conduct of its business, except to the extent (other than with respect to the
preservation of the existence of the Borrower) that the failure to do so would
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

SECTION 5.05 Payment of Taxes, etc.

The Borrower will, and will cause each Restricted Subsidiary to, pay all Taxes
(whether or not shown on a Tax return) imposed upon it or its income or
properties or in respect of its property or assets, before the same shall become
delinquent or in default, except where (a) the same are being contested in good
faith by an appropriate proceeding diligently conducted by the Borrower or any
of its Subsidiaries or (b) the failure to make payment would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

SECTION 5.06 Maintenance of Properties.

The Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all tangible property material to the conduct of its business in good
working order and condition (subject to casualty, condemnation and ordinary wear
and tear), except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes (in the good
faith

 

-115-



--------------------------------------------------------------------------------

judgment or the management of the Borrower) are reasonable and prudent in light
of the size and nature of its business, and will furnish to the Lenders, upon
written request from the Term Collateral Agent, information presented in
reasonable detail as to the insurance so carried. The Borrower shall cause (i)
each such general liability policy of insurance (other than directors and
officers policies, workers compensation policies and business interruption
insurance) to name the Term Collateral Agent, on behalf of the Secured Parties,
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
mortgagee endorsement that names the Term Collateral Agent, on behalf of the
Secured Parties as the loss payee or mortgagee thereunder.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) furnish to the
Lenders, upon written request from the Term Collateral Agent, information
presented in reasonable detail as to the flood insurance so carried.

SECTION 5.08 Books and Records; Inspection and Audit Rights.

The Borrower will, and will cause each Restricted Subsidiary to, maintain proper
books of record and account in which entries that are full, true and correct in
all material respects and are in conformity with GAAP (or applicable local
standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
its Restricted Subsidiary, as the case may be. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the Term
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, (i) such representatives shall use commercially
reasonable efforts to avoid interruption of the normal business operations of
the Borrower and its Subsidiaries and (ii) excluding any such visits and
inspections during the continuation of an Event of Default, only the Term
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Term Administrative Agent and the Lenders under this
Section 5.08 and the Term Administrative Agent shall not exercise such rights
more often than one time during any calendar year absent the existence of an
Event of Default and such time shall be at the Borrower’s expense; provided,
further that (a) when an Event of Default exists, the Term Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Term Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

 

-116-



--------------------------------------------------------------------------------

SECTION 5.09 Compliance with Laws.

The Borrower will, and will cause each Restricted Subsidiary to, comply with all
Requirements of Law (including ERISA and other applicable pension laws,
Environmental Laws and the USA PATRIOT Act) with respect to it, its property and
operations, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds.

The Borrower will use the proceeds of the Term Loans, together with cash on
hand, proceeds of the Unsecured Notes and proceeds of the Equity Issuance, to
directly or indirectly finance the Transactions and for other general corporate
purposes. The Borrower shall use the Net Proceeds of the Refinancing Term Loans
(as defined in the First Amendment) to prepay in full the principal amount of
all Existing Term Loans (as defined in the First Amendment), other than
Exchanged Term Loans (as defined in the First Amendment).

SECTION 5.11 Additional Subsidiaries.

(a) If (i) any additional Restricted Subsidiary is formed or acquired after the
Effective Date, (ii) any Restricted Subsidiary ceases to be an Excluded
Subsidiary or (iii) the Borrower, at its option, elects to cause a Domestic
Subsidiary, or to the extent reasonably acceptable to the Term Administrative
Agent, a Foreign Subsidiary that is not a Wholly Owned Subsidiary (including any
consolidated Affiliate in which the Borrower and its Subsidiaries own no Equity
Interest) to become a Subsidiary Loan Party, then, the Borrower will, within
30 days (or such longer period as may be agreed to by the Term Administrative
Agent in its reasonable discretion) after such newly formed or acquired
Restricted Subsidiary is formed or acquired or such Restricted Subsidiary ceases
to be an Excluded Subsidiary or the Borrower has made such election, notify the
Term Administrative Agent thereof, and will cause such Restricted Subsidiary
(unless such Restricted Subsidiary is an Excluded Subsidiary) to satisfy the
Collateral and Guarantee Requirement with respect to such Restricted Subsidiary
and with respect to any Equity Interest in or Indebtedness of such Restricted
Subsidiary owned by or on behalf of any Loan Party within 30 days after such
notice (or such longer period as the Term Administrative Agent shall reasonably
agree) and the Term Administrative Agent shall have received a completed
Perfection Certificate (or supplement thereto) with respect to such Restricted
Subsidiary signed by a Responsible Officer, together with all attachments
contemplated thereby.

(b) Within 45 days (or such longer period as otherwise provided in this
Agreement or as the Term Administrative Agent may reasonably agree) after the
Borrower identifies any new Material Subsidiary pursuant to Section 5.03(b), all
actions (if any) required to be taken with respect to such Subsidiary in order
to satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary, to the extent not already satisfied pursuant to
Section 5.11(a).

(c) Notwithstanding the foregoing, in the event any real property would be
required to be mortgaged pursuant to this Section 5.11, the Borrower shall be
required to comply with the “Collateral and Guarantee Requirement” as it relates
to such real property within 90 days, following the formation or acquisition of
such real property or such Restricted Subsidiary or the identification of such
new Material Subsidiary, or such longer time period as agreed by the Term
Administrative Agent in its reasonable discretion.

 

-117-



--------------------------------------------------------------------------------

SECTION 5.12 Further Assurances.

(a) Subject to (i) the proviso to Section 4.01(f) solely with respect to the
Effective Date and (ii) the last paragraph of the definition of “Collateral and
Guarantee Requirement”, the Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law and that the
Term Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

(b) If, after the Effective Date, any material assets (other than Excluded
Assets), including any owned (but not leased or ground-leased) Material Real
Property or improvements thereto or any interest therein, are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Term Security Document that become subject to
the Lien created by such Term Security Document upon acquisition thereof or
constituting Excluded Assets), the Borrower will notify the Term Administrative
Agent thereof, and, if requested by the Term Administrative Agent, the Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take and cause the other Loan Parties to take, such actions
as shall be necessary and reasonably requested by the Term Administrative Agent
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section and as required pursuant to the “Collateral and Guarantee
Requirement,” all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee
Requirement.” In the event any Material Real Property is mortgaged pursuant to
this Section 5.12(b), the Borrower or such other Loan Party, as applicable,
shall be required to comply with the “Collateral and Guarantee Requirement” and
paragraph (a) of this Section 5.12 within 90 days following the acquisition of
such Material Real Property or such longer time period as agreed by the Term
Administrative Agent in its reasonable discretion.

SECTION 5.13 Designation of Subsidiaries.

The Borrower may at any time after the Effective Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately after such
designation on a Pro Forma Basis, no Event of Default shall have occurred and be
continuing and (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary or continue as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any other Material Indebtedness of the
Borrower. The designation of any Subsidiary as an Unrestricted Subsidiary after
the Effective Date shall constitute an Investment by the Borrower therein at the
date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted

 

-118-



--------------------------------------------------------------------------------

Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 5.14 Certain Post-Closing Obligations.

As promptly as practicable, and in any event within the time periods after the
Effective Date specified in Schedule 5.14 or such later date as the Term
Administrative Agent agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, the Borrower and each other Loan
Party shall deliver the documents or take the actions specified on Schedule 5.14
that would have been required to be delivered or taken on the Effective Date, in
each case except to the extent otherwise agreed by the Term Administrative Agent
pursuant to its authority as set forth in the definition of the term “Collateral
and Guarantee Requirement.”

SECTION 5.15 Maintenance of Rating of the Borrower and the Facilities.

The Loan Parties shall use commercially reasonable efforts to maintain (i) a
public corporate credit rating (but not any particular rating) from S&P and a
public corporate family rating (but not any particular rating) from Moody’s, in
each case in respect of the Borrower and (ii) a public rating (but not any
particular rating) in respect of the Loans from each of S&P and Moody’s.

SECTION 5.16 Lines of Business.

The Borrower and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

SECTION 5.17 Transactions with Affiliates.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) (A) (x) transactions
between or among the Borrower or any Restricted Subsidiary or any entity that
becomes a Restricted Subsidiary as a result of such transaction and (y) any
merger, amalgamation or consolidation with any direct or indirect parent of the
Borrower; provided that such parent entity shall have no material liabilities
and no material assets other than cash, Permitted Investments and the Equity
Interests of the Borrower and such merger, amalgamation or consolidation is
otherwise consummated in compliance with this Agreement and (B) transactions
involving aggregate payment or consideration of less than $75,000,000, (ii) on
terms substantially as favorable to the Borrower or such Restricted Subsidiary
as would be obtainable by such Person at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (iii) the payment of fees and
expenses related to the Transactions, (iv) the payment of management,
consulting, advisory and monitoring fees to the Investors (or management
companies of the Investors) in an aggregate amount in any fiscal year not to
exceed 2.5 % of Consolidated EBITDA for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a)

 

-119-



--------------------------------------------------------------------------------

or (b), (v) issuances of Equity Interests of the Borrower to the extent
otherwise permitted by this Agreement, (vi) employment and severance
arrangements between the Borrower and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business or
otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 6.04(b) and 6.04(n)), (vii) payments by the Borrower and
its Restricted Subsidiaries pursuant to tax sharing agreements among the
Borrower (and any such parent thereof) and its Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, to the extent such payments are
permitted by Section 6.07, (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
Board of Directors, officers and employees of the Borrower (or any direct or
indirect parent thereof) and the Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, (ix) transactions pursuant to
permitted agreements in existence or contemplated on the Effective Date and set
forth on Schedule 5.17 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (x) [reserved], (xi)
payments to or from, and transactions with, any joint venture in the ordinary
course of business (including, without limitation, any cash management
activities related thereto), (xii) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates, in each case in the ordinary course of business
and which are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the Borrower, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
(xiii) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with or any Qualified
Securitization Facility, (xiv) payments made in connection with the
Transactions, (xv) customary payments by the Borrower and any Restricted
Subsidiaries to the Investors made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions, divestitures or
financings), which payments are approved by the majority of the members of the
Board of Directors or a majority of the disinterested members of the Board of
Directors of the Borrower and any other Restricted Subsidiary in good faith and
(xvi) any other (A) Indebtedness permitted under Section 6.01 and Liens
permitted under Section 6.02; provided that such Indebtedness and Liens are on
terms which are fair and reasonable to the Borrower and its Subsidiaries as
determined by the majority of disinterested members of the board of directors of
the Borrower and (B) transactions permitted under Section 6.04, Investments
permitted under Section 6.03 and Restricted Payments permitted under Section
6.07.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Effective Date and until the Termination Date, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.20
or 2.21);

 

-120-



--------------------------------------------------------------------------------

(ii) (x) Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01 and any Permitted Refinancing thereof and (y) intercompany
Indebtedness outstanding on the Effective Date and any Permitted Refinancing
thereof; provided that any such intercompany Indebtedness of any Loan Party owed
to any Restricted Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Secured Obligations;

(iii) Guarantees by the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by Section
6.04, (B) no Guarantee by any Restricted Subsidiary of any Junior Financing, the
Secured Notes or the Unsecured Notes shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Loan Document Obligations
pursuant to the Term Guarantee Agreement and (C) if the Indebtedness being
Guaranteed is subordinated to the Loan Document Obligations, such Guarantee
shall be subordinated to the Guarantee of the Loan Document Obligations on terms
at least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 6.04; provided that all such Indebtedness of
any Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall
be subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is thirty (30) days
after the Effective Date or such later date as the Term Administrative Agent may
reasonably agree) (but only to the extent permitted by applicable law and not
giving rise to adverse tax consequences) on terms (i) at least as favorable to
the Lenders as those set forth in the form of intercompany note attached as
Exhibit I or (ii) otherwise reasonably satisfactory to the Term Administrative
Agent;

(v) (A) Indebtedness (including Capital Lease Obligations and purchase money
indebtedness) incurred, issued or assumed by the Borrower or any Restricted
Subsidiary to finance the acquisition, purchase, lease, construction, repair,
replacement or improvement of fixed or capital property, equipment or other
assets; provided that such Indebtedness is incurred concurrently with or within
270 days after the applicable acquisition, purchase, lease, construction,
repair, replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A) (or successive
Permitted Refinancings thereof); provided, further that, at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of (A)
$75,000,000 and (B) 20.0% of Consolidated EBITDA for the most recently ended
Test Period as of such time;

 

-121-



--------------------------------------------------------------------------------

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Effective Date in connection with any Permitted Acquisition or any
other Investment not prohibited by Section 6.04; provided that, with respect to
clause (a) above, (i) to the extent such obligor or guarantor is a Loan Party,
such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Secured Obligations and is
subject to the terms of a Customary Intercreditor Agreement, (ii) after giving
effect to each such incurrence and/or issuance of such Indebtedness on a Pro
Forma Basis, the Consolidated Senior Secured First Lien Net Leverage Ratio as of
such time is less than or equal to either (x) 3.75 to 1.00 or (y) the
Consolidated Senior Secured First Lien Net Leverage Ratio immediately prior to
such Permitted Acquisition or Investment (and related issuance and/or incurrence
of Consolidated Senior Secured First Lien Indebtedness) and (iii) with respect
to any such newly incurred Indebtedness, (1) such Indebtedness does not mature
earlier than the Term Maturity Date as of the Effective Date (except in the case
of customary bridge loans which, subject to customary conditions (including no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for permanent refinancing which does not mature
earlier than the Term Maturity Date as of the Effective Date), (2) such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
remaining Term Loans (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing Indebtedness which does not have a shorter
Weighted Average Life to Maturity than such remaining Term Loans) and (3) the
other terms and conditions of such Indebtedness shall be as determined by the
Borrower and the lenders providing such Indebtedness (subject to the
restrictions and exceptions set forth above); and with respect to clause (b)
above, such Indebtedness is and remains the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Permitted Acquisition or Investment; and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(vii)(A)(a) or (vii)(B) (together with the aggregate principal amount of
Indebtedness incurred in reliance Section 6.01(a)(viii) and outstanding of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party) shall not exceed, at the time of incurrence thereof and after giving Pro
Forma Effect thereto, the greater of $75,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;

(viii) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into the Borrower or a
Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed after
the Effective Date in connection with any

 

-122-



--------------------------------------------------------------------------------

Permitted Acquisition or any other Investment not prohibited by Section 6.04;
provided that, with respect to clause (a) above, (i) such Indebtedness is either
(1) to the extent such obligor or guarantor is a Loan Party, secured by the
Collateral on a junior or subordinated basis to the Secured Obligations and the
agent for such Indebtedness has become a party to a Customary Intercreditor
Agreement or (2) unsecured, (ii) after giving effect to each such incurrence
and/or issuance of such Indebtedness on a Pro Forma Basis, (1) if such
Indebtedness is secured on a junior or subordinated basis to the Secured
Obligations, the Consolidated Senior Secured Net Leverage Ratio as of such time
is either (x) less than or equal to 4.50 to 1.00 or (y) less than or equal to
the Consolidated Senior Secured Net Leverage Ratio immediately prior to such
Permitted Acquisition or Investment (and related incurrence and/or issuance of
Indebtedness) and (2) if such Indebtedness is unsecured, either (x) the Total
Net Leverage Ratio as of such time is either (I) less than or equal to 6.00 to
1.00 or (II) less than or equal to the Total Net Leverage Ratio immediately
prior to such Permitted Acquisition or Investment (and related incurrence and/or
issuance of Indebtedness) or (y) the Interest Coverage Ratio as of such time is
either (I) not less than 2.00 to 1.00 or (II) not less than the Interest
Coverage Ratio immediately prior to such Permitted Acquisition or Investment
(and related incurrence and/or issuance of Indebtedness) and (iii) with respect
to any such newly incurred Indebtedness, (1) such Indebtedness does not mature
earlier than the Term Maturity Date as of the Effective Date (except in the case
of customary bridge loans which, subject to customary conditions (including no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for permanent refinancing which does not mature
earlier than the Term Maturity Date as of the Effective Date), (2) such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
remaining Term Loans (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing Indebtedness which does not have a shorter
Weighted Average Life to Maturity than such remaining Term Loans) and (3) the
other terms and conditions of such Indebtedness shall be as determined by the
Borrower and the lenders providing such Indebtedness (subject to the
restrictions and exceptions set forth above); and with respect to clause (b)
above, such Indebtedness is and remains the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Permitted Acquisition or Investment; and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(viii)(A)(a) or (viii)(B) (solely with respect to any Permitted Refinancing of
any Indebtedness incurred pursuant to clause (viii)(A)(a)) (together with the
aggregate principal amount of Indebtedness incurred in reliance Section
6.01(a)(vii) and outstanding of which the primary obligor or a guarantor is a
Restricted Subsidiary that is not a Loan Party) shall not exceed, at the time of
incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$75,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

(ix) Settlement Indebtedness;

 

-123-



--------------------------------------------------------------------------------

(x) Indebtedness in respect of Cash Management Obligations and other
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

(xi) Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with the
Acquisition, any Permitted Acquisition, any other Investment or any Disposition,
in each case, permitted under this Agreement;

(xii) Indebtedness of the Borrower or any of the Restricted Subsidiaries or any
Person that becomes a Restricted Subsidiary after the Effective Date (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary); provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xii) shall not exceed the sum of the greater of $190,000,000 and 50.0%
of Consolidated EBITDA for the most recently ended Test Period as of such time;

(xiii) (A) Indebtedness of the Borrower or any of the Restricted Subsidiaries or
any Person that becomes a Restricted Subsidiary after the Effective Date (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) in an aggregate amount not
to exceed (i) $75,000,000 plus (ii) unlimited additional Indebtedness; provided
that, with respect to clause (ii), (I) (x) if such Indebtedness is secured by
the Collateral on a pari passu basis, after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, the Consolidated Senior Secured First
Lien Net Leverage Ratio as of such time is less than or equal to 3.75 to 1.00,
(y) if such Indebtedness is secured on a junior or subordinated basis to the
Secured Obligations, after giving effect to the incurrence of such Indebtedness
on a Pro Forma Basis, the Consolidated Senior Secured Net Leverage Ratio as of
such time is less than or equal to 4.50 to 1.00 and (z) if such Indebtedness is
unsecured, after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, either (1) the Total Net Leverage Ratio as of such time is less
than or equal to 6.00 to 1.00 or (2) the Interest Coverage Ratio as of such time
is no less than 2.00 to 1.00 and (II) such Indebtedness complies with the
Required Additional Debt Terms and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A); provided further that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xiii) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $75,000,000
and 20.0% of Consolidated EBITDA for the most recently ended Test Period as of
such time;

(xiv) Indebtedness of the Borrower or any of the Restricted Subsidiaries in an
aggregate principal amount not greater than the aggregate amount of cash
contributions

 

-124-



--------------------------------------------------------------------------------

made to the capital of the Borrower or any other Restricted Subsidiary (to the
extent Not Otherwise Applied) after the Effective Date; provided that (i) the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xiv) (together with the aggregate principal amount of
Indebtedness incurred in reliance on Section 6.01(a)(xiii) and outstanding of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party) shall not exceed, at the time of incurrence thereof, the greater
of $40,000,000 and 10.0% of Consolidated EBITDA for the most recently Test
Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xvi) Indebtedness supported by a letter of credit, in a principal amount not to
exceed the face amount of such letter of credit;

(xvii) Indebtedness consisting of Permitted ABL Debt and the Secured Notes, and
any Permitted Refinancing thereof;

(xviii) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

(xix) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing of any of the foregoing;

(xx) Indebtedness of the Borrower or any Subsidiary Loan Party issued in lieu of
Incremental Facilities consisting of one or more series of (i) secured or
unsecured bonds, notes or debentures (which bonds, notes or debentures, if
secured, may be secured either by Liens pari passu with the Liens on the
Collateral securing the Secured Obligations (but without regard to control of
remedies) or by Liens having a junior priority relative to the Liens on the
Collateral securing the Secured Obligations), or (ii) secured or unsecured loans
(which loans, if secured, must be secured either by Liens pari passu with the
Liens on the Collateral securing the Secured Obligations or by Liens having a
junior priority relative to the Liens on the Collateral securing the Secured
Obligations) (and any Registered Equivalent Notes issued in exchange therefor)
(the “Incremental Equivalent Debt”); provided that (i) the aggregate principal
amount of all such Indebtedness incurred pursuant to this clause shall not
exceed at the time of incurrence the Incremental Cap at such time, (ii) such
Indebtedness complies with the Required Additional Debt Terms and (iii) such
indebtedness shall not have a shorter Weighted Average Life to Maturity than the
remaining Term Loans; provided that if such Incremental Equivalent Debt is a
term loan that is not subordinated in right of payment to the Loan Document
Obligations and that is secured by a Lien on the Collateral that ranks pari
passu in right of security with the Term Loans, the Term Loans shall be subject
to the “most favored nation” pricing adjustment (if applicable) set forth in the
proviso to Section 2.20(b)(d) as if such Incremental Equivalent Debt were an
Incremental Term Loan or an Incremental Revolving Loan incurred hereunder;

 

-125-



--------------------------------------------------------------------------------

(xxi) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance of this clause (xxi) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$40,000,000 and 10.0% of Consolidated EBITDA for the most recently ended Test
Period;

(xxii) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

(xxiii) Indebtedness and obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;

(xxiv) (x) Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice and (y) Indebtedness consisting of
obligations of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries under deferred compensation to employees, consultants or
independent contractors of the Borrower (or any direct or indirect parent
thereof) or its Restricted Subsidiaries or other similar arrangements incurred
by such Persons in connection with the Transactions and Permitted Acquisitions
or any other Investment permitted by this Agreement;

(xxv) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to future, current or former officers, directors,
employees, managers and consultants or their respective estates, spouses or
former spouses, successors, executors, administrators, heirs, legatees or
distributees, in each case to finance the purchase or redemption of Equity
Interests of the Borrower (or any direct or indirect parent thereof) to the
extent permitted by Section 6.07(a);

(xxvi) Indebtedness incurred in connection with a Qualified Securitization
Facility;

(xxvii) Indebtedness consisting of the Unsecured Notes and any Permitted
Refinancing thereof;

(xxviii) [reserved];

(xxix) (x) Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in

 

-126-



--------------------------------------------------------------------------------

connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money and (y) Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

(xxx) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Effective Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;

(xxxi) Indebtedness incurred in connection with any sale-leaseback transaction;
and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B)(x) preferred Equity Interests issued to and
held by the Borrower or any Restricted Subsidiary and (y) preferred Equity
Interests issued to and held by joint venture partners after the Effective Date;
provided that in the case of this clause (y) any such issuance of preferred
Equity Interests shall be deemed to be incurred Indebtedness and subject to the
provisions set forth in Section 6.01(a).

SECTION 6.02 Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned
(but not leased) or hereafter acquired (but not leased) by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on the Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 6.02 (unless such Lien is permitted
by another clause in this Section 6.02) and any modifications, replacements,
renewals or extensions thereof; provided further that such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 6.01 and (2) proceeds and products thereof;

 

-127-



--------------------------------------------------------------------------------

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
replacements, additions, accessions and improvements to such property and the
proceeds and the products thereof, and any lease of such property (including
accessions thereto) and the proceeds and products thereof and customary security
deposits and (C) with respect to Capital Lease Obligations, such Liens do not at
any time extend to or cover any assets (except for replacements, additions,
accessions and improvements to or proceeds of such assets) other than the assets
subject to such Capital Lease Obligations; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(v) (i) easements, leases, licenses, subleases or sublicenses granted to others
(including licenses and sublicenses of Intellectual Property) that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness and
(ii) any interest or title of a lessor or licensee under any lease (including
financing statements regarding property subject to lease) or license entered
into by the Borrower or any Restricted Subsidiary not in violation of this
Agreement; provided that with respect to this clause (ii), such Liens are only
in respect of the property subject to, and secure only, the respective lease
(and any other lease with the same or an affiliated lessor);

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection; (B) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business;
or (C) in favor of a banking or other financial institution or entity, or
electronic payment service provider, encumbering deposits (including the right
of setoff);

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property or other assets of any Restricted Subsidiary that is not
a Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Loan Party, in each case permitted
under Section 6.01(a);

 

-128-



--------------------------------------------------------------------------------

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Restricted Subsidiary and Liens granted by a Loan Party in favor of any
other Loan Party;

(xi) Liens existing on property or other assets at the time of its acquisition
or existing on the property or other assets of any Person at the time such
Person becomes a Restricted Subsidiary, in each case after the Effective Date
and any modifications, replacements, renewals or extensions thereof; provided
that (A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, and (B) such Lien does not extend to or
cover any other assets or property (other than any replacements of such property
or assets and additions and accessions thereto, the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);

(xii) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Borrower or any
Restricted Subsidiaries in the ordinary course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

-129-



--------------------------------------------------------------------------------

(xix) Liens securing Indebtedness permitted under Section 6.01(a)(xix) or
6.01(a)(xx);

(xx) Liens on real property other than the Mortgaged Properties;

(xxi) Settlement Liens;

(xxii) Liens securing Indebtedness permitted under Section 6.01(a)(vii), (viii)
or (xii);

(xxiii) Liens securing Indebtedness permitted under Section 6.01(a)(xiii) or
6.01(a)(xxviii); provided that such Indebtedness shall be subject to a Customary
Intercreditor Agreement;

(xxiv) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xxv) Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxvi) Liens on Equity Interests of any joint venture or Unrestricted Subsidiary
(a) securing obligations of such joint venture or Unrestricted Subsidiary or (b)
pursuant to the relevant joint venture agreement or arrangement;

(xxvii) Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law; provided that the aggregate outstanding amount of
obligations secured by Liens existing in reliance on this clause (xxvii) shall
not exceed $25,000,000;

(xxviii) other Liens; provided that at the time of the granting thereof and
after giving Pro Forma Effect to any such Lien and the obligations secured
thereby (including the use of proceeds thereof) the lesser of (x) the aggregate
outstanding face amount of obligations secured by Liens existing in reliance on
this clause (xxviii) and (y) the fair market value of the assets securing such
obligations shall not exceed the greater of $75,000,000 and 20.0% of
Consolidated EBITDA for the Test Period then last ended;

(xxix) Liens securing Indebtedness permitted under Section 6.01(a)(xvii) so long
as such Liens are subject to a Customary Intercreditor Agreement;

(xxx) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility; and

(xxxi) Liens in connection with sale-leaseback transactions.

 

-130-



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any other Restricted Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve (which, for the
avoidance of doubt, shall not restrict the Borrower or any Restricted Subsidiary
from changing its organizational form), except that:

(i) any Restricted Subsidiary may merge or consolidate with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (B)
any one or more other Restricted Subsidiaries; provided that when any Subsidiary
Loan Party is merging or consolidating with another Restricted Subsidiary (1)
the continuing or surviving Person shall be a Subsidiary Loan Party or (2) if
the continuing or surviving Person is not a Subsidiary Loan Party, the
acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is otherwise permitted under Section 6.04;

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (C) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value (as determined in good faith by the Borrower) and any promissory
note or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

(iv) the Borrower may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower or is a
Person into which the Borrower has been liquidated (or, in connection with a
Disposition of all or substantially all of the Borrower’s assets, if the
transferee of such assets) (any such Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of a
Covered Jurisdiction, (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Term Administrative Agent, (3) each
Loan Party other than the Borrower, unless it is the other party to such merger
or consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Term Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Borrower’s obligations under this

 

-131-



--------------------------------------------------------------------------------

Agreement and (4) the Borrower shall have delivered to the Term Administrative
Agent a certificate of a Responsible Officer and an opinion of counsel, each
stating that such merger or consolidation complies with this Agreement; provided
further that (y) if such Person is not a Loan Party, no Event of Default (or, to
the extent related to a Permitted Acquisition or any Investment not prohibited
by Section 6.04, no Specified Event of Default) shall exist after giving effect
to such merger or consolidation and (z) if the foregoing requirements are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement and the other Loan Documents; provided further
that the Borrower will use commercially reasonable efforts to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Term
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including Title III of the USA
PATRIOT Act;

(v) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be the
Borrower or a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12;

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; and

(vii) the Borrower and its Restricted Subsidiaries may consummate the
Acquisition.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

The Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made and
purchases of assets, in the ordinary course of business consistent with past
practice;

(b) loans, advances and other credit extensions to officers, members of the
Board of Directors and employees of the Borrower and its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation (including moving expenses and costs of replacement homes), business
machines or supplies, automobiles and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or any direct or indirect parent thereof) (provided that the amount of
such loans and advances made in cash to such Person shall be contributed to the
Borrower in cash as common equity or Qualified Equity Interests) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) at any time not to exceed
$40,000,000;

 

-132-



--------------------------------------------------------------------------------

(c) Investments by the Borrower in any Restricted Subsidiary and Investments by
any Restricted Subsidiary in any of the Borrower or any other Restricted
Subsidiary; provided that, in the case of any Investment by a Loan Party in a
Restricted Subsidiary that is not a Loan Party, no Event of Default shall have
occurred and be continuing or would result therefrom;

(d) Investments consisting of (i) extensions of trade credit and accommodation
guarantees in the ordinary course of business and (ii) loans and advances to
customers; provided that the aggregate principal amount of such loans and
advances outstanding under this clause (ii) at any time shall not exceed
$10,000,000;

(e) Investments (i) existing or contemplated on the Effective Date and set forth
on Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Effective Date by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment to the extent as set forth on Schedule 6.04(e) or as otherwise
permitted by this Section 6.04;

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions;

(i) the Transactions;

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) (i) loans and advances to the Borrower (or any direct or indirect parent
thereof) (x) in lieu of, and not in excess of the amount of (after giving effect
to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Borrower (or such
parent) in accordance with Section 6.07(a) and (y) to the extent the proceeds
thereof are contributed or loaned or advanced to any Restricted Subsidiary and
(ii) Investments or Guarantees with respect to any direct or indirect parent of
the Borrower that could otherwise be made as a Restricted Payment under Section
6.07, so long as the amount of such Investment or Guarantee is deducted from the
amount available to be made as a Restricted Payment under the applicable clause
of Section 6.07;

 

-133-



--------------------------------------------------------------------------------

(m) additional Investments and other acquisitions; provided that at the time any
such Investment or other acquisition is made, the aggregate outstanding amount
of such Investment or acquisition made in reliance on this clause (m), together
with the aggregate amount of all consideration paid in connection with all other
Investments and acquisitions made in reliance on this clause (m) (including the
aggregate principal amount of all Indebtedness assumed in connection with any
such other Investment or acquisition previously made under this clause (m)),
shall not exceed the sum of (A) the greater of $190,000,000 and 50.0% of
Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment or other acquisition, plus (B) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Investment;

(n) advances of payroll payments to employees in the ordinary course
of business;

(o) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower (or any
direct or indirect parent thereof);

(p) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section 6.04
and Section 6.03 after the Effective Date or that otherwise becomes a Subsidiary
(provided that if such Investment is made under Section 6.04(h), existing
Investments in subsidiaries of such Subsidiary or Person shall comply with the
requirements of Section 6.04(h)) to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(q) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(r) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(s) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(t) additional Investments so long as at the time of any such Investment and
after giving effect thereto, on a Pro Forma Basis, the Total Net Leverage Ratio
is no greater than 4.00 to 1.00;

 

-134-



--------------------------------------------------------------------------------

(u) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.07, respectively;

(v) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business;

(x) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”;

(z) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower are necessary or advisable to effect any
Qualified Securitization Facility or any repurchase obligation in connection
therewith, including, without limitation, Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Facilities or any related Indebtedness;

(aa) Investments in the ordinary course of business in connection with
Settlements;

(bb) Investments arising as a result of sale-leaseback transactions; and

(cc) Investments in joint ventures and Unrestricted Subsidiaries in an aggregate
principal amount outstanding at any time not to exceed the greater of
$75,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time.

SECTION 6.05 Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to, (i)
voluntarily sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it or (ii) permit any Restricted Subsidiary to
issue any additional Equity Interest in such Restricted Subsidiary (other than
issuing directors’ qualifying shares, nominal shares issued to foreign nationals
to the extent required by applicable Requirements of Law and other than issuing
Equity Interests to the Borrower or a Restricted Subsidiary in compliance with
Section 6.04(c)) (each, a “Disposition” and the term “Dispose” as a verb has the
corresponding meaning), except:

(a) Dispositions of obsolete, damaged, used, surplus or worn out property,
whether now owned or hereafter acquired, and Dispositions of non-core assets or
property, (including assets or property no longer used or useful, or
economically practicable to maintain, in the conduct of the core or principal
business of the Borrower and its Restricted Subsidiaries) (including allowing
any registration or application for registration of any Intellectual Property
that is no longer used or useful, or economically practicable to maintain, to
lapse, go abandoned, or be invalidated);

 

-135-



--------------------------------------------------------------------------------

(b) Dispositions of inventory and other assets (including Settlement Assets) in
the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business and immaterial assets
(considered in the aggregate) in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party, (ii) to the extent constituting
an Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair market value (as determined in good
faith by the Borrower) and any promissory note or other non-cash consideration
received in respect thereof is a permitted investment in a Restricted Subsidiary
that is not a Loan Party in accordance with Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f) Dispositions of property acquired by the Borrower or any of the Restricted
Subsidiaries pursuant to sale-leaseback transactions;

(g) Dispositions of Permitted Investments;

(h) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof (including
sales to factors or other third parties);

(i) leases, subleases, service agreements, product sales, licenses or
sublicenses (including licenses and sublicenses of Intellectual Property), in
each case that do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events;

 

-136-



--------------------------------------------------------------------------------

(k) Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
for fair market value (as determined by a Responsible Officer of the Borrower in
good faith) not otherwise permitted under this Section 6.05; provided that with
respect to any Disposition pursuant to this clause (k) for a purchase price in
excess of $50,000,000, the Borrower or any Restricted Subsidiary shall receive
not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that solely for the purposes of this clause (k),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
or such Restricted Subsidiary or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Permitted Investments
(to the extent of the cash or Permitted Investments received) within one hundred
and eighty (180) days following the closing of the applicable Disposition, shall
be deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases
to be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to the Borrower or its Restricted Subsidiaries), to the
extent that the Borrower and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such Disposition, shall
be deemed to be cash and (D) any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value (as determined by a Responsible Officer of the
Borrower in good faith), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of $50,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value (as determined in
good faith by the Borrower) of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries and/or (B) made to obtain the
approval of any applicable antitrust authority in connection with a Permitted
Acquisition;

(n) any Disposition of accounts receivable, Securitization Assets, any
participations thereof, or related assets in connection with or any Qualified
Securitization Facility;

 

-137-



--------------------------------------------------------------------------------

(o) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement; and

(p) any Disposition of the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary.

SECTION 6.06 [Reserved].

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary, such Restricted Payment is made to the Borrower, any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;

(iii) Restricted Payments made to consummate the Transactions;

(iv) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent of the Borrower) or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price or withholding taxes payable in connection with
the exercise of such options or warrants or other incentive interests;

(v) Restricted Payments to the Borrower, which the Borrower may use to redeem,
acquire, retire, repurchase or settle its Equity Interests (or any options,
warrants, restricted stock or stock appreciation rights or similar securities
issued with respect to any such Equity Interests) or Indebtedness or to service
Indebtedness incurred by the Borrower or any direct or indirect parent companies
of the Borrower to finance the redemption, acquisition, retirement, repurchase
or settlement of such Equity Interest or Indebtedness (or make Restricted
Payments to allow any of the Borrower’s direct or indirect parent companies to
so redeem, retire, acquire or repurchase their Equity Interests or their
Indebtedness or to service Indebtedness incurred by the Borrower to finance the
redemption, acquisition, retirement, repurchase or settlement of such Equity
Interests or Indebtedness or to service Indebtedness incurred to finance the
redemption, retirement, acquisition or repurchase of such Equity Interests or
Indebtedness), held directly or

 

-138-



--------------------------------------------------------------------------------

indirectly by current or former officers, managers, consultants, members of the
Board of Directors, employees or independent contractors (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of the Borrower (or any direct or indirect parent thereof) and
its Restricted Subsidiaries, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Effective Date together with the
aggregate amount of loans and advances to the Borrower made pursuant to Section
6.04(m) in lieu of Restricted Payments permitted by this clause (v) not to
exceed $75,000,000 in any calendar year with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$150,000,000 in any calendar year (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by (1)
an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower (or any direct or indirect parent thereof and
contributed to the Borrower) or the Restricted Subsidiaries after the Effective
Date, or (2) the amount of any bona fide cash bonuses otherwise payable to
members of the Board of Directors, consultants, officers, employees, managers or
independent contractors of the Borrower or any Restricted Subsidiary that are
foregone in return for the receipt of Equity Interests, the fair market value of
which is equal to or less than the amount of such cash bonuses, which, if not
used in any year, may be carried forward to any subsequent fiscal year; provided
further that cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary from members of the Board of Directors, consultants,
officers, employees, managers or independent contractors (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of the Borrower or any Restricted Subsidiary in connection with
a repurchase of Equity Interests of the Borrower (or any direct or indirect
parent thereof) will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.07 or any other provisions of this Agreement.

(vi) other Restricted Payments made by the Borrower; provided that, at the time
of making such Restricted Payments, on a Pro Forma Basis, the Total Net Leverage
Ratio is equal to or less than 4.00 to 1.00;

(vii) the Borrower and its Restricted Subsidiaries may make Restricted Payments
in cash to the Borrower (or any direct or indirect parent thereof):

(A) as distributions by any Restricted Subsidiary to the Borrower (or any direct
or indirect parent of the Borrower) in amounts required for the Borrower (or any
direct or indirect parent of the Borrower) to pay with respect to any taxable
period in which the Borrower and/or any of its Subsidiaries is a member of (or
is a flow-through entity for U.S. federal income tax purposes owned directly or
indirectly by one or more such members of) a consolidated, combined, unitary or
similar tax group (a “Tax Group”) of which the Borrower or any other direct or
indirect parent of the Borrower is the common parent, U.S. federal, state and
local and foreign taxes that are attributable to the taxable income of the
Borrower and/or

 

-139-



--------------------------------------------------------------------------------

its Subsidiaries; provided that for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount of such taxes that the Borrower and its Subsidiaries would
have been required to pay if they were a stand-alone Tax Group with the Borrower
as the corporate common parent of such stand-alone Tax Group (collectively, “Tax
Distributions”);

(B) the proceeds of which shall be used by any direct or indirect parent of the
Borrower to pay (or to make Restricted Payments to allow any direct or indirect
parent of the Borrower to pay) (1) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses payable to
third parties) that are reasonable and customary and incurred in the ordinary
course of business, (2) any reasonable and customary indemnification claims made
by members of the Board of Directors or officers, employees, directors,
managers, consultants or independent contractors of the Borrower (or any parent
thereof) attributable to the ownership or operations of the Borrower’s
Restricted Subsidiaries, (3) fees and expenses (x) due and payable by any of the
Borrower and its Restricted Subsidiaries and (y) otherwise permitted to be paid
by the Borrower and its Restricted Subsidiaries under this Agreement, (4) to the
extent constituting a Restricted Payment, amounts due and payable pursuant to
any investor management agreement entered into with the Investors after the
Effective Date in an aggregate amount not to exceed the amount permitted to be
paid pursuant to Section 5.17(iv) and (5) amounts that would otherwise be
permitted to be paid pursuant to Section 5.17(iii) or (xi);

(C) the proceeds of which shall be used by any direct or indirect parent of the
Borrower to pay franchise and similar Taxes, and other fees and expenses,
required to maintain its corporate or other legal existence;

(D) to finance any Investment made by the Borrower (or any direct or indirect
parent of the Borrower) that, if made by the Borrower, would be permitted to be
made pursuant to Section 6.04; provided that (A) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and (B)
the Borrower (or any direct or indirect parent of the Borrower) shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests but not including any loans or advances made
pursuant to Section 6.04(b)) to be contributed to the Borrower or its Restricted
Subsidiaries or (2) the Person formed or acquired to merge into or consolidate
with the Borrower or any of the Restricted Subsidiaries to the extent such
merger or consolidation is permitted in Section 6.03) in order to consummate
such Investment, in each case in accordance with the requirements of Sections
5.11 and 5.12;

(E) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow the Borrower or any direct or indirect parent thereof to pay) fees and
expenses related to any equity or debt offering;

 

-140-



--------------------------------------------------------------------------------

(F) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of the Borrower or any direct or
indirect parent company of the Borrower to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries; and

(G) the proceeds of which shall be used to make payments permitted by clause
(b)(iv) and (b)(v) of Section 6.07;

(viii) in addition to the foregoing Restricted Payments, the Borrower may make
additional Restricted Payments, in an aggregate amount, when taken together with
the aggregate amount of loans and advances previously made pursuant to
Section 6.04(m) in lieu of Restricted Payments permitted by this clause (viii),
not to exceed the sum of (A) the Available Amount that is Not Otherwise Applied
as in effect immediately prior to the time of making of such Restricted Payment;
provided that amounts pursuant to clause (b) of the definition of “Available
Amount” may only be used to fund a Restricted Payment pursuant to this clause
(viii)(A) to the extent that the Interest Coverage Ratio on a Pro Forma Basis
after giving effect thereto is at least 2.00 to 1.00, plus (B) the Available
Equity Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Restricted Payment;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests;

(x) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi) the Borrower may (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (b) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;

(xii) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

 

-141-



--------------------------------------------------------------------------------

(xiii) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to the Borrower (or any direct or indirect parent
thereof) or a Restricted Subsidiary by, Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries, the primary assets of which are Permitted
Investments);

(xiv) the declaration and payment of Restricted Payments on the Borrower’s
common stock (or the payment of Restricted Payments to any direct or indirect
parent company of the Borrower to fund a payment of dividends on such company’s
common stock), following consummation of any public offering, of up to 6.0% per
annum of the net cash proceeds of such public offering received by or
contributed to the Borrower, other than public offerings registered on Form S-8;

(xv) any distributions or payments of Securitization Fees; and

(xvi) additional Restricted Payments in an amount not to exceed the greater of
$60,000,000 and 15.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing, or
any other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, except:

(i) payment of regularly scheduled interest and principal payments, mandatory
offers to repay, repurchase or redeem, mandatory prepayments of principal
premium and interest, and payment of fees, expenses and indemnification
obligations, with respect to such Junior Financing, other than payments in
respect of any Junior Financing prohibited by the subordination provisions
thereof;

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any of its direct or indirect
parent companies, and any payment that is intended to prevent any Junior
Financing from being treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i)(1) of the Code;

(iv) prepayments, redemptions, repurchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, not to exceed the sum of (A) an amount at the time of making any such
prepayment, redemption, repurchase, defeasance or other payment and together
with any other prepayments, redemptions, repurchases, defeasances and other
payments made utilizing this subclause (A) not to exceed the greater of
$60,000,000 and 15.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the

 

-142-



--------------------------------------------------------------------------------

making of such prepayment, redemption, purchase, defeasance or other payment
plus (B) (x) the Available Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment; provided that
amounts pursuant to clause (b) of the definition of “Available Amount” may only
be used to fund any such prepayment, redemption, purchase, defeasance or other
payment pursuant to this clause (iv)(B)(x) to the extent that the Interest
Coverage Ratio on a Pro Forma Basis after giving effect thereto is at least 2.00
to 1.00 plus (y) the Available Equity Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Investment;

(v) payments made in connection with the Transactions;

(vi) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financing prior to their scheduled maturity; provided that
after giving effect to such prepayment, redemption, repurchase, defeasance or
other payment, on a Pro Forma Basis, the Total Net Leverage Ratio is less than
or equal to 4.00 to 1.00; and

(vii) prepayment of Junior Financing owed to the Borrower or a Restricted
Subsidiary or the prepayment of Permitted Refinancing of such Indebtedness with
the proceeds of any other Junior Financing.

SECTION 6.08 [Reserved].

SECTION 6.09 Restrictive Agreements.

The Borrower will not, and will not permit any Restricted Subsidiary to enter
into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

(a) restrictions and conditions imposed by (1) Requirements of Law, (2) any Loan
Document, the ABL Loan Documents, the Secured Notes or the Unsecured Notes, (3)
any documentation governing Incremental Equivalent Debt, (4) any documentation
governing Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt, (5) any
documentation governing Indebtedness incurred pursuant to Section 6.01(a)(xx),
(xxi) or (xxvi) and (6) any documentation governing any Permitted Refinancing
incurred to refinance any such Indebtedness referenced in clauses (1) through
(5) above;

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

 

-143-



--------------------------------------------------------------------------------

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to Section
6.01 that is incurred or assumed by Restricted Subsidiaries that are not Loan
Parties to the extent such restrictions or conditions are no more restrictive in
any material respect than the restrictions and conditions in the Loan Documents
or, in the case of Junior Financing, are market terms at the time of issuance
and are imposed solely on such Restricted Subsidiary and its Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.09 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.04;

(k) customary restrictions contained in leases, subleases, licenses, sublicenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto;

(l) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary; and

(m) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations.

 

-144-



--------------------------------------------------------------------------------

SECTION 6.10 Amendment of Junior Financing.

The Borrower will not, and will not permit any Restricted Subsidiary to, amend
or modify the documentation governing any Junior Financing, in each case if the
effect of such amendment or modification is materially adverse to the Lenders;
provided that such modification will not be deemed to be materially adverse if
such Junior Financing could be otherwise incurred under this Agreement
(including as Indebtedness that does not constitute a Junior Financing) with
such terms as so modified at the time of such modification.

SECTION 6.11 [Reserved].

SECTION 6.12 Changes in Fiscal Periods.

The Borrower will not make any change in fiscal year; provided, however, that
the Borrower may, upon written notice to the Term Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the Term
Administrative Agent, in which case, the Borrower and the Term Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default.

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section
7.01) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Restricted Subsidiaries in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made, and such incorrect representation
or warranty (if curable) shall remain incorrect for a period of 30 days after
written notice thereof from the Term Administrative Agent to the Borrower;
provided that this clause (c) shall be limited on the Effective Date to the
Specified Representations and the Specified Acquisition Agreement
Representations;

 

-145-



--------------------------------------------------------------------------------

(d) the Borrower or any of the Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02, 5.04
(with respect to the existence of the Borrower or such Restricted Subsidiaries),
5.10, 5.14 or in Article VI (other than Section 6.12);

(e) the Borrower or any of the Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 7.01),
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Term Administrative Agent to the Borrower;
provided that any Default or Event of Default which may occur as a result of the
failure to timely meet any delivery requirements under the Loan Documents shall
cease to exist upon any delivery otherwise in compliance with such requirement.

(f) the Borrower or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period); provided that an event of
default under the ABL Credit Agreement shall not constitute an Event of Default
unless and until the ABL Lenders have actually declared all such obligations
under the ABL Credit Agreement to be immediately due and payable in accordance
with the terms of the ABL Credit Agreement and such declaration has not been
rescinded by the ABL Lenders on or before such date;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section 7.01 will
apply to any failure to make any payment required as a result of any such
termination or similar event); provided that an event of default under the ABL
Credit Agreement shall not constitute an Event of Default unless and until the
ABL Lenders have actually declared all such obligations under the ABL Credit
Agreement to be immediately due and payable in accordance with the terms of the
ABL Credit Agreement and such declaration has not been rescinded by the ABL
Lenders on or before such date;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian,

 

-146-



--------------------------------------------------------------------------------

examiner, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed and unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against the Borrower and any of the Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 90 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
the Borrower and its Restricted Subsidiaries, taken as a whole, to enforce any
such judgment;

(k) an ERISA Event occurs that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

(l) any Lien purported to be created under any Term Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Term Security Documents, except (i) as a result of
the sale or other disposition of the applicable Collateral to a Person that is
not a Loan Party in a transaction permitted under the Loan Documents, (ii) as a
result of the Term Administrative Agent’s failure to (A) maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Term Security Documents or (B) file Uniform Commercial Code
continuation statements or (iii) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) as a result of acts or omissions of
the Term Administrative Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

 

-147-



--------------------------------------------------------------------------------

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Term Guarantee Agreement shall cease to be in full force and effect (in
each case, other than in accordance with the terms of the Loan Documents); or

(o) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Term Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

For the avoidance of doubt, (i) any “going concern” or like qualification or
exception in connection with an upcoming maturity date of any Indebtedness or
any actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period or any projected Default or Event of Default in connection with
financial statements delivered pursuant to Section 5.01(a) shall not be a
Default or Event of Default, (ii) any Default or Event of Default which may have
occurred shall cease to exist upon compliance with such requirement, including
with respect to an Event of Default pursuant to (x) Section 7.01(a) or Section
7.01(b) upon payment of any overdue amounts and (y) the failure to timely meet
any delivery requirements under the Loan Documents, upon any delivery otherwise
in compliance with such requirement, and (iii) the failure of any representation
or warranty (other than the Specified Representations and the Specified
Acquisition Agreement Representations) to be true and correct on the Effective
Date will not constitute a Default or Event of Default hereunder.

SECTION 7.02 Application of Proceeds.

After the exercise of remedies provided for in Section 7.01, any amounts
received on account of the Secured Obligations shall be applied by the Term
Administrative Agent in accordance with Section 4.02 of the Term Collateral
Agreement and/or the similar provisions in the other Term Security Documents.

 

-148-



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATIVE AGENT

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints DBNY to act on its behalf as
the Term Administrative Agent and Term Collateral Agent hereunder and under the
other Loan Documents and authorizes the Term Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Term
Administrative Agent and Term Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Term Administrative
Agent and the Term Collateral Agent, the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

(b) The Term Administrative Agent shall also act as the “Term Collateral Agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Term Collateral Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Term Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Term Administrative Agent and
Term Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Term Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Term Administrative Agent, shall be entitled to the
benefits of all provisions of this Article VIII and Article IX (including
Section 9.03 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

SECTION 8.02 Rights as a Lender.

The Person serving as the Term Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Term Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Term
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Term Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions.

The Term Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Term Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-149-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Term Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Term
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Term Administrative Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Term Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Term Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment; provided that the Term Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice describing such
Default is given to the Term Administrative Agent by the Borrower or a Lender;
and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Term Security Documents, (v) the
value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Term Administrative
Agent.

SECTION 8.04 Reliance by Administrative Agent.

The Term Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting

 

-150-



--------------------------------------------------------------------------------

or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Term Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Term Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Term Administrative Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Term Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties.

The Term Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Term Administrative Agent. The Term
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Term Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent.

Subject to the appointment and acceptance of a successor Term Administrative
Agent as provided in this paragraph, the Term Administrative Agent may resign
upon thirty (30) days’ notice to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the Borrower’s consent (such consent not to be unreasonably withheld or delayed)
unless a Specified Event of Default has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Term
Administrative Agent gives notice of its resignation, then such resignation
shall nevertheless be effective and the retiring Term Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Term Administrative Agent, which shall be an Approved Bank with an office in New
York, New York, or an Affiliate of any such Approved Bank (the date upon which
the retiring Term Administrative Agent is replaced, the “Resignation Effective
Date”); provided that if the Term Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.

If the Person serving as Term Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders and the
Borrower may, to the extent permitted by applicable law, by notice in writing to
such Person remove such Person as Term Administrative Agent and, with the
consent of the Borrower, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

-151-



--------------------------------------------------------------------------------

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Term Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Term Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Term Administrative Agent shall continue to
hold such collateral security until such time as a successor Term Administrative
Agent is appointed and (ii) with respect to any outstanding payment obligations)
and (2) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Term Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Term Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as Term
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Term Administrative Agent (other than any rights to indemnity payments
or other amounts owed to the retiring or removed Term Administrative Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Term Administrative Agent shall be discharged from
all of its duties and obligations hereunder and under the other Loan Documents
as set forth in this Section. The fees payable by the Borrower to a successor
Term Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Term Administrative Agent was acting as Administrative
Agent.

SECTION 8.07 Non-Reliance on Term Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Term Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Term Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Term Administrative Agent or the Lenders on the Effective
Date.

 

-152-



--------------------------------------------------------------------------------

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Term Administrative Agent and Term
Collateral Agent on behalf of the Lenders in accordance with the terms
thereof. In the event of a foreclosure by the Term Administrative Agent or Term
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Term Administrative Agent, the Term Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition, and the Term Administrative Agent or Term
Collateral Agent, as agent for and representative of the Lenders (but not any
Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by the Term Administrative Agent or Term
Collateral Agent on behalf of the Lenders at such sale or other
disposition. Each Lender, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations, to have agreed to the foregoing provisions.

SECTION 8.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, neither any Joint Lead
Arrangers nor any person named on the cover page hereof as a joint bookrunner
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Term
Administrative Agent or a Lender hereunder.

SECTION 8.09 Term Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Term Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Term Administrative Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Term Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Term Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Term Administrative Agent under Sections 2.12 and 9.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-153-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Term Administrative Agent and, if the
Term Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Term Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Term
Administrative Agent and its agents and counsel, and any other amounts due the
Term Administrative Agent under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Term Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Lender to authorize the Term
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Term Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Term
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the Term
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of Section
2.18), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided further that if at any time
there is no Person acting as Term Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Term Administrative Agent pursuant to Article VII and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

-154-



--------------------------------------------------------------------------------

SECTION 8.11 Withholding Taxes.

To the extent required by any applicable Requirements of Law (as determined in
good faith by the Term Administrative Agent), the Term Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Term Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or not property executed, or
because such Lender failed to notify the Term Administrative Agent of a change
in circumstance that rendered the exemption from, or reduction of withholding
Tax ineffective), such Lender shall indemnify and hold harmless the Term
Administrative Agent (to the extent that the Term Administrative Agent has not
already been reimbursed by the Loan Parties pursuant to Section 2.17 and without
limiting any obligation of the Loan Parties to do so pursuant to such Section)
fully for all amounts paid, directly or indirectly, by the Term Administrative
Agent as Taxes or otherwise, together with all expenses incurred, including
legal expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Term Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Term Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Term
Administrative Agent under this Section 8.11. The agreements in this Section
8.11 shall survive the resignation and/or replacement of the Term Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

(i) if to the Borrower or the Term Administrative Agent, to the address, fax
number, e-mail address or telephone number specified for such Person on Schedule
9.01; and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain Material Non-Public Information relating to the
Borrower).

 

-155-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Term Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Term Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

Unless the Term Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Term Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the Term
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

-156-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower and the Term Administrative
Agent may change its address, electronic mail address, fax or telephone number
for notices and other communications or website hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Term Administrative Agent. In addition, each Lender agrees to notify the
Term Administrative Agent from time to time to ensure that the Term
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(e) Reliance by Term Administrative Agent and Lenders. The Term Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Term Administrative Agent, each Lender and the
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction. All telephonic notices to and other telephonic communications with
the Term Administrative Agent may be recorded by the Term Administrative Agent
and each of the parties hereto hereby consents to such recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Term Administrative Agent or any Lender in
exercising any right or power under this Agreement or any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Term
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Term Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Facility
Amendment, Section 2.21 with respect to any Refinancing Amendment or
Section 2.24 with respect to any Permitted Amendment, neither this Agreement,
any Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower, the Term Administrative
Agent (to the extent that such waiver, amendment or modification does not

 

-157-



--------------------------------------------------------------------------------

affect the rights, duties, privileges or obligations of the Term Administrative
Agent under this Agreement, the Term Administrative Agent shall execute such
waiver, amendment or other modification to the extent approved by the Required
Lenders) and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Term
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any Default
or Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender), (ii) reduce the principal amount of any Loan (it being understood
that a waiver of any Default or Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of principal) or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Total Net Leverage Ratio, Consolidated Senior Secured Net Leverage
Ratio, Consolidated Senior Secured First Lien Net Leverage Ratio or Interest
Coverage Ratio or in the component definitions thereof shall not constitute a
reduction of interest or fees), provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
default interest pursuant to Section 2.13(c), (iii) postpone the maturity of any
Loan (it being understood that a waiver of any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute a reduction or forgiveness of principal), or the date of any
scheduled amortization payment of the principal amount of any Term Loan under
Section 2.10 or the applicable Refinancing Amendment, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment (it being understood that a waiver of any Default or Event of
Default shall not constitute an extension of any maturity date, date of any
scheduled amortization payment or date for payment of interest or fees), without
the written consent of each Lender directly and adversely affected thereby,
(iv) change any of the provisions of this Section 9.02 without the written
consent of each Lender directly and adversely affected thereby; provided that
any such change which is in favor of a Class of Lenders holding Loans maturing
after the maturity of other Classes of Lenders (and only takes effect after the
maturity of such other Classes of Loans or Commitments) will require the written
consent of the Required Lenders with respect to each Class directly and
adversely affected thereby, (v) change the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all the value of the Guarantees under the Term Guarantee
Agreement (except as expressly provided in the Loan Documents) without the
written consent of each Lender (other than a Defaulting Lender), (vii) release
all or substantially all the Collateral from the Liens of the Term Security
Documents, without the written consent of each Lender (other than a Defaulting
Lender), except as expressly provided in the Loan Documents or (viii) amend or
modify any provisions of Section 2.18(a) or Section 7.02 hereof or Section 4.02
of the Term Collateral Agreement and/or the similar provisions in the other Term
Security Documents, in each case without the consent of each Lender directly and
adversely affected thereby; provided further that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Term
Administrative Agent without

 

-158-



--------------------------------------------------------------------------------

the prior written consent of the Term Administrative Agent, (B) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Term Administrative Agent to cure
any ambiguity, omission, defect or inconsistency and (C) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders stating that would be required to consent thereto under this
Section 9.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding the foregoing, (a) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Term Administrative Agent, the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, Term Security Documents and
related documents in connection with this Agreement may be in a form reasonably
determined by the Term Administrative Agent and may be, together with this
Agreement and the other Loan Documents, amended and waived with the consent of
the Term Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects, (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents or (iv) to integrate any Incremental Facility or Credit Agreement
Refinancing Indebtedness in a manner consistent with this Agreement and the
other Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section 9.02, the consent of a Majority in Interest of the outstanding
Loans of such Class) to such Proposed Change is obtained, but the consent to
such Proposed Change of other Lenders whose consent is required is not obtained
(any such Lender whose consent is not obtained as described in paragraph (b) of
this Section 9.02 being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as Term Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Term Administrative Agent, (i) if
no Specified Event of Default exists, permanently prepay all of the Loans of any
Class owing by it to, and terminating any Commitments of, such Non-Consenting
Lender or (ii) require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that, with respect to this clause (ii), (a) the Borrower shall have received the
prior written consent of the Term Administrative Agent to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not unreasonably be withheld,
(b) such Non-Consenting Lender shall have received payment of an amount equal to
the

 

-159-



--------------------------------------------------------------------------------

outstanding par principal amount of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including pursuant to
Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Term Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Term Loans of any Lender that is at the time a Defaulting
Lender shall not have any voting or approval rights under the Loan Documents and
shall be excluded in determining whether all Lenders (or all Lenders of a
Class), all affected Lenders (or all affected Lenders of a Class), a Majority in
Interest of Lenders of any Class or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to this Section 9.02); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, for purposes of any plan of reorganization, such Affiliated Lender
will be deemed to have voted in the same proportion as non-Affiliated Lenders
voting on such matter; provided that such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion in connection with any plan of
reorganization (a) to the extent any such plan of reorganization proposes to
treat any Secured Obligations held by such Affiliated Lender in a manner that is
less favorable in any material respect to such Affiliated Lender than the
proposed treatment of similar Secured Obligations held by Lenders that are not
Affiliates of the Borrower, (b) that would deprive such Affiliated Lender of its
pro rata share of any payments to which it is entitled or (c) if such plan of
reorganization does not require the consent of each Lender or each affected
Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs and the Transactions
have been consummated, (i) all reasonable and documented and invoiced
out-of-pocket costs and expenses incurred by the Term Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates (without duplication)
(limited, in the case of (x) legal fees and expenses, to the reasonable,
documented and invoiced fees, charges and disbursements of Cahill Gordon &
Reindel LLP and to the extent reasonably determined by the Term Administrative
Agent to be necessary, one firm of local counsel in each relevant material
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, one additional conflicts
counsel for the affected Indemnitees similarly situated and (y) the fees and
expenses of any other advisor or consultant, to the reasonable, documented and
invoiced fees, charges and disbursements of such advisor or consultant, but
solely to the extent that such consultant or advisor has been retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)),
in each case, in connection with the syndication of the credit facilities
provided for herein, and the preparation,

 

-160-



--------------------------------------------------------------------------------

execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof and (ii) all reasonable and
documented and invoiced out-of-pocket costs and expenses incurred by the Term
Administrative Agent, any Joint Lead Arranger or any Lender, including the fees,
charges and disbursements of counsel for the Term Administrative Agent, the
Joint Lead Arrangers and the Lenders (without duplication) (limited, in the case
of (x) legal fees and expenses, to the reasonable, documented and invoiced fees,
charges and disbursements of Cahill Gordon & Reindel LLP and to the extent
reasonably determined by the Term Administrative Agent to be necessary, one
local counsel in each relevant material jurisdiction and, in the case of an
actual conflict of interest where the Indemnitee affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional conflicts counsel for the affected Indemnitees
similarly situated and (y) the fees and expenses of any other advisor or
consultant, to the reasonable, documented and invoiced fees, charges and
disbursements of such advisor or consultant, but solely to the extent that such
consultant or advisor has been retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed), in connection with the
enforcement or protection of any rights or remedies (A) in connection with the
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Laws), including
its rights under this Section 9.03 or (B) in connection with the Loans made
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loan.

(b) Without duplication of the expense reimbursement obligations pursuant to
clause (a) above, the Borrower shall indemnify the Term Administrative Agent,
each Lender, the Joint Lead Arrangers and each Related Party (other than
Excluded Affiliates to the extent acting in their capacities as such) of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented and invoiced out-of-pocket fees and
expenses (limited, in the case of (x) legal fees and expenses, to the
reasonable, documented and invoiced fees, charges and disbursements of one
counsel for all Indemnitees and to the extent reasonably determined by the Term
Administrative Agent to be necessary, one local counsel in each relevant
material jurisdiction and, in the case of an actual conflict of interest where
the Indemnitee affected by such conflict notifies the Borrower of the existence
of such conflict and thereafter retains its own counsel, one additional
conflicts counsel for the affected Indemnitees similarly situated and (y) the
fees and expenses of any other advisor or consultant, to the reasonable,
documented and invoiced fees, charges and disbursements of such advisor or
consultant, but solely to the extent that such consultant or advisor has been
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)), incurred by or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary to the extent arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, the syndication of the credit
facilities provided for herein, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threat of Release
of Hazardous Materials on, at, to or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating

 

-161-



--------------------------------------------------------------------------------

to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Subsidiary or their
Affiliates and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related expenses
(w) resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (x) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) arise from disputes between or among Indemnitees
(other than disputes involving claims against the Term Administrative Agent or
the Joint Lead Arrangers, in each case, in their respective capacities) that do
not involve an act or omission by the Borrower or any Restricted Subsidiary or
(z) any settlement effected without the Borrower’s prior written consent, but if
settled with the Borrower’s prior written consent (such consent not to be
unreasonably withheld or delayed), the Borrower will indemnify and hold harmless
each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement in accordance with this
paragraph; provided further that (1) the Borrower shall not, without the prior
written consent of the applicable Indemnitee (which consent shall not be
unreasonably withheld, delayed or conditioned), effect any settlement of any
pending or threatened claim, litigation, investigation or proceeding in respect
of which indemnity could have been sought hereunder by such Indemnitee unless
(a) such settlement includes a full and unconditional release of such Indemnitee
in form and substance reasonably satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such claim, litigation,
investigation or proceeding and (b) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of such
Indemnitee and (2) to the extent of any amounts paid to an Indemnitee in respect
of this Section 9.03, such Indemnitee, by its acceptance of the benefits hereof,
agrees to refund and return any and all amounts paid by the Borrower to it if,
pursuant to the operation of any of the foregoing clauses (w) through (z), such
Indemnitee was not entitled to receipt of such amount.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Term Administrative Agent or any Lender under paragraph (a) or (b)
of this Section 9.03, each Lender severally agrees to pay to the Term
Administrative Agent or such Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Term
Administrative Agent or such Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the outstanding Term Loans at such time. The obligations of the Lenders under
this paragraph (c) are subject to the last sentence of Section 2.02(a) (which
shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

(d) To the extent permitted by applicable law, no party hereto nor any Affiliate
of any party hereto, nor any officer, director, employee, agent, controlling
person, advisor or other representative of the foregoing or any successor or
permitted assign of any of the foregoing shall assert, and each hereby waives,
any claim against any other such Person on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages, but in any event including, without limitation, any loss of profits,
business or anticipated savings) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal

 

-162-



--------------------------------------------------------------------------------

requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any agreement or instrument
contemplated hereby or referred to herein, the transactions contemplated hereby
or thereby, or any act or omission or event occurring in connection therewith
and each such Person further agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor; provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause (b) above.

(e) In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such failure.

(f) Notwithstanding anything to the contrary in this Agreement, to the extent
permitted by applicable law, no party hereto or an Indemnitee shall assert, and
each hereby waives, any claim against any other Person for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; except to the
extent that such direct or actual damages are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties.

(g) All amounts due under this Section 9.03 shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the acknowledgement of the Term Administrative Agent
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), (ii) no assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any Persons who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) and (iii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), the Indemnitees and, to the extent expressly contemplated hereby,
the Related Parties of each of the Term Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

-163-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent
(except with respect to assignments to competitors (as described in the
definition of “Disqualified Lenders”) of the Borrower) not to be unreasonably
withheld or delayed) of (A) the Borrower; provided that no consent of the
Borrower shall be required for an assignment (w) by any Joint Lead Arranger (or
its affiliate) to the extent that an assignment by such Joint Lead Arranger (or
such affiliate) is made in the primary syndication to Eligible Assignees to whom
the Borrower has consented or to any other Joint Lead Arranger (or its
affiliate), (x) by a Term Lender to any Lender or an Affiliate of any Lender,
(y) by a Term Lender to an Approved Fund or (z) if a Specified Event of Default
has occurred and is continuing; provided further that no assignee contemplated
by the immediately preceding proviso shall be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable assignor would
have been entitled to receive with respect to the assignment made to such
assignee, unless the assignment to such assignee is made with the Borrower’s
prior written consent; provided further that the Borrower shall have the right
to withhold its consent to any assignment if in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority and
(B) the Term Administrative Agent; provided that no consent of the Term
Administrative Agent shall be required for an assignment of a Term Loan to (x) a
Lender, an Affiliate of a Lender or an Approved Fund or (y) subject to
Section 9.04(f) and (g), an Affiliated Lender, the Borrower or any of its
Subsidiaries. Notwithstanding anything in this Section 9.04 to the contrary, if
the Borrower has not given the Term Administrative Agent written notice of its
objection to an assignment of Term Loans within ten (10) Business Days after
written notice of such assignment, the Borrower shall be deemed to have
consented to such assignment.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Term Administrative Agent) shall not be less than $1,000,000 (and integral
multiples thereof), unless the Borrower and the Term Administrative Agent
otherwise consent (in each case, such consent not to be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if a
Specified Event of Default has occurred and is continuing, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment shall execute
and deliver to the Term Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Term Administrative Agent or, if
previously agreed with the Term Administrative Agent, manually execute and
deliver to the Term Administrative Agent an Assignment and Assumption, and, in
each case, together with a processing and recordation fee of $3,500; provided
that the Term Administrative Agent, in its sole discretion, may elect to waive
or reduce such processing and recordation fee; provided further that any such
Assignment and

 

-164-



--------------------------------------------------------------------------------

Assumption shall include a representation by the assignee that the assignee is
not a Disqualified Lender or, to the assignee’s knowledge, an Affiliate of a
Disqualified Lender (other than any bona fide debt investment fund Affiliate of
a Disqualified Lender who is disqualified solely as a result of being a
competitor of the Borrower and its Subsidiaries); provided further that
assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective and (D) the
assignee, if it shall not be a Lender, shall deliver to the Term Administrative
Agent any tax forms required by Section 2.17(e) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain Material Non-Public
Information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04.

(iv) The Term Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal, premium,
interest and fees amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Notwithstanding the foregoing,
in no event shall the Term Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall
the Term Administrative Agent be obligated to monitor the aggregate amount of
the Loans or Incremental Loans held by Affiliated Lenders. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the Term
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Term Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender

 

-165-



--------------------------------------------------------------------------------

hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Term Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the Term
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Term
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and any other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and any other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations thereof and Section 2.19, it being understood
that any tax forms required by Section 2.17(e) shall be provided solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and the
parties hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of its Participant Register to any

 

-166-



--------------------------------------------------------------------------------

Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other obligations under
the Loan Documents) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that any Loan or
other obligation under the Loan Documents is in registered form for U.S. federal
income tax purposes.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed).

(d) Any Lender may, without the consent of the Borrower or the Term
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Term Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Term Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Term Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(f) Notwithstanding anything to the contrary herein, any Lender may, at any
time, assign all or a portion of its rights and obligations under this Agreement
to an Affiliated Lender subject to the following limitations:

(i) Affiliated Lenders (other than Affiliated Debt Funds) will not receive
information provided solely to Lenders by the Term Administrative Agent or any
Lender and will not be permitted to attend or participate in meetings attended
solely by the Lenders and the Term Administrative Agent, other than the right to
receives notices of Borrowings, notices of prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Article II;

 

-167-



--------------------------------------------------------------------------------

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(e), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, or that would deprive such
Affiliated Lender of its pro rata share of any payments to which it is entitled,
Affiliated Lenders will be deemed to have voted in the same proportion as the
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to the U.S. Bankruptcy
Code is not deemed to have been so voted, then such vote will be (x) deemed not
to be in good faith and (y) “designated” pursuant to Section 1126(e) of the U.S.
Bankruptcy Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the U.S. Bankruptcy Code; provided that Affiliated Debt Funds
will not be subject to such voting limitations and will be entitled to vote as
any other Lender; provided that Affiliated Debt Funds may not, in the aggregate,
account for more than 49.9% of the “Required Lenders” in any Required Lender
vote under the Facilities;

(iii) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the aggregate
principal amount of all Term Loans outstanding at the time of such purchase,
after giving effect to any substantially simultaneous cancellations thereof;

(iv) Affiliated Lenders shall clearly identify themselves as an Affiliated
Lender in the loan assignment documentation. In no event shall the Term
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any lender is an Affiliated Lender or Affiliated Debt Fund nor shall the Term
Administrative Agent be obligated to monitor the number of Affiliated Lenders or
Affiliated Debt Funds or the aggregate amount of Term Loans or Incremental Term
Loans or the aggregate amount of Incremental Revolving Loans held by Affiliated
Lenders or Affiliated Debt Funds;

(v) Affiliated Lenders (other than Affiliated Debt Funds) will not be permitted
to vote on matters requiring a Required Lender vote, and the Term Loans held by
Affiliated Lenders (other than Affiliated Debt Funds) shall be disregarded in
determining (x) other Lenders’ commitment percentages (y) matters submitted to
Lenders for consideration that do not require the consent of each Lender or each
affected Lender or do not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders that are not Affiliated Lenders;
provided that the commitments of any Affiliated Lender shall not be increased,
the Interest Payment Dates and the dates of any scheduled amortization payments
(including at maturity) owed to any Affiliated Lender hereunder will not be
extended and the amounts owning to any Affiliated Lender hereunder will not be
reduced without the consent of such Affiliated Lender; and

(vi) each Lender making such assignment to such Affiliated Lender acknowledges
and agrees that in connection with such assignment, (1) such Affiliated

 

-168-



--------------------------------------------------------------------------------

Lender then may have, and later may come into possession of Material Non-Public
Information, (2) such Lender has independently and, without reliance on the
Borrower, any of its Subsidiaries, the Term Administrative Agent or any of their
respective Affiliates, made its own analysis and determination to enter into
such assignment notwithstanding such Lender’s lack of knowledge of the Material
Non-Public Information and (3) none of the Borrower, its Subsidiaries, the Term
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by Requirements of Law, any claims such Lender may have against
the Borrower, its Subsidiaries, the Term Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Material Non-Public Information. Each Lender entering into
such an assignment further acknowledges that the Material Non-Public Information
may not be available to the Term Administrative Agent or the other Lenders.

(g) Any Lender may, at any time, assign all or a portion of its Term Loans to
the Borrower or any of its Subsidiaries, through (x) Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.11(a)(ii) or other customary
procedures acceptable to the Term Administrative Agent and/or (y) open market
purchases on a non-pro rata basis, provided that (i) any Term Loans that are so
assigned will be automatically and irrevocably cancelled and the aggregate
principal amount of the tranches and installments of the relevant Term Loans
then outstanding shall be reduced by an amount equal to the principal amount of
such Term Loans, (ii) no Event of Default shall have occurred and be continuing
and (iii) each Lender making such assignment to the Borrower or any of its
Subsidiaries acknowledges and agrees that in connection with such assignment,
(1) the Borrower or its Subsidiaries then may have, and later may come into
possession of Material Non-Public Information, (2) such Lender has independently
and, without reliance on the Borrower, any of its Subsidiaries, the Term
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding such
Lender’s lack of knowledge of the Material Non-Public Information and (3) none
of the Borrower, its Subsidiaries, the Term Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by Requirements of
Law, any claims such Lender may have against the Borrower, its Subsidiaries, the
Term Administrative Agent, and their respective Affiliates, under applicable
laws or otherwise, with respect to the nondisclosure of the Material Non-Public
Information. Each Lender entering into such an assignment further acknowledges
that the Material Non-Public Information may not be available to the Term
Administrative Agent or the other Lenders.

(h) Notwithstanding the foregoing, no assignment may be made or participation
knowingly sold to a Disqualified Lender without the prior written consent of the
Borrower; provided that, upon inquiry by any Lender to the Term Administrative
Agent as to whether a specified potential assignee or prospective participant is
on the list of Disqualified Lenders, the Term Administrative Agent shall be
permitted to disclose to such Lender whether such specific potential assignee or
prospective participant is on the list of Disqualified Lenders; provided further
that inclusion on the list of Disqualified Lenders shall not apply retroactively
to disqualify any persons that have previously acquired an assignment or
participation in the Loan if such person was not included on the list of
Disqualified Lenders at the time of such assignment or participation.
Notwithstanding anything contained in this Agreement or any other Loan Document

 

-169-



--------------------------------------------------------------------------------

to the contrary, if any Lender was a Disqualified Lender at the time of the
assignment of any Loans or Commitments to such Lender, following written notice
from the Borrower to such Lender and the Term Administrative Agent: (1) such
Lender shall promptly assign all Loans and Commitments held by such Lender to an
Eligible Assignee; provided that (A) the Term Administrative Agent shall not
have any obligation to the Borrower, such Lender or any other Person to find
such a replacement Lender, (B) the Borrower shall not have any obligation to
such Disqualified Lender or any other Person to find such a replacement Lender
or accept or consent to any such assignment to itself or any other Person
subject to the Borrower’s consent in accordance with Section 9.04(b)(i) and
(C) the assignment of such Loans and/or Commitments, as the case may be, shall
be at par plus accrued and unpaid interest and fees; (2) such Lender shall not
have any voting or approval rights under the Loan Documents and shall be
excluded in determining whether all Lenders (or all Lenders of any Class), all
affected Lenders (or all affected Lenders of any Class), a Majority in Interest
of Lenders of any Class or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (x) the Commitment of any Disqualified Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Disqualified Lender adversely and in a manner
that is disproportionate to other affected Lenders shall require the consent of
such Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Term Administrative Agent or any
Lender or will be permitted to attend or participate in meetings attended solely
by the Lenders and the Term Administrative Agent, other than the right to
receive notices or Borrowings, notices or prepayments and other administrative
notices in respect of its Loans or Commitments required to be delivered to
Lenders pursuant to Article II.

(i) Notwithstanding the foregoing, any Affiliated Lender shall be permitted, at
its option, to contribute any Term Loans so assigned to such Affiliated Lender
pursuant to this Section 9.04 to the Borrower or any of its Subsidiaries for
purposes of cancellation, which contribution may be made (with the Borrower’s
consent), in exchange for Qualified Equity Interests of the Borrower or
Indebtedness of the Borrower to the extent such Indebtedness is permitted to be
incurred pursuant to Section 6.01 at such time.

SECTION 9.05 Survival.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Term Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Termination Date. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and all other amounts payable
hereunder, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

 

-170-



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Term Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Term Administrative Agent and when the Term
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Term Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 9.08 Right of Setoff.

If a Specified Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender to or for the credit or the account of the Borrower (excluding, for the
avoidance of doubt, any Settlement Assets except to effect Settlement Payments
such Lender is obligated to make to a third party in respect of such Settlement
Assets or as otherwise agreed in writing between the Borrower and such Lender)
against any of and all the obligations of the Borrower then due and owing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Term
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Term Administrative

 

-171-



--------------------------------------------------------------------------------

Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Term Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The applicable Lender shall notify the Borrower and the
Term Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section 9.08. The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Notwithstanding
the foregoing, no amount set off from any Loan Party (other than the Borrower)
shall be applied to any Excluded Swap Obligation of such Loan Party (other than
the Borrower).

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York, except that (x) the interpretation of the
definition of “Material Adverse Effect” (and whether or not a Material Adverse
Effect has occurred) for the purpose of Section 4.01(g), (y) the determination
of the accuracy of any Specified Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof the Borrower or any of its
Affiliates have the right to terminate its or their obligations under the
Acquisition Agreement and (z) the determination of whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement shall
in each case be determined pursuant to the Acquisition Agreement, which is
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Term Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to any Loan
Document against the Borrower or their respective properties in the courts of
any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

-172-



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Term Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates (other than Excluded Affiliates) and its
and their respective directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors and any
numbering, administration or settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the Term
Administrative Agent or the relevant Lender to comply with this Section 9.12
shall constitute a breach of this Section 9.12 by the Term Administrative Agent
or the relevant Lender, as applicable), (ii) to the extent requested by any
regulatory authority or self-regulatory authority, required by applicable law or
by any subpoena or similar legal process or in connection with the exercise of
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; provided that (x) solely to the extent
permitted by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender and the Term
Administrative Agent shall notify the Borrower as promptly as practicable of any
such requested or required disclosure in connection with any legal or regulatory
proceeding and (y) in the case of clause (ii) only, each Lender and the Term
Administrative Agent shall use commercially reasonable efforts to ensure that
such Information is kept confidential in connection with the exercise of such
remedies, and provided further that in no event shall any Lender or the Term
Administrative Agent be obligated or

 

-173-



--------------------------------------------------------------------------------

required to return any materials furnished by the Borrower or any Subsidiary of
the Borrower, (iii) to any other party to this Agreement, (iv) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section 9.12, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or derivative transaction relating to any Loan
Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d), (v) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information,
(vi) to service providers providing administrative and ministerial services
solely in connection with the syndication and administration of the Loan
Documents and the facilities (e.g., identities of parties, maturity dates,
interest rates, etc.) on a confidential basis, or (vii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.12, (y) becomes available to the Term Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any Subsidiary, which source is not known by
the recipient of such information to be subject to a confidentiality obligation
or (z) is independently developed by a Joint Lead Arranger. For the purposes
hereof, “Information” means all information received from or on behalf of the
Borrower relating to the Borrower, any other Subsidiary or their business, other
than any such information that is available to the Term Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information. Notwithstanding the foregoing, no such information shall be
disclosed to a Disqualified Lender that constitutes a Disqualified Lender at the
time of such disclosure without the Borrower’s prior written consent.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE TERM ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE TERM

 

-174-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Term Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Term Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.14 Release of Liens and Guarantees.

(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Term
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction or
designation permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a
permitted merger with a Subsidiary that is not a Loan Party or a designation as
an Unrestricted Subsidiary) or becomes an Excluded Subsidiary or (2) upon the
request of the Borrower, in connection with a transaction permitted under this
Agreement, as a result of which such Subsidiary Loan Party ceases to be a Wholly
Owned Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale or other transfer by any Loan
Party (other than to the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Term Security Document in any Collateral, the security
interests in such Collateral created by the Term Security Documents shall be
automatically released. Upon the release of the Borrower or any Subsidiary Loan
Party from its Guarantee in compliance with this Agreement, the security
interest in any Collateral owned by the Borrower or such Subsidiary created by
the Term Security Documents shall be automatically released. Upon the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary in
compliance with this Agreement, the security interest created by the Term
Security Documents in the Equity Interests of such Subsidiary shall
automatically be released. Upon the Termination Date, all obligations under the
Loan Documents and all security interests created by the Term Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section 9.14, the Term Administrative Agent or the Term
Collateral Agent, as the case may be, shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Term Administrative
Agent or the Term Collateral Agent, as the case may be, such certifications or
documents as the Term Administrative Agent or the Term Collateral Agent, as the
case may be, shall reasonably request in order to demonstrate compliance with
this Agreement.

 

-175-



--------------------------------------------------------------------------------

(b) The Term Administrative Agent or the Term Collateral Agent, as the case may
be, will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to subordinate
its Lien on any property granted to or held by the Term Administrative Agent or
the Term Collateral Agent, as the case may be, under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(iv).

(c) Each of the Lenders irrevocably authorizes the Term Administrative Agent or
the Term Collateral Agent, as the case may be, to provide any release or
evidence of release, termination or subordination contemplated by this
Section 9.14. Upon request by the Term Administrative Agent or the Term
Collateral Agent, as the case may be, at any time, the Required Lenders will
confirm in writing the Term Administrative Agent’s authority or the Term
Collateral Agent’s authority, as the case may be, to release or subordinate its
interest in particular types or items of property, or to release any Loan Party
from its obligations under any Loan Document, in each case in accordance with
the terms of the Loan Documents and this Section 9.14.

SECTION 9.15 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Term Administrative Agent, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Term Administrative Agent, the Joint Lead Arrangers and
the Lenders on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Term Administrative Agent, the Joint
Lead Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrower,
any of its Affiliates or any other Person and (B) none of the Term
Administrative Agent, the Joint Lead Arrangers and the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Term Administrative Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Term Administrative
Agent, the Joint Lead Arrangers and the Lenders has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Term Administrative Agent, the Joint Lead Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.16 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of

 

-176-



--------------------------------------------------------------------------------

non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Term Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged or received by the
Term Administrative Agent or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable law, (a) characterize any payment that is
not principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the obligations hereunder.

SECTION 9.17 Intercreditor Agreements.

(a) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document: (a) the Liens granted to the Collateral Agent in favor of the
Secured Parties pursuant to the Loan Documents and the exercise of any right
related to any Collateral shall be subject, in each case, to the terms of the
Customary Intercreditor Agreements, (b) in the event of any conflict between the
express terms and provisions of this Agreement or any other Loan Document, on
the one hand, and of the Customary Intercreditor Agreements, on the other hand,
the terms and provisions of the relevant Customary Intercreditor Agreements
shall control, and (c) each Lender authorizes the Term Administrative Agent
and/or the Term Collateral Agent to execute any such Customary Intercreditor
Agreement on behalf of such Lender, and such Lender agrees to be bound by the
terms thereof.

(b) Each Secured Party hereby agrees that the Term Administrative Agent and/or
Term Collateral Agent may enter into any intercreditor agreement and/or
subordination agreement pursuant to, or contemplated by, the terms of this
Agreement (including with respect to Indebtedness permitted pursuant to
Section 6.01 and defined terms referenced therein) on its behalf and agrees to
be bound by the terms thereof and, in each case, consents and agrees to the
appointment of DBNY (or its affiliated designee, representative or agent) on its
behalf as collateral agent, respectively, thereunder.

SECTION 9.18 Effect of Amendment and Restatement of the Existing Credit
Agreement.

As of the First Amendment Effective Date, this Agreement shall amend, and
restate the Existing Credit Agreement, but shall not constitute a novation
thereof or in any way impair or otherwise affect the rights or obligations of
the parties thereunder (including with respect to Loans and representations and
warranties made thereunder) except as such rights or obligations are amended or
modified hereby. The Existing Credit Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Credit Agreement not amended and restated in connection with
the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

 

-177-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank.]

 

-178-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BUILDERS FIRSTSOURCE, INC., as Borrower By:  

 

  Name:   Title:

 

Signature Page to

Builders FirstSource, Inc.

Term Loan Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, in its capacities as Term Administrative Agent
and a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Signature Page to

Builders FirstSource, Inc.

Term Loan Credit Agreement